Exhibit 10.3

Execution Version

 

 

 

TERM LOAN AGREEMENT

dated as of January 11, 2013

among

ERP OPERATING LIMITED PARTNERSHIP,

THE BANKS LISTED HEREIN,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Runners,

MORGAN STANLEY SENIOR FUNDING, INC.,

THE BANK OF NOVA SCOTIA,

BARCLAYS BANK PLC,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

PNC BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

REGIONS BANK,

SUNTRUST BANK,

UBS SECURITIES LLC,

UNION BANK, N.A., and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

THE OTHER AGENTS NAMED HEREIN

 

 

 



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT, dated as of January 11, 2013, is among ERP OPERATING
LIMITED PARTNERSHIP, the BANKS party hereto, BANK OF AMERICA, N.A., as
Administrative Agent, and JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Syndication Agents, MORGAN STANLEY SENIOR FUNDING,
INC., THE BANK OF NOVA SCOTIA, BARCLAYS BANK PLC, CITIBANK, N.A., DEUTSCHE BANK
SECURITIES INC., PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK, ROYAL BANK OF
CANADA, SUNTRUST BANK, UBS SECURITIES LLC, UNION BANK, N.A. AND U.S. BANK
NATIONAL ASSOCIATION, as Co-Documentation Agents, COMPASS BANK and THE BANK OF
NEW YORK MELLON, as Senior Managing Agents, SUMITOMO MITSUI BANKING CORP., NEW
YORK and HSBC BANK USA, NATIONAL ASSOCIATION, as Managing Agents and MIZUHO
CORPORATE BANK, LTD., BRANCH BANKING & TRUST COMPANY and CAPITAL ONE, N.A., as
Co-Agents.

W I T N E S S E T H:

WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

“Acquisition Property” means a property acquired by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates (whether by purchase, merger
or other corporate transaction and including acquisitions from taxable REIT
subsidiaries owned by the Borrower).

“Acquisition Property Value” means the greater of (a) the EBITDA generated by an
Acquisition Property divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Acquisition Property owned by a Consolidated Subsidiary or
an Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of an Acquisition Property (or Borrower’s Share thereof with
respect to any Acquisition Property owned by a Consolidated Subsidiary or an
Investment Affiliate). An Acquisition Property will be valued as a Stabilized
Property following the sixth (or, in the case of any Acquisition Property
acquired as part of the Archstone Acquisition, the eighth) full fiscal quarter
after the fiscal quarter in which such Acquisition Property was first acquired.

“Administrative Agent” means Bank of America, N.A., in its capacity as
Administrative Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“affiliate” and “Affiliate”, as applied to any Person, means any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, that Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to vote ten percent (10.0%) or
more of the equity securities having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting equity
securities or by contract or otherwise.

“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents, the Senior Managing Agents, the Managing
Agents and the Co-Agents.

“Agreement” means this Term Loan Agreement as the same may from time to time
hereafter be modified, supplemented or amended.

“Alternate Currency” has the meaning set forth in the Revolving Credit
Agreement.

“Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if the Borrower has entered
into an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if the Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by the
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

“Applicable Margin” means, with respect to each Term Loan, the respective
percentages per annum determined, at any time, based on the range into which the
Credit Rating then falls, in accordance with the table set forth below. Any
change in the Credit Rating causing

 

2



--------------------------------------------------------------------------------

it to move to a different range on the table shall effect an immediate change in
the Applicable Margin. In the event that the Borrower receives Credit Ratings
that are not equivalent, the Applicable Margin shall be based upon the higher of
the Credit Ratings from S&P or Moody’s. In the event that only one (1) Rating
Agency has set the Credit Rating, then the Applicable Margin shall be based on
such single Credit Rating. Should the Borrower lose its Investment Grade Rating
from both S&P and Moody’s, the Applicable Margin will revert to the
Non-Investment Grade rate. Upon the reinstatement of an Investment Grade Rating
from either S&P or Moody’s, the Applicable Margin will again be determined based
on the table set forth below.

 

Range of

Credit Rating

   Applicable Margin for
Base Rate Loans
(% per annum)      Applicable Margin for
Euro Dollar Loans
(% per annum)  

Non-Investment Grade

     1.100         2.100   

BBB-/Baa3

     0.700         1.700   

BBB/Baa2

     0.350         1.350   

BBB+/Baa1

     0.200         1.200   

A-/A3

     0.100         1.100   

A/A2 or better

     0.025         1.025   

“Approved Bank” means a bank which has (i)(a) a minimum net worth of
$500,000,000 and/or (b) total assets of $10,000,000,000, and (ii) a minimum long
term debt rating of (a) BBB+ or higher by S&P, and (b) Baa1 or higher by
Moody’s.

“Archstone Acquisition” means the Borrower’s proposed acquisition of
approximately 60% of the assets of Archstone and various of its affiliates as
publicly announced in November 2012.

“Assignee” has the meaning set forth in Section 9.6(c).

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) July 11, 2013, (ii) the date on which the Term Loans are
funded hereunder and (iii) the date of termination of all of the Commitments of
the Banks to make Term Loans pursuant to Section 2.9(c) or Section 6.2.

“Bank” means each financial institution listed on the signature pages hereof,
each Assignee which becomes a Bank pursuant to Section 9.6(c), and their
respective successors.

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event

 

3



--------------------------------------------------------------------------------

shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus  1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the Bank
serving as the Administrative Agent as its “prime rate”, and (c) the Euro-Dollar
Rate for such day if a Euro-Dollar Loan with an Interest Period of one month
were being made on such day plus one percent (1.0%). The “prime rate” is a rate
set by Bank of America, N.A. based upon various factors including Bank of
America, N.A.’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by the Bank serving as the Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Term Loan made or to be made by a Bank as a Base Rate
Loan in accordance with the applicable Notice of Borrowing or Notice of Interest
Rate Election or pursuant to Article VIII.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means ERP Operating Limited Partnership, an Illinois limited
partnership.

“Borrower’s Share” means the Borrower’s or EQR’s share of the liabilities or
assets, as the case may be, of an Investment Affiliate or Consolidated
Subsidiary as reasonably determined by the Borrower based upon the Borrower’s or
EQR’s economic interest in such Investment Affiliate or Consolidated Subsidiary,
as the case may be, as of the date of such determination.

“Borrowing” has the meaning set forth in Section 1.3.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close (i) in Chicago,
Illinois and/or New York City, and (ii) in the case of Euro-Dollar Loans, in
London, England and/or Chicago, Illinois.

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person

 

4



--------------------------------------------------------------------------------

“Capital Reserve” means $200 per year.

“Cash and Cash Equivalents” means unrestricted (notwithstanding the foregoing,
however, cash held in escrow in connection with the completion of Code
Section 1031 “like-kind” exchanges shall be deemed to be “unrestricted” for
purposes hereof) (i) cash, (ii) direct obligations of the United States
Government, including without limitation, treasury bills, notes and bonds,
(iii) interest bearing or discounted obligations of Federal agencies and
government sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities,
(iv) time deposits, foreign deposits, domestic and foreign certificates of
deposit, bankers acceptances (foreign and domestic), commercial paper in Dollars
or an Alternate Currency rated at least A-1 by S&P and P-1 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, floating rate notes, other money market instruments and
letters of credit each issued by Approved Banks (provided that the same shall
cease to be a “Cash or Cash Equivalent” if at any time any such bank shall cease
to be an Approved Bank), (v) obligations of domestic corporations, including,
without limitation, commercial paper, bonds, debentures and loan participations,
each of which is rated at least AA by S&P and/or Aa2 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, (vi) obligations issued by states and local governments or
their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or
guaranteed by an irrevocable letter of credit of an Approved Bank (provided that
the same shall cease to be a “Cash or Cash Equivalent” if at any time any such
bank shall cease to be an Approved Bank), (vii) repurchase agreements with major
banks and primary government security dealers fully secured by the U.S.
Government or agency collateral equal to or exceeding the principal amount on a
daily basis and held in safekeeping, and (viii) real estate loan pool
participations, guaranteed by a Person with an AA rating given by S&P or Aa2
rating given by Moody’s or better rated credit.

“Closing Date” means the first date on which all the conditions set forth in
Section 3.1 shall have been satisfied to the satisfaction of the Administrative
Agent.

“Co-Agents” means Mizuho Corporate Bank, Ltd., Branch Banking & Trust Company
and Capital One, N.A., in their capacities as Documentation Agents hereunder.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Co-Documentation Agents” means Morgan Stanley Senior Funding, Inc., The Bank of
Nova Scotia, Barclays Bank PLC, Citibank, N.A., Deutsche Bank Securities Inc.,
PNC Bank, National Association, Regions Bank, Royal Bank of Canada, SunTrust
Bank, UBS Securities LLC, Union Bank, N.A. and U.S. Bank National Association,
in their capacities as Documentation Agents hereunder.

 

5



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Bank, the amount set forth opposite
such Bank’s name on Schedule I attached hereto as its commitment for Term Loans
(and, for each Bank which is an Assignee prior to the funding of the Term Loans,
the amount set forth in the Transfer Supplement entered into pursuant to
Section 9.6(c) as such Assignee’s Commitment), as such amount may be reduced
from time to time pursuant to Section 2.9(c) or in connection with an assignment
to an Assignee occurring prior to the funding of the Term Loans, and as such
amount may be increased in connection with an assignment from an Assignor
occurring prior to the funding of the Term Loans. The initial aggregate amount
of the Banks’ Commitments is $750,000,000. In accordance with Section 2.1,
immediately upon any funding of a Term Loan by a Bank hereunder, the Commitment
of such Bank shall be automatically terminated.

“Condo Property” means a Property owned by the Borrower or its Consolidated
Subsidiaries or Investment Affiliates, where such property is being positioned
or held for sale as condominium units.

“Condo Property Value” means the undepreciated book value (cost basis plus
improvements) of the Condo Property.

“Consolidated EBITDA” means, for any twelve (12) month period, net earnings
(loss), inclusive of the net incremental gains (losses) on sales of condominium
units, and exclusive of net derivative gains (losses) and gains (losses) on the
dispositions of depreciable Properties, Raw Land and other non-depreciated
Properties, as well as from debt restructurings or write-ups or forgiveness of
indebtedness, and costs and expenses incurred during such period with respect to
acquisitions or mergers consummated during such period, as reflected in reports
filed by the Borrower pursuant to the Securities Exchange Act of 1934, as
amended, before deduction (including amounts reported in discontinued
operations), for (i) depreciation and amortization expense and other non-cash
items as determined in good faith by the Borrower for such period, (ii) Interest
Expense for such period, (iii) Taxes for such period, (iv) the gains (and plus
the losses) from extraordinary items, and (v) the gains (and plus the losses)
from non-recurring items, as determined in good faith by the Borrower, for such
period, all of the foregoing without duplication. In each case, amounts shall be
reasonably determined by the Borrower in accordance with GAAP, except to the
extent that GAAP by its terms shall not apply with respect to the determination
of non-cash and non-recurring items and except that such net earnings (loss)
shall only include Borrower’s Share of such net earnings (loss) attributable to
Consolidated Subsidiaries and shall include, without duplication, Borrower’s
Share of the net earnings (loss), inclusive of the net incremental gains
(losses) on sales of condominium units, and exclusive of net derivative gains
(losses) and gains (losses) on the dispositions of depreciable Properties, Raw
Land and other non-depreciated Properties, as well as from debt restructurings
or write-ups or forgiveness of indebtedness, and costs and expenses incurred
during such period with respect to acquisitions or mergers consummated during
such period, of any Investment Affiliate before deduction (including amounts
reported in discontinued operations) for (i) depreciation and amortization
expense and other non-cash items of such Investment Affiliate as determined in
good faith by the Borrower for such period, (ii) Interest Expense of such
Investment Affiliate for such period, (iii) Taxes of such Investment Affiliate
for such period, (iv) the gains (and plus the losses) from extraordinary items
of such Investment Affiliate, and (v) the gains (and plus the losses) from
non-recurring items of such Investment Affiliate as determined in good faith by
the Borrower for such period.

 

6



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means at any date any Person which is consolidated
with the Borrower or EQR in accordance with GAAP.

“Construction Property” means a property owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates on which construction of
improvements has commenced or been completed (as such completion shall be
evidenced by a temporary or permanent certificate of occupancy permitting use of
such property by the general public).

“Construction Property Value” means the greater of (a) the EBITDA generated by a
Construction Property divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Construction Property owned by a Consolidated Subsidiary or
an Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of a Construction Property (or Borrower’s Share thereof with
respect to any Construction Property owned by a Consolidated Subsidiary or an
Investment Affiliate). A Construction Property will be valued as a Stabilized
Property following the sixth (or, in the case of any Construction Property
acquired as part of the Archstone Acquisition, the eighth) full fiscal quarter
after the fiscal quarter in which such Construction Property was first
completed.

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any Non-Recourse Indebtedness, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person. The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), calculated at the Applicable
Interest Rate, through (I) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (II) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (b) with respect to all guarantees not covered by the preceding
clause (a), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
the Borrower required to be delivered pursuant to Section 4.4. Notwithstanding
anything contained herein to the contrary, guarantees of completion shall not be
deemed to be Contingent Obligations unless and until a claim for payment or
performance has been made thereunder, at which time any such guaranty of
completion shall be deemed to be a Contingent Obligation in an amount equal to
any such claim. Subject to the preceding sentence, (i) in the case of a joint
and several guaranty given by such

 

7



--------------------------------------------------------------------------------

Person and another Person (but only to the extent such guaranty is recourse,
directly or indirectly to the Borrower), the amount of the guaranty shall be
deemed to be 100% thereof unless and only to the extent that such other Person
has delivered Cash or Cash Equivalents to secure all or any part of such
Person’s guaranteed obligations and (ii) in the case of a guaranty (whether or
not joint and several) of an obligation otherwise constituting Indebtedness of
such Person, the amount of such guaranty shall be deemed to be only that amount
in excess of the amount of the obligation constituting Indebtedness of such
Person. Notwithstanding anything contained herein to the contrary,
(xx) “Contingent Obligations” shall be deemed not to include guarantees of
Unused Commitments or of construction loans to the extent the same have not been
drawn, and (yy) the aggregate amount of all Contingent Obligations of any
Consolidated Subsidiary or Investment Affiliate (except to the extent that any
such Contingent Obligation is recourse to the Borrower or EQR) which would
otherwise exceed the total capital contributions of the Borrower and EQR to such
entity, together with the amount of any unfunded obligations of the Borrower or
EQR to make such additional equity contributions to such entity that could be
legally enforced by a creditor of such entity shall be deemed to be equal to the
amount of such capital contributions and equity or loan commitments. All matters
constituting “Contingent Obligations” shall be calculated without duplication.

“Co-Syndication Agents” means JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association in their capacities as Co-Syndication Agents hereunder, and
their permitted successors in such capacities in accordance with the terms of
this Agreement.

“Credit Party” means the Administrative Agent or any Bank.

“Credit Rating” means the rating assigned by the Rating Agencies to the
Borrower’s senior unsecured long term indebtedness.

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

“Debt Restructuring” means a restatement of, or material change in, the
amortization or other financial terms of any Indebtedness of EQR, the Borrower
or any Consolidated Subsidiary or Investment Affiliate.

“Debt Service” means, for any period, Interest Expense for such period plus
scheduled principal amortization (excluding any individual scheduled principal
payment which exceeds 25% of the original principal amount of an issuance of
Indebtedness) for such period on all Indebtedness of the Borrower or EQR
(excluding Indebtedness of any Consolidated Subsidiary or Investment Affiliate),
on a consolidated basis, plus Borrower’s Share of scheduled principal
amortization for such period on all Indebtedness of all Consolidated
Subsidiaries and Investment Affiliates for which there is no recourse to EQR or
the Borrower (or any Property thereof), plus, without duplication, EQR’s and the
Borrower’s actual or potential liability for principal amortization (excluding
any individual scheduled principal payment which exceeds 25% of the original
principal amount of an issuance of Indebtedness) for such period on all
Indebtedness of all Consolidated Subsidiaries and Investment Affiliates that is
recourse to EQR or the Borrower (or any Property thereof).

 

8



--------------------------------------------------------------------------------

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning set forth in Section 2.6(c).

“Defaulting Lender” means any Bank that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to fund any portion
of its Term Loan, (b) has failed, within five (5) Business Days of the date on
which demand for payment is made to pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(a) above, such Bank notifies the Administrative Agent in writing that such
failure is the result of such Bank’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (c) has notified the Borrower or any
Credit Party in writing that it does not intend to comply with any of its
funding obligations under this Agreement (unless such writing indicates that
such position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied), (d) has failed,
within three (3) Business Days after request by a Credit Party, acting in good
faith and based on a reasonable belief that such Person will fail to comply with
its funding obligations, to provide a confirmation in writing from such Bank
that it will comply with its obligations to fund its Term Loan under this
Agreement, provided that such Bank shall cease to be a Defaulting Lender
pursuant to this clause (d) upon such Credit Party’s receipt of such
confirmation, or (e) has or has a direct or indirect parent company that has
become the subject of a Bankruptcy Event.

“Delayed Draw Fee” has the meaning set forth in Section 2.7(a).

“Delayed Draw Fee Payment Date” has the meaning set forth in Section 2.7(a).

“Development Activity” means (a) the development or redevelopment and
construction of one or more apartment buildings by the Borrower or any of its
Subsidiaries, (b) the financing by the Borrower, EQR or any Subsidiaries or
Investment Affiliates of either or both of any such development or construction
or (c) the incurrence by the Borrower, EQR or any Subsidiaries or Investment
Affiliates of either or both of any Contingent Obligations in connection with
such development or construction (other than purchase contracts for Real
Property Assets which are not payable until completion of development or
construction), valued at the cost of such projects under development and
construction in the case of assets owned by the Borrower or EQR, or Borrower’s
Share of the cost of such projects under development and construction in the
case of assets owned by Consolidated Subsidiaries or Investment Affiliates.

“Dollars” and “$” mean the lawful money of the United States.

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

 

9



--------------------------------------------------------------------------------

“Down REIT” means a limited liability company, corporation or limited
partnership (collectively, a “Down REIT Guarantor”) that has executed and
delivered to the Administrative Agent, on behalf of the Banks, (i) a Guaranty of
Payment in the form attached hereto as Exhibit E (a “Down REIT Guaranty”),
(ii) all documents reasonably requested by the Administrative Agent relating to
the existence of such Down REIT Guarantor, and the authority for and validity of
such Down REIT Guaranty, including, without limitation, the organizational
documents of such Down REIT Guarantor, modified or supplemented prior to the
date of such Down REIT Guaranty, each certified to be true, correct and complete
by such Down REIT Guarantor, not more than ten (10) days prior to the date of
such Down REIT Guaranty, together with a good standing certificate from the
Secretary of State (or the equivalent thereof) of the State of formation of such
Down REIT Guarantor, to be dated not more than ten (10) days prior to the date
of such Down REIT Guaranty, as well as authorizing resolutions in respect of
such Down REIT Guaranty, and (iii) an opinion of counsel with respect to such
Down REIT Guarantor and Down REIT Guaranty, in form and substance reasonably
acceptable to the Administrative Agent, with respect to due organization,
existence, good standing and authority, and validity and enforceability of such
Down REIT Guaranty. In addition, for purposes of this definition, a Down REIT
Guaranty shall not be deemed to constitute Unsecured Debt of the applicable Down
REIT Guarantor.

“Down REIT Guarantor” has the meaning set forth in the definition of Down REIT.

“Down REIT Guaranty” has the meaning set forth in the definition of Down REIT.

“Down REIT Guaranty Proceeds” has the meaning set forth in Section 9.17(a).

“EBITDA” means, for any twelve (12) month period, net earnings (loss), exclusive
of net derivative gains (losses) and gains (losses) on the dispositions of
Properties, as well as from debt restructurings or write-ups or forgiveness of
indebtedness, and costs and expenses incurred during such period with respect to
acquisitions or mergers consummated during such period, before deduction
(including amounts reported in discontinued operations) for (i) depreciation and
amortization expense and other non-cash items as determined in good faith by the
Borrower for such period, (ii) Interest Expense for such period, (iii) Taxes for
such period, (iv) the gains (and plus the losses) from extraordinary items, and
(v) the gains (and plus the losses) from non-recurring items, as determined in
good faith by the Borrower, all of the foregoing without duplication. In each
case, amounts shall be reasonably determined by the Borrower in accordance with
GAAP, except to the extent that GAAP by its terms shall not apply with respect
to the determination of non-cash and non-recurring items. EBITDA shall not be
deemed to include corporate level general and administrative expenses and other
corporate expenses, such as land holding costs, employee and trustee stock and
stock option expenses and pursuit costs write-offs, all as determined in good
faith by the Borrower.

 

10



--------------------------------------------------------------------------------

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned by the Borrower and/or EQR,
either directly or indirectly, and, as a result of the ownership of such equity
interest, the Borrower and/or EQR may have recourse liability for Environmental
Claims against such partnership, joint venture or corporation (or the property
thereof).

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

“Environmental Laws” means any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to the environment, the effect of the
environment on human health or emissions, discharges or releases of Materials of
Environmental Concern into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean up or
other remediation thereof.

“EQR” means Equity Residential, a Maryland real estate investment trust, the
sole general partner of the Borrower.

“EQR Guaranty” means the Guaranty of Payment, dated as of the date hereof,
executed by EQR in favor of Administrative Agent and the Banks.

“EQR 2011 Form 10-K” means EQR’s annual report on Form 10-K for 2011, as filed
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

 

11



--------------------------------------------------------------------------------

“Euro-Dollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

“Euro-Dollar Loan” means a Term Loan made or to be made by a Bank as a
Euro-Dollar Loan in accordance with the applicable Notice of Borrowing or Notice
of Interest Rate Election.

“Euro-Dollar Rate” means, for any applicable Interest Period for any Euro-Dollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(or, if the British Bankers Association is no longer reporting a LIBOR rate
(“LIBOR”), the internationally recognized successor to the British Bankers
Association for the purpose of reporting LIBOR rates), as published by Reuters
(or other commercially available source providing quotations of LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent such Interest Period. If such rate is not
available at such time for any reason, the “Euro-Dollar Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Euro-Dollar
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Euro-Dollar Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board comparable in size and type to the Person serving as the Administrative
Agent under Regulation D of the Federal Reserve Board, in respect of
“Eurocurrency liabilities”, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding (or in respect of
any other category of liabilities which include deposits by reference to which
the interest rate on Euro-Dollar Loans is determined), whether or not the Person
serving as the Administrative Agent has any Euro-Currency liabilities or such
requirement otherwise in fact applies to the Person serving as the
Administrative Agent. The Euro-Dollar Rate shall be adjusted automatically as of
the effective date of each change in the Euro-Dollar Reserve Percentage.

“Event of Default” has the meaning set forth in Section 6.1.

 

12



--------------------------------------------------------------------------------

“Excluded Qualified Subsidiary” means any Qualified Subsidiary that is unable to
provide a guaranty of the Obligations without causing adverse tax consequences
to the Borrower and/or violating applicable law.

“Extension Date” has the meaning set forth in Section 2.8(c).

“Extension Fee” has the meaning set forth in Section 2.7(b).

“Extension Notice” has the meaning set forth in Section 2.8(c).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fee Letters” means, collectively, (i) the fee letter, dated December 13, 2012,
among the Borrower, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, (ii) the fee letter, dated December 13, 2012, among the
Borrower, Wells Fargo Securities, LLC and Wells Fargo Bank, National Association
and (iii) the fee letter, dated December 13, 2012, among the Borrower, JPMorgan
Chase Bank, N.A. and J.P. Morgan Securities LLC.

“Financing Partnership” means any Subsidiary which is wholly-owned, directly or
indirectly, by the Borrower or by the Borrower and EQR.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and EQR which shall be the
twelve (12) month period ending on the last day of December in each year.

“Fixed Charges” for any twelve (12) month period means (without duplication) the
sum of (i) Debt Service for such period, (ii) the product of the average number
of apartment units owned (directly or beneficially) by the Borrower, EQR, or any
wholly-owned Subsidiary of

 

13



--------------------------------------------------------------------------------

either or both during such period and the Capital Reserve for such period,
(iii) Borrower’s Share of the aggregate sum of the product of the average number
of apartment units owned (directly or beneficially) by each Consolidated
Subsidiary (other than wholly-owned Subsidiaries of the Borrower and/or EQR) and
Investment Affiliate during such period and the Capital Reserve for such period,
(iv) dividends on preferred units payable by the Borrower during such period,
and (v) distributions made by the Borrower during such period to EQR for the
purpose of paying dividends on preferred shares in EQR.

“Fixed Rate Borrowing” has the meaning set forth in Section 1.3.

“Fixed Rate Indebtedness” means all Indebtedness which accrues interest at a
fixed rate.

“Floating Rate Indebtedness” means all Indebtedness which is not Fixed Rate
Indebtedness and which is not a Contingent Obligation or an Unused Commitment.

“FMV Cap Rate” means 6.00%.

“Funding Fee” has the meaning set forth in Section 2.7(c).

“Funding Fee Payment Date” has the meaning set forth in Section 2.7(c).

“GAAP” means generally accepted accounting principles recognized as such in
codification by the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination; provided, however, that with respect to the financial
covenants, including the related definitions, only Borrower’s Share of any
income, expense, assets and liabilities of any Consolidated Subsidiary or
Investment Affiliate shall be taken into account.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Gross Asset Value” means, (i) the Stabilized Property Value, plus (ii) the
Non-Stabilized Property Value, plus (iii) the value of any Cash or Cash
Equivalents (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower or EQR) owned by the Borrower, EQR or
any wholly-owned Subsidiary of either, plus (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Consolidated Subsidiaries, plus (v) Borrower’s Share of the value of any Cash or
Cash Equivalents (including Cash or Cash Equivalents held in restricted
Section 1031 accounts under the control of a non-wholly owned Consolidated
Subsidiary or by an Investment Affiliate) owned by any such Consolidated
Subsidiary or Investment Affiliate, plus (vi) Borrower’s Share of the
undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate. Notwithstanding the foregoing,
for purposes of this definition, Property shall be deemed to be wholly-owned by
the Borrower if such Property shall be owned by a Down REIT or a wholly-owned
Subsidiary of a Down REIT.

 

14



--------------------------------------------------------------------------------

“Group of Loans” means, at any time, a group of Term Loans consisting of (i) all
Term Loans which are Base Rate Loans at such time, or (ii) all Euro-Dollar Loans
having the same Interest Period at such time; provided that, if a Term Loan of
any particular Bank is converted to or made as a Base Rate Loan pursuant to
Section 8.2 or 8.5, such Term Loan shall be included in the same Group or Groups
of Loans from time to time as it would have been in if it had not been so
converted or made.

“Indebtedness”, as applied to any Person (and without duplication), means
(a) all indebtedness, obligations or other liabilities of such Person for
borrowed money, (b) all indebtedness, obligations or other liabilities of such
Person evidenced by Securities or other similar instruments, (c) all
reimbursement obligations, contingent or otherwise, of such Person with respect
to letters of credit actually issued for such Person’s account or upon such
Person’s application, (d) all obligations of such Person to pay the deferred and
unpaid purchase price of Property except (i) any such deferred and unpaid
purchase price that constitutes an accrued expense or trade payable, and
(ii) any deferred and unpaid purchase price under a contract which, in
accordance with GAAP would not be included as a liability on the liability side
of the balance sheet of such Person, (e) all obligations in respect of Capital
Leases (including ground leases) of such Person, (f) all indebtedness,
obligations or other liabilities of such Person or others secured by a Lien on
any asset of such Person, whether or not such indebtedness, obligations or
liabilities are assumed by, or are a personal liability of such Person, in the
case of items of Indebtedness incurred under clauses (a), (b), (c) and (d) to
the extent that any such items (other than letters of credit), in accordance
with GAAP, would be included as liabilities on the liability side of the balance
sheet of such Person, exclusive, however, of all accounts payable, accrued
interest and expenses, prepaid rents, security deposits, tax liabilities and
dividends and distributions declared but not yet paid. Indebtedness also
includes, to the extent not otherwise included, any obligation of the Borrower
or EQR, as well as Borrower’s Share of any obligation of any Consolidated
Subsidiary or Investment Affiliate, to be liable for, or to pay as obligor,
guarantor or otherwise (other than for purposes of collection in the ordinary
course of business), Indebtedness of another Person (other than the Borrower,
EQR, a Consolidated Subsidiary or an Investment Affiliate). Indebtedness shall
not include any Intracompany Indebtedness. “Intracompany Indebtedness” means
indebtedness whose obligor is the Borrower, EQR, any Consolidated Subsidiary or
any Investment Affiliate and whose obligee is the Borrower, EQR or any
wholly-owned Consolidated Subsidiary.

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Interest Expense” means, for any period and without duplication, total interest
expense, whether paid, accrued or capitalized (excluding the interest component
of Capital Leases, as well as interest expense covered by an interest reserve
established under a loan facility, as well as any interest expense under any
construction loan or construction activity that under GAAP is required to be
capitalized) of the Borrower or EQR (excluding nonrecurring prepayment premiums
or penalties and any such interest expense accrued or capitalized on
Indebtedness of any Consolidated Subsidiary or Investment Affiliate), including
without limitation all commissions, discounts and other fees and charges owed
with respect to drawn

 

15



--------------------------------------------------------------------------------

letters of credit, amortized costs of Interest Rate Contracts incurred on or
after the Closing Date and the Facility Fees (as defined in the Revolving Credit
Agreement) payable to the lenders thereunder, plus Borrower’s Share of accrued
or paid interest with respect to any Indebtedness of Consolidated Subsidiaries
or Investment Affiliates for which there is no recourse to EQR or the Borrower,
plus, without duplication, EQR’s and the Borrower’s actual or potential
liability for accrued, paid or capitalized interest (excluding nonrecurring
prepayment premiums or penalties and the interest component of Capital Leases,
as well as excluding interest expense covered by an interest reserve established
under a loan facility, as well as any interest expense under any construction
loan or construction activity that under GAAP is required to be capitalized)
with respect to Indebtedness of Consolidated Subsidiaries or Investment
Affiliates that is recourse to EQR or the Borrower, calculated for all Fixed
Rate Indebtedness at the actual interest rate in effect with respect to all
Indebtedness outstanding as of the last day of such period and, in the case of
all Floating Rate Indebtedness, the actual rate of interest in effect with
respect to such Floating Rate Indebtedness outstanding for the period during
which no Interest Rate Contract is in effect, and, during the period that an
Interest Rate Contract is in effect with respect to such Floating Rate
Indebtedness, the strike rate payable under such Interest Rate Contract if lower
than the actual rate of interest. Interest expense shall be determined including
any non-cash portion of interest expense attributable to convertible
Indebtedness under ASC 470-20.

“Interest Period” means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of the Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending 1, 2, 3 or 6 months thereafter (or such shorter period, but in no event
less than 7 days, as the Borrower may request, subject to the approval of the
Administrative Agent), as the Borrower may elect in the applicable Notice of
Borrowing or Notice of Interest Rate Election; provided that:

(a) any such Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b) any such Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

“Investment Affiliate” means any Person in whom EQR or the Borrower holds an
equity interest, directly or indirectly, other than Consolidated Subsidiaries,
Military Housing Affiliates and Securities and other passive interests.

 

16



--------------------------------------------------------------------------------

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P or Fitch Ratings, Inc., or a rating or “shadow” rating of
Baa3 or better from Moody’s. Any such “shadow” rating shall be evidenced by a
letter from the applicable Rating Agency or by such other evidence as may be
reasonably acceptable to the Administrative Agent (as to any such other
evidence, the Administrative Agent shall present the same to, and discuss the
same with, the Banks).

“Investment Mortgages” means mortgages securing indebtedness directly or
indirectly owed to the Borrower, EQR or Subsidiaries of either or both,
including certificates of interest in real estate mortgage investment conduits.

“Joint Lead Arrangers” Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Securities, LLC and J.P. Morgan Securities LLC.

“Joint Venture Parent” means the Borrower, EQR or one or more Financing
Partnerships of the Borrower which directly owns any interest in a Joint Venture
Subsidiary.

“Joint Venture Subsidiary” means any entity (other than a Financing Partnership)
in which (i) a Joint Venture Parent owns at least 20% of the economic interests
and (ii) the sale or financing of any Property owned by such Joint Venture
Subsidiary is substantially controlled by a Joint Venture Parent, subject to
customary provisions set forth in the organizational documents of such Joint
Venture Subsidiary with respect to refinancings or rights of first refusal
granted to other members of such Joint Venture Subsidiary. For purposes of the
preceding sentence, the sale or financing of a Property owned by a Joint Venture
Subsidiary shall be deemed to be substantially controlled by a Joint Venture
Parent if such Joint Venture Parent has the ability to exercise a buy-sell right
in the event of a disagreement regarding the sale or financing of such Property.
In addition, the relationship of a Joint Venture Parent as a tenant in common in
any asset with other tenants in common in the same asset shall be treated as if
such relationship were a general partnership for purposes of this definition.
For purposes of the definition of Unencumbered Asset Value, a Joint Venture
Subsidiary shall be deemed to include any entity (other than a Financing
Partnership) in which a Qualified Joint Venture Partner owns the balance of the
interests.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset. For the purposes of this Agreement, the Borrower, EQR or
any Subsidiary of either or both shall be deemed to own subject to a Lien any
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

“Loan Documents” means this Agreement, the Notes, the Fee Letters, the EQR
Guaranty, each Qualifying Guaranty and any Down REIT Guaranty.

“Managing Agents” means Sumitomo Mitsui Banking Corp., New York and HSBC Bank
USA, National Association, in their capacities as Managing Agents hereunder.

 

17



--------------------------------------------------------------------------------

“Margin Stock” has the meaning set forth in Regulation U.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely, (i) impair the ability of the Borrower and/or EQR and
their Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents or (ii) impair the ability of
Administrative Agent or the Banks to enforce the Loan Documents.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.

“Maturity Date” means the date when the Term Loans and all of the other
Obligations hereunder shall be due and payable which shall be January 11, 2015,
unless accelerated pursuant to the terms hereof or extended pursuant to
Section 2.8(c).

“Maximum Guaranty Amount” means, at any time with respect to any Qualified
Subsidiary, the aggregate outstanding amount of debt and other obligations of
such Qualified Subsidiary (including, without limitation, the aggregate
outstanding amount of loans made to, and the aggregate undrawn amount of all
letters of credit issued for the account of, such Qualified Subsidiary) under
the Revolving Credit Agreement and the other Loan Documents (as defined in the
Revolving Credit Agreement) at such time.

“Military Housing” means projects, the primary purpose of which is the
acquisition, development, construction, maintenance and operation of military
family housing and military unaccompanied housing on or near military
installations of the United States of America in collaboration with the United
States of America.

“Military Housing Affiliates” means any Consolidated Subsidiary or Investment
Affiliate of the Borrower or EQR which only has an investment in Military
Housing.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Multifamily Residential Property Mortgages” means Investment Mortgages issued
by any Person engaged primarily in the business of developing, owning, and
managing multifamily residential property.

 

18



--------------------------------------------------------------------------------

“Multifamily Residential Property Partnership Interests” means partnership or
joint venture interests, or common or preferred stock, or membership, trust or
other equity interests issued by any Person engaged primarily in the business of
developing, owning, and managing multifamily residential property, but excluding
Securities.

“Negative Pledge” means, with respect to any Property, any covenant, condition,
or other restriction entered into by the owner of such Property or directly
binding on such Property which prohibits or limits the creation or assumption of
any Lien upon such Property to secure any or all of the Obligations; provided,
however, that such term shall not include (a) any covenant, condition or
restriction contained in any ground lease from a Governmental Authority, or
(b) any financial covenant (such as a limitation on secured indebtedness) given
for the benefit of any Person that may be violated by the granting of any Lien
on any Property to secure any or all of the Obligations.

“Net Income” means, for any period, the net earnings (or loss) after Taxes of
the Borrower, on a consolidated basis, for such period calculated in conformity
with GAAP.

“Net Present Value” means, as to a specified or ascertainable dollar amount, the
present value, as of the date of calculation of any such amount, using a
discount rate equal to the Base Rate in effect as of the date of such
calculation.

“Non-Multifamily Residential Property” means Property which is not (i) used for
lease, operation or use as a multifamily residential property, (ii) Unimproved
Assets or Raw Land, (iii) Securities, (iv) Multifamily Residential Property
Mortgages, or (v) Multifamily Residential Property Partnership Interests.

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) any Subsidiary or Investment Affiliate (provided that if a Subsidiary or
Investment Affiliate is a partnership, there is no recourse to the Borrower or
EQR as a general partner of such partnership); provided, however, that personal
recourse of the Borrower or EQR for any such Indebtedness for Customary
Non-Recourse Carve-Outs in non-recourse financing of real estate shall not, by
itself, prevent such Indebtedness from being characterized as Non-Recourse
Indebtedness.

“Non-Stabilized Property” means any Property owned or leased by the Borrower,
EQR, a Consolidated Subsidiary or an Investment Affiliate that is not a
Stabilized Property.

“Non-Stabilized Property Value” means, the sum of (i) the aggregate Acquisition
Property Value, (ii) the aggregate Construction Property Value, (iii) the
aggregate Redevelopment Property Value, (iv) the aggregate Condo Property Value,
and (v) with respect to Raw Land or any other Non-Stabilized Property (other
than the Non-Stabilized Properties described under clauses (i) through (iv)),
the aggregate undepreciated book value (cost basis plus improvements),
determined in accordance with GAAP of such Non-Stabilized Property (or
Borrower’s Share thereof with respect to any Non-Stabilized Property owned by a
Consolidated Subsidiary or an Investment Affiliate).

 

19



--------------------------------------------------------------------------------

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Term
Loans, and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a notice substantially in the form of Exhibit B
attached hereto and made a part hereof.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.5.

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower, from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.6(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Period Fraction” means, with respect to any period of time, a fraction, the
numerator of which is the actual number of days in such period, and the
denominator of which is three hundred and sixty (360).

“Permitted Holdings” means Development Activity, Raw Land, Securities,
Non-Multifamily Residential Property, Investment Mortgages, and Investment
Affiliates.

“Permitted Liens” means:

(a) Liens for Taxes, assessments or other governmental charges not yet due and
payable or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted in accordance with the terms
hereof;

(b) statutory liens of carriers, warehousemen, mechanics, materialmen and other
similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;

(c) deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance and other social security legislation or to
secure liabilities to insurance carriers;

(d) utility deposits and other deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

20



--------------------------------------------------------------------------------

(e) Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;

(f) easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to the owner’s title
insurance policies, except in connection with any Indebtedness, for any of the
Real Property Assets, so long as the foregoing do not interfere in any material
respect with the use or ordinary conduct of the business of the owner and do not
diminish in any material respect the value of the Property to which it is
attached or for which it is listed;

(g) Liens and judgments (i) which have been or will be bonded (and the Lien
thereby removed other than on any cash or securities serving as security for
such bond) or released of record within thirty (30) days after the date such
Lien or judgment is entered or filed against EQR, the Borrower, or any
Subsidiary, or (ii) which are being contested in good faith by appropriate
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings;

(h) Liens on Property of the Borrower, EQR or the Subsidiaries of either or both
(other than Qualifying Unencumbered Property) securing Indebtedness which may be
incurred or remain outstanding without resulting in an Event of Default
hereunder; and

(i) Liens in favor of the Borrower, EQR or a Consolidated Subsidiary against any
asset of the Borrower, any Consolidated Subsidiary or any Investment Affiliate.

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

21



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to any Bank, as applicable, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Bank’s Commitment and the denominator of which shall be the aggregate amount of
all of the Banks’ Commitments or, if no Commitments are outstanding at such
time, a fraction (expressed as a percentage), the numerator of which is the
amount of Term Loans owed to such Bank at such time and the denominator of which
is the aggregate amount of the Term Loans owed to all Banks at such time, in
each case as adjusted from time to time in accordance with the provisions of
this Agreement.

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned or leased
by such Person.

“Public Debt” has the meaning set forth in Section 9.17(a).

“Qualified Institution” has the meaning set forth in Section 9.6(c).

“Qualified Joint Venture Partner” means (a) pension funds, insurance companies,
banks, investment banks or similar institutional entities, each with significant
experience in making investments in commercial real estate, and (b) commercial
real estate companies of similar quality and experience.

“Qualified Subsidiary” means each “Qualified Borrower” (as defined in the
Revolving Credit Agreement) that is or becomes party to the Revolving Credit
Agreement at any time; provided, however, that if a Release Event occurs with
respect to any Qualified Borrower, such Qualified Borrower shall no longer
constitute a Qualified Subsidiary hereunder unless and until such time
subsequent to such Release Event as a Reinstatement Event occurs with respect to
such Qualified Borrower.

“Qualifying Guaranty” means a full and unconditional guaranty of payment in the
form of Exhibit F attached hereto, enforceable against the Qualified Subsidiary
party thereto for the payment of the Obligations in an amount not to exceed the
Maximum Guaranty Amount of such Qualified Subsidiary.

“Qualifying Unencumbered Property” means any Property (including Raw Land and
Property with Development Activity) from time to time which is owned directly or
indirectly in fee (or ground leasehold) by the Borrower, EQR, a Financing
Partnership or a Joint Venture Subsidiary, which (i) is Raw Land, Construction
Property, Redevelopment Property, Condo Property or an operating multifamily
residential property, (ii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by the Borrower or EQR subject)
to a Lien which secures Indebtedness of any Person other than Permitted Liens,
(iii) is not subject (nor are any equity interests in such Property that are
owned directly or indirectly by the Borrower or EQR subject) to any Negative
Pledge, and (iv) in the case of any Property that is owned by a Subsidiary of
the Borrower or EQR, is owned by a Subsidiary that does not have any outstanding
Unsecured Debt (other than those items of Indebtedness set forth in clauses
(d) or (e) of the definition of Indebtedness, or any Contingent Obligation
except for guarantees for borrowed money). In addition, in the case of any
Property that is owned by a Subsidiary of the Borrower and/or EQR, if such
Subsidiary shall commence any proceeding under any bankruptcy,

 

22



--------------------------------------------------------------------------------

insolvency or similar law, or any such involuntary case shall be commenced
against it and shall remain undismissed and unstayed for a period of 90 days,
then, simultaneously with the occurrence of such conditions, such Property shall
no longer constitute a Qualifying Unencumbered Property. Notwithstanding the
foregoing, for the purposes of this definition, a Property shall be deemed to be
wholly-owned by the Borrower if such Property shall be owned by a Down REIT or a
wholly-owned Subsidiary of such Down REIT.

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch Ratings Inc.

“Raw Land” means Real Property Assets upon which no material improvements have
been commenced.

“Real Property Assets” means, as of any time, the real property assets
(including interests in participating mortgages in which the Borrower’s interest
therein is characterized as equity according to GAAP) owned directly or
indirectly by the Borrower, EQR and the Consolidated Subsidiaries of either or
both at such time.

“Recourse Debt” means Indebtedness that is not Non-Recourse Indebtedness.

“Redevelopment Property” means a property (other than a Condo Property) owned by
the Borrower or its Consolidated Subsidiaries or Investment Affiliates where the
existing building or other improvements or a portion thereof are undergoing
renovation and redevelopment that will either (a) disrupt the occupancy of at
least thirty percent (30%) of the square footage of such property or
(b) temporarily reduce the EBITDA attributable to such property by more than
thirty percent (30%) as compared to the immediately preceding comparable prior
period.

“Redevelopment Property Value” means the greater of (a) the EBITDA generated by
a Redevelopment Property for the quarter immediately prior to the commencement
of the redevelopment divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Redevelopment Property owned by a Consolidated Subsidiary or
an Investment Affiliate), and (b) the undepreciated book value (cost basis plus
improvements) of such Redevelopment Property (or Borrower’s Share thereof with
respect to any Redevelopment Property owned by a Consolidated Subsidiary or an
Investment Affiliate). A Redevelopment Property shall be valued as a Stabilized
Property following the sixth (or, in the case of Acquisition Properties acquired
as part of the Archstone Acquisition, the eighth) full fiscal quarter after the
fiscal quarter in which substantial completion of the redevelopment occurred.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

“Reinstatement Event” means, at any time with respect to any Person that was a
Qualified Subsidiary and was released from its Qualifying Guaranty prior to such
time as a result of a Release Event, the occurrence of a borrowing by such
Person of any loan under, or the issuance of any letter of credit for the
benefit of such Person pursuant to, the Revolving Credit Agreement.

“Release Event” has the meaning specified in Section 5.14(b).

 

23



--------------------------------------------------------------------------------

“Required Banks” means at any time Banks having at least 51% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding at least 51% of the aggregate unpaid principal amount of the Term Loans.

“Revolving Credit Agreement” means the Revolving Credit Agreement, dated as of
January 11, 2013, among the Borrower, the banks party thereto, Bank of America,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Syndication Agents, and the other Agents named
therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“S&P” means Standard & Poor’s Ratings Services, a division of Standard & Poor’s
Financial Services LLC business, or any successor thereto.

“Secured Debt” means Indebtedness of EQR and the Borrower (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of any Indebtedness of any Consolidated Subsidiary or
Investment Affiliate, (i) the payment of which is secured by a Lien on any
Property owned or leased by EQR, the Borrower, or any Consolidated Subsidiary or
Investment Affiliate of either or both, or (ii) which is unsecured Indebtedness
of any Consolidated Subsidiary or Investment Affiliate of the Borrower or EQR,
which Consolidated Subsidiary or Investment Affiliate is not a guarantor of the
Obligations and which Indebtedness is not recourse to the Borrower or EQR (other
than for Customary Non-Recourse Carve-Outs), or (iii) which is Unsecured Tax
Exempt Indebtedness.

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, all of which shall be passive
investments.

“Senior Managing Agents” means Compass Bank and The Bank of New York Mellon, in
their capacities as Senior Managing Agents hereunder.

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.

“Stabilized Property” means all Properties except (i) any Acquisition Property,
Construction Property or Redevelopment Property until such Property has become a
Stabilized Property in accordance with the definitions of Acquisition Property
Value, Construction Property Value and Redevelopment Property Value, (ii) any
Property described in clause (v) of the definition of Non-Stabilized Property
Value until such Property has become a Stabilized Property in accordance with
such definition, and (iii) any Condo Property.

“Stabilized Property Value” means the EBITDA generated by a Stabilized Property
divided by the FMV Cap Rate (or Borrower’s Share thereof with respect to any
Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate). Any Stabilized Property which generates negative EBITDA will have a
Stabilized Property Value of zero.

 

24



--------------------------------------------------------------------------------

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower and/or EQR.

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes.

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA.

“Term Loan” means a loan made by a Bank to the Borrower pursuant to Section 2.1.

“Unencumbered Asset Value” means the sum of (i) Stabilized Property Value of all
Qualifying Unencumbered Properties which are Stabilized Properties, plus
(ii) Non-Stabilized Property Value of all Qualifying Unencumbered Properties
which are Non-Stabilized Properties, plus (iii) the value of any Cash or Cash
Equivalent (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower) owned by the Borrower, EQR or any
wholly-owned Subsidiary of either, plus (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Subsidiaries not subject to any Lien, plus (v) Borrower’s Share of the value of
any Cash or Cash Equivalents (including Cash or Cash Equivalents held in
restricted Section 1031 accounts under the control of a non-wholly owned
Consolidated Subsidiary or by an Investment Affiliate) owned by any such
Consolidated Subsidiary or Investment Affiliate, plus (vi) Borrower’s Share of
the undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate, provided, however, that the
aggregate value of those items set forth in clauses (iv) and (vi) shall not
exceed thirty percent (30%) of Unencumbered Asset Value.

“Unimproved Assets” means Real Property Assets, other than Raw Land, upon which
no material improvements have been completed which completion is evidenced by a
certificate of occupancy or its equivalent and is less than 90% leased in the
aggregate (based upon number of units).

 

25



--------------------------------------------------------------------------------

“United States” means the United States of America, including the fifty states
and the District of Columbia.

“Unrestricted Cash or Cash Equivalents” means Cash and Cash Equivalents owned by
the Borrower, and Borrower’s Share of any Cash and Cash Equivalent owned by any
Consolidated Subsidiary or Investment Affiliate, that are not subject to any
pledge, lien or control agreement, less (i) $35,000,000, (ii) amounts normally
and customarily set aside by the Borrower for operating, capital and interest
reserves, and (iii) amounts placed with third parties as deposits or security
for contractual obligations (notwithstanding the foregoing, however, cash up to
$750,000,000 held in escrow in connection with the completion of Code
Section 1031 “like-kind” exchanges shall be deemed to be Unrestricted Cash and
Cash Equivalents for purposes hereof).

“Unsecured Debt” means Indebtedness of EQR, on a consolidated basis, which is
not Secured Debt.

“Unused Commitments” means an amount equal to all unadvanced funds (other than
unadvanced funds in connection with any construction loan) which any third party
is obligated to advance to the Borrower or another Person or otherwise pursuant
to any loan document, written instrument or otherwise.

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Administrative Agent; provided that for purposes of references to the financial
results and information of “EQR, on a consolidated basis,” EQR shall be deemed
to own one hundred percent (100%) of the partnership interests in the Borrower;
and provided further that, if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article V to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Banks wish to amend
Article V for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner reasonably satisfactory to the Borrower
and the Required Banks.

Section 1.3 Types of Borrowings. The term “Borrowing” denotes the aggregation of
Term Loans of one or more Banks to be made to the Borrower pursuant to Article
II on the same date, all of which Term Loans are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement by
reference to the pricing of the Term Loans comprising the Borrowing (e.g., a
“Fixed Rate Borrowing” is a Euro-Dollar Borrowing, and a “Euro-Dollar Borrowing”
is a Borrowing comprised of Euro-Dollar Loans.

 

26



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.1 Commitments to Lend.

Subject to the terms and conditions set forth herein, each Bank severally agrees
to make a single loan to the Borrower in Dollars during the Availability Period,
in an amount not to exceed such Bank’s Commitment (it being understood and
agreed that, for the avoidance of doubt, only one draw may be made under this
Agreement). The Borrowing shall consist of Term Loans made simultaneously by the
Banks in accordance with their respective Pro Rata Shares of the requested
borrowing (which requested borrowing shall not exceed the aggregate amount of
the Commitments of the Banks). Amounts borrowed under this Section 2.1 and
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Euro-Dollar Loans, as further provided herein. Immediately upon any funding of a
Term Loan by a Bank hereunder, the Commitment of such Bank shall be
automatically terminated.

Section 2.2 Notice of Borrowing.

As a condition to the Borrowing of the Term Loans hereunder, the Borrower shall
give Administrative Agent notice not later than 10:00 a.m. (Chicago, Illinois
time) (x) one Business Day before the Borrowing (if the Borrowing will be a Base
Rate Borrowing) or (y) three Euro-Dollar Business Days before the Borrowing (if
the Borrowing will be a Euro-Dollar Borrowing), specifying:

(i) the date of the Borrowing, which shall be a Business Day in the case of a
Base Rate Borrowing or a Euro-Dollar Business Day in the case of a Euro-Dollar
Borrowing,

(ii) the aggregate amount of the Borrowing (which shall not exceed the aggregate
amount of the Banks’ Commitments),

(iii) whether the Term Loans comprising the Borrowing are to be Base Rate Loans
or Euro-Dollar Loans, and

(iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

Section 2.3 Notice to Banks; Funding of Term Loans.

(a) Upon receipt of a Notice of Borrowing from the Borrower in accordance with
Section 2.2, the Administrative Agent shall, on the date such Notice of
Borrowing is received by the Administrative Agent, promptly notify each Bank of
the contents thereof and of such Bank’s share of the Borrowing, of the interest
rate determined pursuant thereto and the Interest Period(s) (if different from
those requested by the Borrower), if any, and such Notice of Borrowing shall not
thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.11.

 

27



--------------------------------------------------------------------------------

(b) Not later than 1:00 p.m. (Chicago, Illinois time) on the date of the
Borrowing as indicated in the Notice of Borrowing, each Bank shall make
available its share of the Borrowing in Federal funds immediately available in
Chicago, Illinois, to the Administrative Agent at its address referred to in
Section 9.1.

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of the Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of the Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of the Borrowing in accordance with subsection
(b) of this Section 2.3 and the Administrative Agent may, in reliance upon such
assumption, but shall not be obligated to, make available to the Borrower on
such date a corresponding amount on behalf of such Bank. If and to the extent
that such Bank shall not have so made such share available to the Administrative
Agent, such Bank and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand, and in the case of the Borrower one (1) Business Day
after demand, such corresponding amount together with interest thereon, for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, a rate per annum equal to the interest rate applicable thereto
pursuant to Section 2.6 and (ii) in the case of such Bank, the Federal Funds
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Term Loan included in
the Borrowing as of the date of the Borrowing for purposes of this Agreement.
Nothing contained in this Section 2.3(c) shall be deemed to in any way affect
the rights of Borrower with respect to any defaulting Bank or Administrative
Agent. The failure of any Bank to make available to the Administrative Agent
such Bank’s share of the Borrowing in accordance with Section 2.3(b) shall not
relieve any other Bank of its obligations to fund its Commitment, in accordance
with the provisions hereof.

(d) Subject to the provisions hereof, the Administrative Agent shall make
available the Borrowing to Borrower in Federal funds immediately available in
accordance with, and on the date set forth in, the applicable Notice of
Borrowing.

Section 2.4 Notes.

(a) If requested by any Bank, the Term Loan of such Bank shall be evidenced by a
single Note made by the Borrower payable to the order of such Bank for the
account of its Applicable Lending Office. Any additional costs incurred by the
Administrative Agent, the Borrower or the Banks in connection with preparing
such a Note shall be at the sole cost and expense of the Bank requesting such
Note. In the event any Term Loan evidenced by such a Note is paid in full prior
to the Maturity Date, any such Bank shall return such Note to Borrower. Each
such Note shall be in substantially the form of Exhibit A hereto. Upon the
execution and delivery of any such Note, any existing Note payable to such Bank
shall be replaced or modified accordingly. Each reference in this Agreement to
the “Note” of such Bank shall be deemed to refer to and include any or all of
such Notes, as the context may require.

 

28



--------------------------------------------------------------------------------

(b) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record on its Note or in the accounts and records of each Bank, the date,
amount, type and maturity of the Term Loan made by it and the date and amount of
each payment of principal made by the Borrower with respect thereto, and may, if
such Bank so elects in connection with any transfer or enforcement of its Note,
endorse on the appropriate schedule appropriate notations to evidence the
foregoing information with respect to such Term Loan then outstanding; provided
that the failure of any Bank to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Notes. Each
Bank is hereby irrevocably authorized by the Borrower so to endorse its Note and
to attach to and make a part of its Note a continuation of any such schedule as
and when required.

(c) The Term Loans shall mature, and the principal amount thereof shall be due
and payable, on the Maturity Date.

(d) There shall be no more than five (5) Groups of Loans which are Euro-Dollar
Loans outstanding at any one time.

Section 2.5 Method of Electing Interest Rates.

(a) The Term Loans included in the Borrowing shall bear interest initially at
the type of rate specified by the Borrower in the Notice of Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by such Term Loans (subject in each case to the
provisions of Article VIII), as follows:

(i) if such Term Loans are Base Rate Loans, the Borrower may elect to convert
all or any portion of such Term Loans to Euro-Dollar Loans as of any Euro-Dollar
Business Day;

(ii) if such Term Loans are Euro-Dollar Loans, the Borrower may elect to convert
all or any portion of such Term Loans to Base Rate Loans and/or elect to
continue all or any portion of such Tem Loans as Euro-Dollar Loans for an
additional Interest Period or additional Interest Periods, effective on the last
day of the then current Interest Period applicable to such Term Loans, or on
such other date designated by Borrower in the Notice of Interest Rate Election
provided Borrower shall pay any losses pursuant to Section 2.11.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective. A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Term
Loans comprising such Group of Loans, (ii) the portion to which such Notice of
Interest Rate Election applies, and the remaining portion to which it does not
apply, are each an amount of $500,000 or any larger multiple of $100,000,
(iii) there shall be no more than five (5) Groups of Loans which are Euro-Dollar
Loans outstanding at any one time, (iv) no Term Loan may be continued as, or
converted into, a Euro-Dollar Loan when any Event of Default has occurred and is
continuing, and (v) no Interest Period shall extend beyond the Maturity Date.

(b) Each Notice of Interest Rate Election shall specify:

 

29



--------------------------------------------------------------------------------

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Term Loans comprising such Group of Loans are to be converted, the
new type of Term Loans and, if such new Term Loans are Euro-Dollar Loans, the
duration of the initial Interest Period applicable thereto; and

(iv) if such Term Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall notify each
Bank the same day as it receives such Notice of Interest Rate Election of the
contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by the Borrower) and such
notice shall not thereafter be revocable by the Borrower. If the Borrower fails
to deliver a timely Notice of Interest Rate Election to the Administrative Agent
for any Group of Loans which are Euro-Dollar Loans, such Term Loans shall be
converted into Base Rate Loans.

Section 2.6 Interest Rates.

(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Term Loan is made until the date it is
repaid or converted into a Euro-Dollar Loan pursuant to Section 2.5 or at the
Maturity Date, at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans for such day. Such interest shall be payable on the
first Business Day of each month.

(b) Subject to Section 8.1, each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Applicable
Margin for Euro-Dollar Loans for such day plus the Euro-Dollar Rate applicable
to such Interest Period. Such interest shall be payable on the first Business
Day of each month, as well as on the date of any prepayment of any such
Euro-Dollar Loan.

(c) In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the outstanding principal amount of the Term Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Term Loans, shall bear interest at the annual rate equal to the sum of the
Base Rate and two percent (2%) (the “Default Rate”).

 

30



--------------------------------------------------------------------------------

(d) The Administrative Agent shall determine each interest rate applicable to
the Term Loans hereunder. The Administrative Agent shall give prompt notice to
the Borrower and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of demonstrable error.

Section 2.7 Fees.

(a) Delayed Draw Fee. The Borrower shall pay to the Administrative Agent for the
account of the Banks ratably in proportion to their respective Pro Rata Shares
(as of the Delayed Draw Fee Payment Date (as defined below)), a delayed draw fee
(the “Delayed Draw Fee”) equal to 0.15% per annum (calculated on the basis of
the actual number of days elapsed in a year of 360 days) on the aggregate
Commitments (as in effect from time to time on and after the Closing Date),
which Delayed Draw Fee shall accrue from and after the 60th day following the
Closing Date to and including the earlier to occur of the date (the “Delayed
Draw Fee Payment Date”) of (i) the termination of this Agreement for any reason
and (ii) the funding of any Term Loans. The Delayed Draw Fee shall be fully
earned as it accrues and shall payable in full on the Delayed Draw Fee Payment
Date.

(b) Extension Fee. If Borrower elects to extend the Maturity Date in accordance
with Section 2.8(c), the Borrower shall pay to the Administrative Agent, for the
account of the Banks in proportion to their respective Pro Rata Shares, a fee
(the “Extension Fee”) in an amount equal to 0.10% of the aggregate outstanding
principal amount of the Term Loans on the date of such extension. The Extension
Fee shall be paid by the Borrower on or before the Extension Date.

(c) Funding Fee. The Borrower shall pay to the Administrative Agent for the
account of the Banks ratably in proportion to their respective Pro Rata Shares
(as of the Funding Fee Payment Date (as defined below)), a funding fee (the
“Funding Fee”) equal to 0.075% on the aggregate Commitments (as in effect from
time to time on and after the Closing Date), which Funding Fee shall be fully
earned and shall payable in full on the date (the “Funding Fee Payment Date”) of
the funding of any Term Loans.

(d) Other Fees. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.

(e) Fees Non-Refundable. All fees set forth in this Section 2.7 shall be deemed
to have been earned on the date payment is due (or in the case of the Delayed
Draw Fee, as it accrues) in accordance with the provisions hereof and shall be
non-refundable. The obligation of the Borrower to pay such fees in accordance
with the provisions hereof shall be binding upon the Borrower and shall inure to
the benefit of the Administrative Agent and the Banks regardless of whether any
Term Loans are actually made.

Section 2.8 Termination of Agreement; Maturity Date.

(a) This Agreement and the Commitments hereunder (and each Bank’s obligation to
make a Term Loan) shall automatically terminate on July 11, 2013, unless the
funding of the Term Loans has occurred on or prior to such date. Upon the date
of the termination of this Agreement in accordance with this Section 2.8(a), any
Obligations then outstanding (including, without limitation, the Delayed Draw
Fee) shall be due and payable on such date.

 

31



--------------------------------------------------------------------------------

(b) In the event that the Term Loans are funded on or prior to July 11, 2013,
such Term Loans (together with accrued interest thereon) shall be due and
payable on the Maturity Date.

(c) Notwithstanding the foregoing, the Borrower may extend the Maturity Date for
one (1) twelve-month period upon the following terms and conditions:
(i) delivery by the Borrower of a written notice to the Administrative Agent
(the “Extension Notice”) on or before a date that is not more than 180 days nor
less than 30 days prior to the then existing Maturity Date, which Extension
Notice the Administrative Agent shall promptly deliver to the Banks, (ii) no
Event of Default shall have occurred and be continuing both on the date the
Borrower delivers the Extension Notice and on the then existing Maturity Date
(the “Extension Date”), and (iii) the Borrower shall pay the Extension Fee to
Administrative Agent on or before the Extension Date. The Borrower’s delivery of
the Extension Notice shall be irrevocable.

Section 2.9 Optional Prepayments and Optional Decreases and Termination.

(a) The Borrower may, upon at least one (1) Business Day’s notice to the
Administrative Agent (which shall promptly notify each of the Banks), prepay any
Group of Loans which are Base Rate Loans, in whole at any time, or from time to
time in part in amounts aggregating One Million Dollars ($1,000,000) or any
larger multiple of One Hundred Thousand Dollars ($100,000), by paying the
principal amount to be prepaid. Each such optional prepayment shall be applied
to prepay ratably the Term Loans of the several Banks included in such Group of
Loans.

(b) The Borrower may, upon at least one (1) Euro-Dollar Business Day’s notice to
the Administrative Agent (which shall promptly notify each of the Banks), prepay
any Euro-Dollar Loan as of the last day of the Interest Period applicable
thereto. Except as provided in Article VIII and except with respect to any
Euro-Dollar Loan which has been converted to a Base Rate Loan pursuant to
Section 8.2, 8.3 or 8.4, the Borrower may not prepay all or any portion of the
principal amount of any Euro-Dollar Loan prior to the end of the Interest Period
applicable thereto unless the Borrower shall also pay any applicable expenses
pursuant to Section 2.11. Any prepayment made pursuant to the preceding sentence
shall be upon at least three (3) Euro-Dollar Business Days’ notice to the
Administrative Agent. Each such optional prepayment shall be in the amounts set
forth in Section 2.9(a) above and shall be applied to prepay ratably the Term
Loans of the Banks included in any Group of Loans which are Euro-Dollar Loans
(which Group of Loans shall be specified in the notice referred to above),
except that any Euro-Dollar Loan which has been converted to a Base Rate Loan
pursuant to Section 8.2, 8.3 or 8.4 may be prepaid without ratable payment of
the other Term Loans in such Group of Loans which have not been so converted.

 

32



--------------------------------------------------------------------------------

(c) The Borrower may at any time and from time to time during the Availability
Period cancel all or any part of the Commitments upon at least one (1) Business
Day’s notice to the Administrative Agent (which shall promptly notify each of
the Banks), whereupon, all or such portion of the Commitments, as applicable,
shall terminate as to the Banks, pro rata on the date set forth in such notice
of cancellation.

(d) Any amounts prepaid pursuant to Section 2.9 (a) or (b) may not be
reborrowed. In the event the Borrower elects to cancel all or any portion of the
Commitments pursuant to Section 2.9(c), such amounts may not be reinstated.

Section 2.10 General Provisions as to Payments.

(a) The Borrower shall make each payment of interest on the Term Loans and of
fees hereunder, not later than 12:00 Noon (Chicago, Illinois time) on the date
when due, in Federal or other funds immediately available in Chicago, Illinois,
to the Administrative Agent at its address referred to in Section 9.1. The
Administrative Agent will promptly (and if received prior to 12:00 Noon
(Chicago, Illinois time), on the same Business Day, if received after 12:00 Noon
(Chicago, Illinois time) on the immediately following Business Day) distribute
to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks. If and to the extent that the
Administrative Agent shall receive any such payment for the account of the Banks
on or before 12:00 Noon (Chicago, Illinois time) on any Business Day, and
Administrative Agent shall not have distributed to any Bank its applicable share
of such payment on such Business Day, Administrative Agent shall distribute such
amount to such Bank together with interest thereon, for each day from the date
such amount should have been distributed to such Bank until the date
Administrative Agent distributes such amount to such Bank, at the Federal Funds
Rate. Whenever any payment of principal of, or interest on the Base Rate Loans
or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that the Borrower shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.

 

33



--------------------------------------------------------------------------------

(c) If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.3, 2.10 or 9.3, then the Administrative Agent,
notwithstanding any contrary provision hereof, shall (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Bank for
the benefit of the Administrative Agent to satisfy such Bank’s obligations to it
under any such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Bank under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its reasonable discretion.

Section 2.11 Funding Losses. If the Borrower makes any payment of principal with
respect to any Euro-Dollar Loan (pursuant to Article II, VI or VIII or
otherwise) on any day other than the last day of the Interest Period applicable
thereto, or if the Borrower fails to borrow, continue or convert to any
Euro-Dollar Loans after notice has been given to any Bank in accordance with
Section 2.2 or 2.5, or if Borrower shall deliver a Notice of Interest Rate
Election specifying that a Euro-Dollar Loan shall be converted on a date other
than the first (1st) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification of
such Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Term Loan),
including (without limitation) any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment or failure to borrow, continue or convert,
provided that such Bank shall have delivered to Administrative Agent and
Administrative Agent shall have delivered to the Borrower a certification as to
the amount of such loss or expense, which certification shall set forth in
reasonable detail the basis for and calculation of such loss or expense and
shall be conclusive in the absence of demonstrable error.

Section 2.12 Computation of Interest and Fees. All interest based on the
Euro-Dollar Rate and all fees shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed (including the first day but
excluding the last day). All interest based on the Base Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

Section 2.13 Use of Proceeds. The Borrower shall use the proceeds of the Term
Loans for general corporate purposes of the Borrower, including, without
limitation, the Archstone Acquisition or the acquisition of real property to be
used in the Borrower’s existing business and for general working capital needs
of the Borrower.

ARTICLE III

CONDITIONS

Section 3.1 Closing. The closing hereunder shall occur on the date when each of
the following conditions is satisfied (or waived by the Administrative Agent and
the Banks), each document to be dated the Closing Date unless otherwise
indicated:

(a) the Borrower shall have executed and delivered to the Administrative Agent a
Note for the account of each Bank requesting the same dated on or before the
Closing Date complying with the provisions of Section 2.4;

 

34



--------------------------------------------------------------------------------

(b) the Borrower, EQR, the Administrative Agent and each of the Banks shall have
executed and delivered to the Borrower and the Administrative Agent a duly
executed original of this Agreement;

(c) EQR shall have executed and delivered to the Administrative Agent a duly
executed original of the EQR Guaranty, and, if applicable, each Down REIT
Guarantor shall have executed and delivered to the Administrative Agent a duly
executed original of a Down REIT Guaranty and each Qualified Subsidiary shall
have executed and delivered to the Administrative Agent a duly executed original
of a Qualifying Guaranty;

(d) the Administrative Agent shall have received an opinion of DLA Piper LLP
(US), counsel for the Borrower, EQR, any Down REIT Guarantor and any Qualified
Subsidiary, acceptable to the Administrative Agent, the Banks and their counsel;

(e) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and EQR and each Qualified Subsidiary as of the Closing Date, if any,
the authority for and the validity of this Agreement and the other Loan
Documents, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent. Such documentation shall include,
without limitation, the agreement of limited partnership of the Borrower, as
well as the certificate of limited partnership of the Borrower, all as amended,
modified or supplemented to the Closing Date, certified to be true, correct and
complete by a senior officer of the Borrower as of a date not more than ten
(10) days prior to the Closing Date, together with a certificate of existence as
to the Borrower from the Secretary of State (or the equivalent thereof) of
Illinois to be dated not more than thirty (30) days prior to the Closing Date,
as well as the declaration of trust of EQR, as amended, modified or supplemented
to the Closing Date, certified to be true, correct and complete by a senior
officer of EQR as of a date not more than ten (10) days prior to the Closing
Date, together with a good standing certificate as to EQR from the Secretary of
State (or the equivalent thereof) of Maryland, to be dated not more than thirty
(30) days prior to the Closing Date, and correlative documentation for each
Qualified Subsidiary as of the Closing Date;

(f) the Administrative Agent shall have received all certificates, agreements
and other documents and papers referred to in this Section 3.1, unless otherwise
specified, in sufficient counterparts, satisfactory in form and substance to the
Administrative Agent in its sole discretion;

(g) the Borrower, EQR, each Down REIT Guarantor, if applicable, and each
Qualified Subsidiary, if applicable, shall have taken all actions required to
authorize the execution and delivery of this Agreement and the other Loan
Documents to be executed by the Borrower, EQR, each Down REIT Guarantor and each
Qualified Subsidiary as of the Closing Date, as the case may be, and the
performance thereof by the Borrower, EQR, each Down REIT Guarantor and each
Qualified Subsidiary as of the Closing Date;

(h) the Administrative Agent shall be satisfied that none of the Borrower, EQR
or any Consolidated Subsidiary is subject to any present or contingent
environmental liability which could have a Material Adverse Effect;

 

35



--------------------------------------------------------------------------------

(i) the Administrative Agent shall have received, for its and any other Bank’s
account, all fees due and payable pursuant to Section 2.7 on or before the
Closing Date, and the fees and expenses accrued through the Closing Date of Kaye
Scholer LLP shall have been paid directly to such firm, if required by such firm
and if such firm has delivered an invoice in reasonable detail of such fees and
expenses in sufficient time for the Borrower to approve and process the same;

(j) the Administrative Agent shall have received copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the Borrower, each Qualified Subsidiary as of the
Closing Date, EQR and the applicable Consolidated Subsidiaries, and the validity
and enforceability, of the Loan Documents, or in connection with any of the
transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;

(k) the Administrative Agent shall have received (or the Borrower shall have
made publicly available) the audited financial statements of the Borrower and
its Consolidated Subsidiaries and of EQR for the fiscal year ended December 31,
2011;

(l) no Event of Default hereunder or “Event of Default” (under and as defined in
the Revolving Credit Agreement) shall have occurred;

(m) the representations and warranties contained in this Agreement and the other
Loan Documents (other than representations and warranties which expressly speak
as of a different date) shall be true and correct in all material respects
(except that any representation or warranty that is by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects);

(n) the representation and warranty set forth in Section 4.4(c)(i) shall be true
and correct in all respects; and

(o) the Administrative Agent and each Bank shall have received such
documentation and other evidence as is reasonably requested by the
Administrative Agent or such Bank in order for the Administrative Agent or such
Bank to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations with respect to the Borrower.

Section 3.2 Borrowing. The obligation of any Bank to make a Term Loan is subject
to the satisfaction of the following conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2;

(b) the aggregate principal amount of Term Loans requested to be borrowed shall
not exceed the aggregate amount of the Commitments;

(c) immediately before and after the Borrowing, no Event of Default shall have
occurred and be continuing both before and after giving effect to the making of
such Term Loans;

 

36



--------------------------------------------------------------------------------

(d) the representations and warranties contained in this Agreement and the other
Loan Documents (other than representations and warranties which expressly speak
as of a different date and other than the representation and warranty set forth
in Section 4.4(c)(i)) shall be true and correct in all material respects (except
that any representation or warranty that is by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects) on and as of the date of the Borrowing both before and
after giving effect to the making of such Term Loans; and

(e) no law or regulation shall have been adopted, no order, judgment or decree
of any Governmental Authority shall have been issued, and no litigation shall be
pending, which does or seeks to enjoin, prohibit or restrain, the making or
repayment of the Term Loans or the consummation of the loan transactions
contemplated by this Agreement and the other Loan Documents.

The Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of the Borrowing as to the facts specified in clauses
(b), (c), (d) and (e) of this Section, except as otherwise disclosed in writing
by Borrower to the Banks. Notwithstanding anything to the contrary, the
Borrowing shall not be permitted if the Borrowing would cause Borrower to fail
to be in compliance with any of the covenants contained in this Agreement or in
any of the other Loan Documents.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and each of the Banks which is or
may become a party to this Agreement to make the Term Loans, the Borrower makes
the following representations and warranties as of the Closing Date. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Term Loans.

Section 4.1 Existence and Power. The Borrower is a limited partnership, duly
formed and validly existing as a limited partnership under the laws of the State
of Illinois and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. EQR is a real estate investment trust,
duly formed, validly existing and in good standing as a real estate investment
trust under the laws of the State of Maryland and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect. Each Qualified
Subsidiary is a duly formed and validly existing juridical entity under the laws
of its jurisdiction of formation and has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now conducted or as it
presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

Section 4.2 Power and Authority. The Borrower, and each Qualified Subsidiary,
has the power and authority to execute, deliver and carry out the terms and
provisions of, and to consummate the transactions contemplated by, each of the
Loan Documents to which it is a party and has taken all necessary action, if
any, to authorize the execution and delivery on behalf of the Borrower or such
Qualified Subsidiary and the performance by the Borrower or such Qualified
Subsidiary of, and the consummation of the transactions contemplated by, such
Loan Documents. The Borrower, and each applicable Qualified Subsidiary, has duly
executed and delivered each Loan Document to which it is a party in accordance
with the terms of this Agreement, and each such Loan Document constitutes the
legal, valid and binding obligation of the Borrower and each Qualified
Subsidiary, enforceable in accordance with its terms, except as enforceability
may be limited by applicable insolvency, bankruptcy or other laws affecting
creditors’ rights generally, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law. EQR has the
power and authority to execute, deliver and carry out the terms and provisions,
and the consummation of the transactions contemplated by, each of the Loan
Documents on behalf of the Borrower to which the Borrower is a party and has
taken all necessary action to authorize the execution and delivery on behalf of
the Borrower and the performance by the Borrower of such Loan Documents.

Section 4.3 No Violation.

(a) Neither the execution, delivery or performance by or on behalf of the
Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of its Consolidated
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
or other agreement or other instrument to which the Borrower (or of any
partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a material default by the
Borrower under any organizational document of any Person in which the Borrower
has an interest, or cause a material default under the Borrower’s agreement or
certificate of limited partnership, the consequences of which conflict, breach
or default would have a Material Adverse Effect, or result in or require the
creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).

(b) Neither the execution, delivery or performance by or on behalf of any
Qualified Subsidiary of the Loan Documents to which it is a party, nor
compliance by such Qualified Subsidiary with the terms and provisions thereof
nor the consummation of the transactions contemplated by the Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any

 

38



--------------------------------------------------------------------------------

breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Qualified Subsidiary or any of its Consolidated Subsidiaries pursuant to
the terms of, any indenture, mortgage, deed of trust, or other agreement or
other instrument to which such Qualified Subsidiary (or of any partnership of
which such Qualified Subsidiary is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a material default by such
Qualified Subsidiary under any organizational document of any Person in which
such Qualified Subsidiary has an interest, or cause a material default under
such Qualified Subsidiary’s organizational documents, the consequences of which
conflict, breach or default would have a Material Adverse Effect, or result in
or require the creation or imposition of any Lien whatsoever upon any Property
(except as contemplated herein).

Section 4.4 Financial Information.

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries, dated as of December 31, 2011, and the related consolidated
statements of the Borrower’s financial position for the fiscal year then ended,
reported on by Ernst & Young LLP, a copy of which has been delivered to each of
the Banks, fairly present, in conformity with GAAP, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.

(b) The consolidated balance sheet of EQR, dated as of December 31, 2011, and
the related consolidated statements of EQR’s financial position for the fiscal
year then ended, reported on by Ernst & Young LLP and set forth in the EQR 2011
Form 10-K, a copy of which has been delivered to each of the Banks, fairly
present, in conformity with GAAP, the consolidated financial position of EQR and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(c) (i) No event, act or condition has occurred since September 30, 2012 (other
than the Archstone Acquisition and any financing in connection therewith) which
has had or is likely to have a Material Adverse Effect, and (ii) except as
disclosed on the financial statements filed with the Securities and Exchange
Commission for the fiscal quarter of EQR ended September 30, 2012 or as
disclosed in writing to the Banks prior to the date hereof, as of the Closing
Date neither the Borrower nor EQR has any material indebtedness or guaranty.

Section 4.5 Litigation. Except as previously disclosed by the Borrower in
writing to the Banks prior to the date hereof, there is no action, suit or
proceeding pending against, or to the knowledge of the Borrower threatened
against or affecting, nor, to the knowledge of the Borrower, any investigation
of, (i) the Borrower, any Qualified Subsidiary, EQR or any of their respective
Consolidated Subsidiaries, (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents or (iii) any of their assets, before any
court or arbitrator or any governmental body, agency or official in which there
is a reasonable possibility of an adverse decision which could, individually or
in the aggregate, have a Material Adverse Effect or which in any manner draws
into question the validity or enforceability of this Agreement or the other Loan
Documents.

 

39



--------------------------------------------------------------------------------

Section 4.6 Compliance with ERISA. The transactions contemplated by the Loan
Documents will not constitute a nonexempt prohibited transaction (as such term
is defined in Section 4975 of the Code or Section 406 of ERISA) that could
subject the Administrative Agent or the Banks to any tax or penalty for
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

Section 4.7 Environmental Matters. The Borrower and EQR each conducts reviews of
the effect of Environmental Laws on the business, operations and properties of
the Borrower, EQR, Consolidated Subsidiaries of either or both, and Qualified
Subsidiaries when necessary in the course of which it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
owned, any capital or operating expenditures required to achieve or maintain
compliance with environmental protection standards imposed by law or as a
condition of any license, permit or contract, any related constraints on
operating activities, and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses). On the basis of this
review, the Borrower and EQR each has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

Section 4.8 Taxes. United States Federal income tax returns of the Borrower, EQR
and their Consolidated Subsidiaries have been prepared and filed through the
fiscal year ended December 31, 2011. The Borrower, each Qualified Subsidiary,
EQR and their Consolidated Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower, any Qualified Subsidiary, EQR or any
Consolidated Subsidiary, except such taxes, if any, as are reserved against in
accordance with GAAP, such taxes as are being contested in good faith by
appropriate proceedings or such taxes, the failure to make payment of which when
due and payable will not have, in the aggregate, a Material Adverse Effect. The
charges, accruals and reserves on the books of the Borrower, any Qualified
Subsidiary, EQR and their Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.

Section 4.9 Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with or pursuant to this Agreement or any transaction contemplated
hereby or thereby is true and accurate in all material respects on the date as
of which such information is stated or certified. The Borrower has disclosed to
the Administrative Agent, in writing any and all facts existing on the Closing
Date which have or may have (to the extent the Borrower can now reasonably
foresee) a Material Adverse Effect.

Section 4.10 Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower will be Solvent.

 

40



--------------------------------------------------------------------------------

Section 4.11 Use of Proceeds; Margin Regulations. All proceeds of the Term Loans
will be used by the Borrower only in accordance with the provisions hereof. No
part of the proceeds of any Term Loan will be used by the Borrower to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock in any manner that might violate the
provisions of Regulations T, U or X of the Federal Reserve Board. Neither the
making of any Term Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations T, U or X of the Federal Reserve
Board.

Section 4.12 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect.

Section 4.13 Investment Company Act. Neither the Borrower, any Qualified
Subsidiary, EQR nor any Consolidated Subsidiary is (x) an “investment company”
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, or (y) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money or otherwise obtain extensions of credit.

Section 4.14 Principal Offices. As of the Closing Date, the principal office,
chief executive office and principal place of business of the Borrower is Two
North Riverside Plaza, Suite 400, Chicago, Illinois 60606.

Section 4.15 REIT Status. For the fiscal year ended December 31, 2012, EQR
qualified and EQR intends to continue to qualify as a real estate investment
trust under the Code.

Section 4.16 No Default. No Event of Default or, to the best of the Borrower’s
knowledge, Default exists and neither the Borrower nor any Qualified Subsidiary
is in default in any material respect beyond any applicable grace period under
or with respect to any other material agreement, instrument or undertaking to
which it is a party or by which it or any of its property is bound in any
respect, the existence of which default is likely to result in a Material
Adverse Effect.

Section 4.17 Compliance With Law. To the Borrower’s knowledge, the Borrower,
each Qualified Subsidiary and each of the Real Property Assets are in compliance
with all laws, rules, regulations, orders, judgments, writs and decrees,
including, without limitation, all building and zoning ordinances and codes, the
failure to comply with which is likely to have a Material Adverse Effect.

Section 4.18 Organizational Documents. The documents delivered pursuant to
Section 3.1(e) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower, each Qualified Subsidiary as of the Closing Date and EQR. The Borrower
represents that it has delivered to the Administrative Agent true, correct and
complete copies, as of the Closing Date, of each of the documents set forth in
this Section 4.18, except for exhibits to the Borrower’s partnership agreement
identifying the current list of partners which, with the permission of the
Banks, have been omitted therefrom.

 

41



--------------------------------------------------------------------------------

Section 4.19 Qualifying Unencumbered Properties. As of September 30, 2012, each
Property listed on Exhibit D as a Qualifying Unencumbered Property (i) is Raw
Land, a Property with Development Activity, a Condo Property or an operating
multifamily residential property owned or ground leased (directly or
beneficially) by the Borrower, EQR, or a Consolidated Subsidiary or Investment
Affiliate of either or both, (ii) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by the Borrower or EQR
subject) to a Lien which secures Indebtedness of any Person, other than
Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by the Borrower or EQR subject)
to any Negative Pledges, and (iv) is not owned by a Subsidiary of the Borrower
or EQR (other than the Borrower) that has any outstanding Unsecured Debt (other
than those items of Indebtedness set forth in clauses (d) or (e) of the
definition of Indebtedness, or any Contingent Obligation other than guarantees
for borrowed money). All of the information set forth on Exhibit D is true and
correct in all material respects.

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Obligations remain unpaid:

Section 5.1 Information. The Borrower will deliver to each of the Banks:

(a) as soon as available and in any event within five (5) Business Days after
the same is filed with the Securities and Exchange Commission (but in no event
later than 125 days after the end of each fiscal year of the Borrower) a
consolidated balance sheet of the Borrower, EQR and their Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of the Borrower’s and EQR’s operations and consolidated statements of
the Borrower’s and EQR’s cash flow for such fiscal year, setting forth in each
case in comparative form the figures as of the end of and for the previous
fiscal year, all as reported on the form provided to the Securities and Exchange
Commission on the Borrower’s and EQR’s Form 10K and reported on by Ernst & Young
LLP or other independent public accountants of nationally recognized standing;

(b) as soon as available and in any event within five (5) Business Days after
the same is filed with the Securities and Exchange Commission (but in no event
later than 80 days after the end of each of the first three quarters of each
fiscal year of the Borrower and EQR), (i) a consolidated balance sheet of the
Borrower, EQR and their Consolidated Subsidiaries as of the end of such quarter
and the related consolidated statements of the Borrower’s and EQR’s operations
and consolidated statements of the Borrower’s and EQR’s cash flow for such
quarter and for the portion of the Borrower’s or EQR’s fiscal year ended at the
end of such quarter, all as reported on the form provided to the Securities and
Exchange Commission on the Borrower’s and EQR’s Form 10Q, and (ii) and such
other information reasonably requested by the Administrative Agent or any Bank;

 

42



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer, the chief accounting officer or treasurer of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Borrower was in compliance with the requirements of Section 5.8 on the date of
such financial statements; (ii) certifying (x) that such financial statements
fairly present in all material respects the financial condition and the results
of operations of the Borrower on the dates and for the periods indicated, on the
basis of GAAP, with respect to the Borrower subject, in the case of interim
financial statements, to normally recurring year-end adjustments, and (y) that
such officer has reviewed the terms of the Loan Documents and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the business and condition of the Borrower during the period beginning on the
date through which the last such review was made pursuant to this Section 5.1(c)
(or, in the case of the first certification pursuant to this Section 5.1(c), the
Closing Date) and ending on a date not more than ten (10) Business Days prior to
the date of such delivery and that (1) on the basis of such financial statements
and such review of the Loan Documents, no Event of Default existed under
Section 6.1(b) with respect to Sections 5.8 or 5.9 at or as of the date of said
financial statements, and (2) on the basis of such review of the Loan Documents
and the business and condition of the Borrower, to the best knowledge of such
officer, as of the last day of the period covered by such certificate no Default
or Event of Default under any other provision of Section 6.1 occurred and is
continuing or, if any such Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof and the action the Borrower
proposes to take in respect thereof. Such certificate shall set forth the
calculations required to establish the matters described in clauses (1) and
(2) above;

(d) (i) within five (5) Business Days after any officer of the Borrower obtains
knowledge of any Default or Event of Default, if such Default or Event of
Default is then continuing, a certificate of the chief financial officer, the
chief accounting officer, treasurer, controller, or other executive officer of
the Borrower setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or the Real Property Assets as to which there is
a reasonable possibility of an adverse determination and which, if adversely
determined, is likely to individually or in the aggregate, result in a Material
Adverse Effect, and (y) any other event, act or condition which is likely to
result in a Material Adverse Effect;

(e) promptly upon the mailing thereof to the shareholders of EQR generally, and
to the extent the same are not publicly available, copies of all financial
statements, reports and proxy statements so mailed;

(f) promptly upon the filing thereof and to the extent that the same are not
publicly available, copies of all registration statements (other than the
exhibits thereto and any registration statements on Form S-8 or its equivalent)
and reports on Forms 10-K, 10-Q and 8-K (or their equivalents) (other than the
exhibits thereto, which exhibits will be provided upon request therefor by any
Bank) which EQR shall have filed with the Securities and Exchange Commission;

 

43



--------------------------------------------------------------------------------

(g) promptly and in any event within thirty (30) days, if and when any member of
the ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, and in the case of clauses (i) through (vii) above, which event
could result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

(h) promptly and in any event within ten (10) days after the Borrower obtains
actual knowledge of any of the following events, a certificate of the Borrower,
executed by an officer of the Borrower, specifying the nature of such condition,
and the Borrower’s or, if the Borrower has actual knowledge thereof, the
Environmental Affiliate’s proposed initial response thereto: (i) the receipt by
the Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates of any communication (written or oral), whether from a
Governmental Authority, citizens group, employee or otherwise, that alleges that
the Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect,
(ii) the Borrower shall obtain actual knowledge that there exists any
Environmental Claim pending against the Borrower or any Environmental Affiliate
and such Environmental Claim is likely to have a Material Adverse Effect or
(iii) the Borrower obtains actual knowledge of any release, emission, discharge
or disposal of any Material of Environmental Concern that is likely to form the
basis of any Environmental Claim against the Borrower or any Environmental
Affiliate which in any such event is likely to have a Material Adverse Effect;

(i) promptly and in any event within five (5) Business Days after receipt of any
material notices or correspondence from any company or agent for any company
providing insurance coverage to the Borrower relating to any loss which is
likely to result in a Material Adverse Effect, copies of such notices and
correspondence; and

 

44



--------------------------------------------------------------------------------

(j) from time to time such additional information regarding the financial
position or business of the Borrower, EQR and their Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request in
writing.

Section 5.2 Payment of Obligations. Each of the Borrower, each Qualified
Subsidiary, EQR and their Consolidated Subsidiaries will pay and discharge, at
or before maturity, all its respective material obligations and liabilities
including, without limitation, any obligation pursuant to any agreement by which
it or any of its properties is bound, in each case where the failure to so pay
or discharge such obligations or liabilities is likely to result in a Material
Adverse Effect, and will maintain in accordance with GAAP, appropriate reserves
for the accrual of any of the same.

Section 5.3 Maintenance of Property; Insurance; Leases.

(a) The Borrower and/or EQR will keep, and will cause each Consolidated
Subsidiary and Qualified Subsidiary to keep, all property useful and necessary
in its business, including without limitation the Real Property Assets (for so
long as it constitutes Real Property Assets), in good repair, working order and
condition, ordinary wear and tear excepted, in each case where the failure to so
maintain and repair will have a Material Adverse Effect.

(b) The Borrower, each Qualified Subsidiary and/or EQR shall maintain, or cause
to be maintained, insurance with such insurers, on such properties, in such
amounts and against such risks (excluding terrorist insurance and mold insurance
and, to the extent the same are not commercially available or available at
commercially reasonable rates, earthquake insurance or windstorm insurance) as
is consistent with insurance maintained by businesses of comparable type and
size in the industry, and furnish the Administrative Agent satisfactory evidence
thereof promptly upon Administrative Agent’s reasonable request.

Section 5.4 Conduct of Business and Maintenance of Existence. The Borrower, each
Qualified Subsidiary and EQR will continue to engage in business of the same
general type as now conducted by the Borrower and EQR, and each will preserve,
renew and keep in full force and effect, its partnership and trust existence and
its respective rights, privileges and franchises necessary for the normal
conduct of business unless the failure to maintain such rights and franchises
does not have a Material Adverse Effect.

Section 5.5 Compliance with Laws. The Borrower and EQR will and will cause their
Subsidiaries to comply in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws, and all zoning and building
codes with respect to the Real Property Assets and ERISA and the rules and
regulations thereunder and all federal securities laws) except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or the Banks to any material liability
therefor.

 

45



--------------------------------------------------------------------------------

Section 5.6 Inspection of Property, Books and Records. Each of the Borrower and
EQR will keep proper books of record and account in which full, true and correct
entries shall be made of all material dealings and transactions in relation to
its business and activities in conformity with GAAP, modified as required by
this Agreement and applicable law; and will permit representatives of any Bank
at such Bank’s expense to visit and inspect any of its properties, including
without limitation the Real Property Assets, to examine and make abstracts from
any of its books and records and to discuss its affairs, finances and accounts
with its officers and independent public accountants, all at such reasonable
times during normal business hours, upon reasonable prior notice and as often as
may reasonably be desired. Administrative Agent shall coordinate any such visit
or inspection to arrange for review by any Bank requesting any such visit or
inspection.

Section 5.7 Intentionally Omitted.

Section 5.8 Financial Covenants.

(a) Indebtedness to Gross Asset Value. The Borrower shall not permit the ratio
of (i) the sum of (x) Indebtedness of the Borrower and EQR (including
Indebtedness of Down REITs and wholly-owned Subsidiaries of Down REITs, but
excluding Indebtedness of other Persons that are Consolidated Subsidiaries or
Investment Affiliates), plus (y) Borrower’s Share of Indebtedness of all
Consolidated Subsidiaries and Investment Affiliates (other than Down REITs and
wholly-owned Subsidiaries of Down REITs) to (ii) Gross Asset Value of the
Borrower and EQR to exceed 0.60:1 at any time; provided, however, that with
respect to any Fiscal Quarter in which the Borrower acquired any Real Property
Assets (whether by purchase, merger or other corporate transaction), at the
Borrower’s election, the ratio of (i) the sum of (x) Indebtedness of the
Borrower and EQR (including Indebtedness of Down REITs and wholly-owned
Subsidiaries of Down REITs, but excluding Indebtedness of other Persons that are
Consolidated Subsidiaries or Investment Affiliates), plus (y) Borrower’s Share
of Indebtedness of all Consolidated Subsidiaries and Investment Affiliates
(other than Down REITs and wholly-owned Subsidiaries of Down REITs) to
(ii) Gross Asset Value of the Borrower and EQR for such Fiscal Quarter and for
the next three succeeding Fiscal Quarters may exceed 0.60:1, provided that such
ratio in no event shall exceed 0.65:1, and provided, further, that thereafter
such ratio shall not exceed 0.60:1. For purposes of this covenant,
(i) Indebtedness shall be adjusted by deducting therefrom an amount equal to the
lesser of (x) Indebtedness that by its terms is scheduled to mature on or before
the date that is 24 months from the date of calculation, and (y) Unrestricted
Cash or Cash Equivalents, and (ii) Gross Asset Value shall be adjusted by
deducting therefrom the amount by which Indebtedness is adjusted under clause
(i).

(b) Secured Debt to Gross Asset Value. The Borrower shall not permit the ratio
of (i) the sum of (x) Secured Debt of the Borrower and EQR (including Secured
Debt of Down REITs and wholly-owned Subsidiaries of Down REITs, but excluding
Secured Debt of other Persons that are Consolidated Subsidiaries or Investment
Affiliates), plus (y) Borrower’s Share of Secured Debt of all Consolidated
Subsidiaries and Investment Affiliates (other than Down REITs and wholly-owned
Subsidiaries of Down REITs) to (ii) Gross Asset Value of the Borrower and EQR to
exceed 0.40:1 at any time.

(c) Consolidated EBITDA to Fixed Charges Ratio. The Borrower shall not permit
the ratio of Consolidated EBITDA for the then most recently completed twelve
(12) month period to Fixed Charges for the then most recently completed twelve
(12) month period to be less than 1.50:1.

 

46



--------------------------------------------------------------------------------

(d) Unencumbered Pool. The Borrower shall not permit the ratio of the
Unencumbered Asset Value to outstanding Unsecured Debt to be less than 1.50:1 at
any time.

(e) Permitted Holdings. The Borrower’s and EQR’s primary business will be the
ownership, operation and development of multifamily residential property
(including conversions to condominiums) and any other business activities of the
Borrower, EQR and Subsidiaries of either or both will remain incidental thereto.
Notwithstanding the foregoing, the Borrower, EQR and Subsidiaries of either or
both may acquire or maintain Permitted Holdings if and so long as the aggregate
value of Permitted Holdings, whether held directly or indirectly (but without
duplication) by the Borrower, EQR and/or their Subsidiaries, does not exceed, at
any time, thirty-five percent (35%) of Gross Asset Value of the Borrower and EQR
as a whole.

(f) Calculation. Each of the foregoing ratios and financial requirements shall
be calculated as of the last day of each Fiscal Quarter.

Section 5.9 Restriction on Fundamental Changes.

(a) Neither the Borrower nor EQR shall enter into any merger or consolidation,
unless (i) either (x) the Borrower or EQR is the surviving entity, or (y) the
individuals constituting EQR’s Board of Trustees immediately prior to such
merger or consolidation represent a majority of the surviving entity’s Board of
Directors or Board of Trustees after such merger or consolidation, and (ii) the
entity which is merged with the Borrower or EQR is predominantly in the
commercial real estate business.

(b) The Borrower shall not amend its agreement of limited partnership or other
organizational documents in any manner that would have a Material Adverse Effect
without the Administrative Agent’s consent, which shall not be unreasonably
withheld. EQR shall not amend its declaration of trust, by-laws, or other
organizational documents in any manner that would have a Material Adverse Effect
without the Administrative Agent’s consent, which shall not be unreasonably
withheld. No Qualified Subsidiary shall amend its organizational documents in
any manner that would have a Material Adverse Effect without the Required Banks’
consent.

(c) The Borrower shall deliver to Administrative Agent copies of all amendments
to its agreement of limited partnership or to EQR’s declaration of trust,
by-laws, or other organizational documents simultaneously with the first
delivery of financial statements referred to in Sections 5.1(a) or (b) above
following the effective date of any such amendment.

Section 5.10 Changes in Business. Except for Permitted Holdings, none of the
Borrower, any Qualified Subsidiary or EQR shall enter into any business which is
substantially different from that conducted by the Borrower or EQR on the
Closing Date after giving effect to the transactions contemplated by the Loan
Documents. The Borrower shall carry on its business operations through the
Borrower and its Subsidiaries and Investment Affiliates.

 

47



--------------------------------------------------------------------------------

Section 5.11 Margin Stock. None of the proceeds of any Term Loan will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock in any manner that might
violate the provisions of Regulations T, U or X of the Federal Reserve Board.

Section 5.12 Intentionally Omitted.

Section 5.13 EQR Status.

(a) Status. EQR shall at all times (i) remain a publicly traded company listed
on the New York Stock Exchange or another national stock exchange located in the
United States and (ii) maintain its status as a self-directed and
self-administered real estate investment trust under the Code.

(b) Indebtedness. EQR shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

(1) the Obligations; and

(2) Indebtedness which, after giving effect thereto, may be incurred or may
remain outstanding without giving rise to an Event of Default or Default.

(c) Disposal of Partnership Interests. EQR will not directly or indirectly
convey, sell, transfer, assign, pledge or otherwise encumber or dispose of any
of its partnership interests in the Borrower, except for the reduction of EQR’s
interest in the Borrower arising from the Borrower’s issuance of partnership
interests in the Borrower or the retirement of preference units by the Borrower.

Section 5.14 Qualifying Guaranties; Release Events.

(a) With respect to (i) any Person that becomes a Qualified Subsidiary (other
than an Excluded Qualified Subsidiary) after the Closing Date (including,
without limitation, any Person that becomes a Qualified Subsidiary as a result
of a Reinstatement Event that occurs following a previously occurring Release
Event with respect to such Person) and/or (ii) any Qualified Subsidiary that
ceases to be an Excluded Qualified Subsidiary after the Closing Date, on or
prior to such time that such Person becomes a Qualified Subsidiary (other than
an Excluded Qualified Subsidiary) or ceases to be an Excluded Qualified
Subsidiary, as applicable, the Borrower shall cause such Person to deliver to
the Administrative Agent, on behalf of the Banks, (x) a Qualifying Guaranty duly
executed by such Qualified Subsidiary and (y) all documents required to be
delivered pursuant to Section 3.1 with respect to a Qualified Subsidiary, each
of which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(b) If at any time (i) all loans made to, and all letters of credit issued for
the benefit of, a Qualified Subsidiary under the Revolving Credit Agreement are
no longer outstanding and (ii) the Administrative Agent has received a
certificate, duly executed by the Borrower, to that effect (the occurrence of
clauses (i) and (ii) being referred to herein as a

 

48



--------------------------------------------------------------------------------

“Release Event”), then (x) the Qualifying Guaranty of such Qualified Subsidiary
shall automatically terminate and be released and (y) the Subsidiary of the
Borrower party to such Qualifying Guaranty shall no longer be a Qualified
Subsidiary hereunder. Following any such Release Event, the Administrative Agent
shall promptly execute and deliver such documents and agreements reasonably
requested by the Borrower confirming the termination and release of such
Qualifying Guaranty, all at the sole expense of the Borrower.

ARTICLE VI

DEFAULTS

Section 6.1 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) the Borrower shall fail to pay when due any principal of any Term Loan, or
the Borrower shall fail to pay when due interest on any Term Loan or any fees or
any other amount payable hereunder and the same shall continue for a period of
five (5) days after the same becomes due;

(b) the Borrower shall fail to observe or perform any covenant contained in
Section 5.8, Section 5.9, Section 5.11, Section 5.13 or Section 5.14;

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement required to be observed or performed by it (other
than those covered by clause (a), (b), (e), (f), (g), (h), (j), (m) or (n) of
this Section 6.1) for 30 days after written notice thereof has been given to the
Borrower by the Administrative Agent, or if such default is of such a nature
that it cannot with reasonable effort be completely remedied within said period
of thirty (30) days such additional period of time as may be reasonably
necessary to cure same, provided the Borrower commences such cure within said
thirty (30) day period and diligently prosecutes same, until completion, but in
no event shall such extended period exceed ninety (90) days;

(d) any representation, warranty, certification or statement made or deemed made
by the Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and the defect
causing such representation or warranty to be incorrect when made (or deemed
made) is not removed within thirty (30) days after written notice thereof from
Administrative Agent to the Borrower;

(e) the Borrower, any Qualified Subsidiary, EQR, any Subsidiary or any
Investment Affiliate shall default in the payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) of any amount
owing in respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amount exceeds $100,000,000 and such default
shall continue beyond the giving of any required notice and the expiration of
any applicable grace period and such default has not been waived, in writing, by
the holder of any such Debt; or the Borrower, any Qualified Subsidiary, EQR, any
Subsidiary or any Investment Affiliate shall default in the performance or

 

49



--------------------------------------------------------------------------------

observance of any obligation or condition with respect to any such Recourse Debt
or any other event shall occur or condition exist beyond the giving of any
required notice and the expiration of any applicable grace period, if the effect
of such default, event or condition is to accelerate the maturity of any such
indebtedness or to permit (without any further requirement of notice or lapse of
time) the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such indebtedness;

(f) the Borrower or EQR shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or admit
in writing its inability to pay its debts as such debts become due, or shall
take any action to authorize any of the foregoing;

(g) an involuntary case or other proceeding shall be commenced against the
Borrower or EQR seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower or EQR under the federal bankruptcy laws as now
or hereafter in effect;

(h) one or more final, non-appealable judgments or decrees (or one or more
judgments which is/are not stayed pending appeal) in an aggregate amount of
$100,000,000 or more shall be entered by a court or courts of competent
jurisdiction against the Borrower, any Qualified Subsidiary, EQR or, to the
extent of any recourse to the Borrower, EQR or any Qualified Subsidiary, any of
their respective Consolidated Subsidiaries (other than any judgment as to which,
and only to the extent, a reputable insurance company has acknowledged coverage
of such claim in writing) and (i) any such judgments or decrees shall not be
stayed, discharged, paid, bonded or vacated within thirty (30) days or
(ii) enforcement proceedings shall be commenced by any creditor on any such
judgments or decrees;

(i) there shall be a change in the majority of the Board of Directors or Board
of Trustees of EQR during any twelve (12) month period, excluding any change in
directors or trustees resulting from (w) the retirement/resignation of any
director or trustee as a result of compliance with any written policy of EQR
requiring retirement/resignation from the Board upon reaching the retirement age
specified in such policy or in connection with EQR’s Majority Voting Policy,
(x) the death or disability of any director or trustee, or (y) satisfaction of
any requirement for the majority of the members of the board of directors or
trustees of EQR to qualify under applicable law as independent directors or
trustees or (z) the replacement of any director or trustee who is an officer or
employee of EQR or an affiliate of EQR with any other officer or employee of EQR
or an affiliate of EQR;

 

50



--------------------------------------------------------------------------------

(j) any Person or “group” (as such term is defined in applicable federal
securities laws and regulations) shall acquire more than thirty percent (30%) of
the common shares of EQR, provided, however, that Persons acquiring common
shares of EQR from EQR in connection with an acquisition or other transaction
with EQR, without any agreement among such Persons to act together to hold,
dispose of, or vote such shares following the acquisition of such shares, shall
not be considered a “group” for purposes of this clause (j);

(k) any Termination Event with respect to a Plan shall occur as a result of
which Termination Event or Events any member of the ERISA Group has incurred or
may incur any liability to the PBGC or any other Person and the sum (determined
as of the date of occurrence of such Termination Event) of the insufficiency of
such Plan and the insufficiency of any and all other Plans with respect to which
such a Termination Event shall have occurred and be continuing (or, in the case
of a Multiemployer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall have occurred and be
continuing, the liability of the Borrower) is equal to or greater than
$20,000,000 and which the Administrative Agent reasonably determines will have a
Material Adverse Effect;

(l) any member of the ERISA Group shall commit a failure described in
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;

(m) at any time, for any reason the Borrower, any Qualified Subsidiary, any Down
REIT Guarantor or EQR seeks to repudiate its obligations under any Loan
Document;

(n) a default beyond any applicable notice or grace period under any of the
other Loan Documents; or

(o) an “Event of Default” under and as defined in the Revolving Credit
Agreement.

Section 6.2 Rights and Remedies.

(a) Upon the occurrence of any Event of Default described in Sections 6.1(f) or
(g), the Commitments shall immediately terminate and the unpaid principal amount
of, and any and all accrued interest on, the Term Loans and any and all accrued
fees and other Obligations hereunder shall automatically become immediately due
and payable, with all additional interest from time to time accrued thereon
during the continuance of such Event of Default at the Default Rate and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower; and upon the occurrence and during the
continuance of any other Event of Default, subject to the provisions of
Section 6.2(b), the Administrative Agent may (and upon the demand of the
Required Banks shall), by written notice to the Borrower, in addition to the
exercise of all of the rights and remedies permitted the Administrative Agent

 

51



--------------------------------------------------------------------------------

and the Banks at law or equity or under any of the other Loan Documents, declare
the Commitments terminated and the unpaid principal amount of and any and all
accrued and unpaid interest on the Term Loans and any and all accrued fees and
other Obligations hereunder to be, and the same shall thereupon be, immediately
due and payable with all additional interest from time to time accrued thereon
and (except as otherwise as provided in the Loan Documents) without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower.

(b) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent and the Banks each agree that
any exercise or enforcement of the rights and remedies granted to the
Administrative Agent or the Banks under this Agreement or at law or in equity
with respect to this Agreement or any other Loan Documents shall be commenced
and maintained by the Administrative Agent on behalf of the Administrative Agent
and/or the Banks. The Administrative Agent shall act at the direction of the
Required Banks in connection with the exercise of any and all remedies at law,
in equity or under any of the Loan Documents (including, without limitation,
those set forth in Section 6.4) or, if the Required Banks are unable to reach
agreement within thirty (30) days of commencement of discussions, then, from and
after an Event of Default and the end of such thirty (30) day period, the
Administrative Agent may pursue such rights and remedies as it may determine if
it shall reasonably determine that the same shall be in the best interests of
the Banks, taken as a whole.

Section 6.3 Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 6.1(c) promptly upon being requested to do so by the
Required Banks and shall thereupon notify all the Banks thereof. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Term Loans) unless Administrative Agent has
received notice in writing from a Bank, the Borrower or any court or
governmental agency referring to this Agreement or the other Loan Documents,
describing such event or condition. Should Administrative Agent receive notice
of the occurrence of a Default or Event of Default expressly stating that such
notice is a notice of a Default or Event of Default, or should Administrative
Agent send the Borrower a notice of Default or Event of Default, Administrative
Agent shall promptly give notice thereof to each Bank.

Section 6.4 Distribution of Proceeds after Default. Notwithstanding anything
contained herein to the contrary, from and after an Event of Default, to the
extent proceeds are received by Administrative Agent, such proceeds will be
distributed promptly to the Banks pro rata in accordance with the unpaid
principal amount of the Term Loans.

 

52



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENTS

Section 7.1 Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with all such powers and discretion as are reasonably incidental
thereto. Except as set forth in Sections 7.8 and 7.9, the provisions of this
Article VII are solely for the benefit of Administrative Agent and the Banks,
and the Borrower shall not have any right to rely on or enforce any of the
provisions of this Article VII. In performing its functions and duties under
this Agreement, Administrative Agent shall act solely as an agent of the Banks
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower.

Section 7.2 Agency and Affiliates. Bank of America, N.A. (and any other Bank
hereafter acting as Administrative Agent) shall have the same rights and powers
under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and Bank of
America, N.A. (and any other Bank hereafter acting as Administrative Agent) and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Borrower, EQR or any Subsidiary or affiliate of
the Borrower as if it were not the Administrative Agent hereunder, and the term
“Bank” and “Banks” shall include Bank of America, N.A. (and any other Bank
hereafter acting as Administrative Agent) in its individual capacity.

Section 7.3 Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default or Event of
Default, except as expressly provided in Article VI. The duties of
Administrative Agent shall be administrative in nature. Subject to the
provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent shall administer
the Term Loans in the same manner as it administers its own loans.

Section 7.4 Consultation with Experts. As between the Administrative Agent and
the Banks, the Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

Section 7.5 Liability of Agents. As between the Agents and the Banks, none of
the Agents, any of their affiliates or any of their respective directors,
officers, agents or employees, shall be liable for any action taken or not taken
by any of them in connection herewith (i) with the consent or at the request of
the Required Banks or (ii) in the absence of its own gross negligence or willful
misconduct. As between the Agents and the Banks, none of the Agents or any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with this Agreement or any
borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements of the Borrower, except with respect to payment of principal and
interest; (iii) the satisfaction of any condition specified in Article III,
except receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith. As between the Administrative Agent and the Banks, the Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent,

 

53



--------------------------------------------------------------------------------

certificate, statement, or other writing (which may be a bank wire, or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties. Anything to the contrary notwithstanding, no Agent other than the
Administrative Agent and the Co-Syndication Agents shall have any powers, duties
or responsibilities under this Agreement or any other Loan Document, except in
its capacity, as applicable, as the Administrative Agent or a Bank hereunder.

Section 7.6 Indemnification. Each Bank shall on a several basis, ratably in
accordance with its Pro Rata Share, indemnify the Administrative Agent and each
Co-Syndication Agent, and their respective affiliates and directors, officers,
agents and employees (to the extent not reimbursed by the Borrower, but without
affecting the Borrower’s reimbursement obligations), against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Administrative Agent and/or as a Co-Syndication Agent under this
Agreement, the other Loan Documents or any action taken or omitted by such
indemnitee hereunder as Administrative Agent or as Co-Syndication Agent. In the
event that any Co-Syndication Agent or the Administrative Agent shall,
subsequent to its receipt of indemnification payment(s) from Banks in accordance
with this Section, recoup any amount from the Borrower, or any other party
liable therefor in connection with such indemnification, such Co-Syndication
Agent or the Administrative Agent, as the case may be, shall reimburse the Banks
which previously made the payment(s) pro rata, based upon the actual amounts
which were theretofore paid by each Bank. The applicable Co-Syndication Agent or
the Administrative Agent, as the case may be, shall reimburse such Banks so
entitled to reimbursement within two (2) Business Days after its receipt of such
funds from the Borrower or such other party liable therefor.

Section 7.7 Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent, any Co-Syndication Agent or
any other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Co-Syndication Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

Section 7.8 Successor Administrative Agent or Co-Syndication Agent. Each Agent
may resign at any time by giving notice thereof to the Banks, the Borrower and
each other and the Administrative Agent and a Co-Syndication Agent, as
applicable, shall resign in the event the Commitment (or in the event a
Borrowing of Term Loans occurs, the unpaid principal amount of the Term Loans)
of the Bank serving as the Administrative Agent or such Co-Syndication Agent is
reduced to less than $10,000,000. Upon any such resignation, the Required Banks
shall have the right to appoint a successor Administrative Agent or
Co-Syndication Agent, as applicable, which successor Administrative Agent or
successor Co-Syndication Agent (as applicable) shall, provided no Event of
Default has occurred and is then continuing, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved Bank of
America, N.A. as a successor Co-Syndication Agent and either JPMorgan Chase
Bank, N.A. or Wells Fargo Bank, National

 

54



--------------------------------------------------------------------------------

Association, as a successor Administrative Agent). If no successor
Administrative Agent or Co-Syndication Agent (as applicable) shall have been so
appointed by the Required Banks and (if required) approved by the Borrower, or,
if so appointed, shall not have accepted such appointment within 30 days after
the retiring Administrative Agent or Co-Syndication Agent (as applicable) gives
notice of resignation, then the retiring Administrative Agent or retiring
Co-Syndication Agent (as applicable) may, on behalf of the Banks, appoint a
successor Administrative Agent or Co-Syndication Agent (as applicable), which
shall be the Co-Syndication Agent or the Administrative Agent, as the case may
be, who shall act until the Required Banks shall appoint a successor
Administrative Agent or Co-Syndication Agent. In any event, the retiring
Administrative Agent shall continue to act as Administrative Agent until such
time as a successor Administrative Agent shall have been so appointed by the
Required Banks, approved by the Borrower (if required), and assumed its duties
hereunder. Upon the acceptance of its appointment as the Administrative Agent or
Co-Syndication Agent hereunder by a successor Administrative Agent or successor
Co-Syndication Agent, as applicable, such successor Administrative Agent or
successor Co-Syndication Agent, as applicable, shall thereupon succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent or retiring Co-Syndication Agent, as applicable, and the retiring
Administrative Agent or the retiring Co-Syndication Agent, as applicable, shall
be discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s or retiring Co-Syndication Agent’s resignation hereunder,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent or the
Co-Syndication Agent, as applicable. For gross negligence or willful misconduct
or if the Administrative Agent shall become a Defaulting Lender, as determined
by the Required Banks (excluding for such determination the Bank serving as
Administrative Agent or Co-Syndication Agent in its capacity as a Bank, as
applicable), the Administrative Agent or Co-Syndication Agent may be removed at
any time by the Required Banks or, in the case of the Administrative Agent
becoming a Defaulting Lender only, by either the Required Banks or the Borrower,
giving at least thirty (30) Business Days prior written notice to the
Administrative Agent, Co-Syndication Agent, the Borrower and, in the case of a
removal of the Administrative Agent by the Borrower as a result of it becoming a
Defaulting Lender, the Banks. Such resignation or removal shall take effect upon
the acceptance of appointment by a successor Administrative Agent or
Co-Syndication Agent, as applicable, in accordance with the provisions of this
Section 7.8.

Section 7.9 Consents and Approvals. All communications from Administrative Agent
to the Banks requesting the Banks’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Bank,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Bank where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Bank and to the extent not previously provided to such Bank,
written materials and a summary of all oral information provided to
Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof and (v) shall include a statement that if
any Bank does not respond to such request within ten (10) Business Days and
provide a written explanation of the reasons behind any objection, such Lender
shall be deemed to have approved of or consented to, as applicable, the
recommendation or determination of the Administrative Agent described in

 

55



--------------------------------------------------------------------------------

such request. Each Bank shall reply promptly, but in any event within ten
(10) Business Days after receipt of the request therefor from Administrative
Agent (the “Bank Reply Period”). Unless a Bank shall give written notice to
Administrative Agent that it objects to the recommendation or determination of
Administrative Agent within the Bank Reply Period, such Bank shall be deemed to
have approved of or consented to such recommendation or determination. With
respect to decisions requiring the approval of the Required Banks or all the
Banks, Administrative Agent shall submit its recommendation or determination for
approval of or consent to such recommendation or determination to all Banks and
upon receiving the required approval or consent shall follow the course of
action or determination of the Required Banks (and each non-responding Bank
shall be deemed to have concurred with such recommended course of action) or all
the Banks, as the case may be.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Borrowing:

(a) the Administrative Agent determines in good faith that deposits in Dollars
(in the applicable amounts) are not being offered in the relevant market for
such Interest Period, or

(b) Banks holding more than 50% of the aggregate amount of the Commitments or,
if the Commitments shall have been terminated, holding Term Loans evidencing
more than 50% of the aggregate unpaid principal amount of the Term Loans, advise
the Administrative Agent that the Euro-Dollar Rate, as determined by the
Administrative Agent will not adequately and fairly reflect the cost to each
such Bank of funding its Euro-Dollar Loans for such Interest Period,

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Loans shall be suspended.

In such event, if the Borrower has previously submitted a Notice of Borrowing
for a Eurodollar Borrowing unless the Borrower notifies the Administrative Agent
at least two Business Days before the date of such Euro-Dollar Borrowing that it
elects not to borrow on such date, the Borrowing shall instead be made as a Base
Rate Borrowing. For purposes of this Section 8.1(b), in determining whether the
Euro-Dollar Rate, as determined by Administrative Agent, will not adequately and
fairly reflect the cost to any Bank of funding its Euro-Dollar Loans for such
Interest Period, such determination will be based solely on the ability of such
Bank to obtain matching funds in the London interbank market at a reasonably
equivalent rate.

 

56



--------------------------------------------------------------------------------

Section 8.2 Illegality. If, on or after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Dollar Lending Office) with any request or directive (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency shall make it unlawful for any Bank (or its
Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar Loans, the
Administrative Agent shall forthwith give notice thereof to the other Banks and
the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Dollar Loans shall be
suspended. With respect to Euro-Dollar Loans, before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euro-Dollar Loans
to maturity and shall so specify in such notice, the Borrower shall be deemed to
have delivered a Notice of Interest Rate Election and such Euro-Dollar Loan
shall be converted as of such date to a Base Rate Loan (without payment of any
amounts that Borrower would otherwise be obligated to pay pursuant to
Section 2.11 with respect to Term Loans converted pursuant to this Section 8.2)
in an equal principal amount from such Bank (on which interest and principal
shall be payable contemporaneously with the related Euro-Dollar Loans of the
other Banks), and such Bank shall make such a Base Rate Loan.

If, at any time, it shall be unlawful for any Bank to make, maintain or fund its
Euro-Dollar Loans, the Borrower shall have the right, upon five (5) Business
Days’ notice to the Administrative Agent, to (a) in the event the funding of the
Term Loans has not occurred prior to such time, either (x) cause such Bank to
assign its Commitment to a bank, finance company, insurance company or other
financial institution, in each case reasonably acceptable to the Administrative
Agent, that will become a Bank hereunder, or obtain the agreement of one more
existing Banks to offer to assume the Commitment of such Bank, which offer such
Bank is hereby required to accept (in which case the assigning Bank shall be
entitled to its accrued portion, if any, of the Delayed Draw Fee accruing prior
to the effective date of such assignment and the assignee Bank shall be entitled
to the portion of the Delayed Draw Fee, if any, accruing thereafter) or
(y) cancel the Commitment of such Bank and pay to such Bank its accrued portion,
if any, of the Delayed Draw Fee and all other amounts due such Bank hereunder or
(b) in the event the funding of the Term Loans has occurred on or prior to such
time, either (x) cause a bank, finance company, insurance company or other
financial institution, in each case reasonably acceptable to the Administrative
Agent, to offer to purchase the Term Loan of such Bank for an amount equal to
such Bank’s outstanding Term Loan and all amounts due such Bank hereunder
(including, without limitation, interest and all amounts payable pursuant to
Section 2.11), and to become a Bank hereunder, or obtain the agreement of one or
more existing Banks to offer to purchase the Term Loan of such Bank for such
amount, which offer such Bank is hereby required to accept or (y) repay in full
the Term Loan then outstanding of such Bank, together with interest thereon, and
all other amounts due such Bank hereunder (including, without limitation,
amounts payable pursuant to Section 2.11). Any Bank subject to this paragraph
shall retain the benefits of Sections 8.3, 8.4 and 9.3 for the period prior to
such purchase or cancellation.

 

57



--------------------------------------------------------------------------------

Section 8.3 Increased Cost and Reduced Return.

(a) If, on or after the date hereof, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency, shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Federal Reserve Board (but
excluding with respect to any Euro-Dollar Loan any such requirement to the
extent reflected in an applicable Euro-Dollar Reserve Percentage)), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Bank (or its Applicable
Lending Office) or shall impose on any Bank (or its Applicable Lending Office)
or on the London interbank market any other condition materially more burdensome
in nature, extent or consequence than those in existence as of the Closing Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect to such Euro-Dollar Loans, by an amount deemed by such
Bank to be material, then, within 15 days after demand by such Bank (with a copy
to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts (based upon a reasonable allocation thereof by such
Bank to the Euro-Dollar Loans made by such Bank hereunder) as will compensate
such Bank for such increased cost or reduction to the extent such Bank generally
imposes such additional amounts on other borrowers of such Bank in similar
circumstances.

(b) If any Bank shall have reasonably determined that, after the date hereof,
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any law, rule or regulation regarding capital
adequacy or liquidity requirements, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank any request or directive regarding capital adequacy (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount reasonably deemed by such Bank to be material, then from time to time,
within 15 days after demand by such Bank (with a copy to the Administrative
Agent), the Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank (or its Parent) for such reduction to the extent such
Bank generally imposes such additional amounts on other borrowers of such Bank
in similar circumstances.

(c) Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of,

 

58



--------------------------------------------------------------------------------

such compensation and will not, in the reasonable judgment of such Bank, be
otherwise disadvantageous to such Bank. If such Bank shall fail to notify the
Borrower of any such event within 90 days following the end of the month during
which such event occurred, then Borrower’s liability for any amounts described
in this Section incurred by such Bank as a result of such event shall be limited
to those attributable to the period occurring subsequent to the ninetieth
(90th) day prior to the date upon which such Bank actually notified the Borrower
of the occurrence of such event. A certificate of any Bank claiming compensation
under this Section and setting forth a reasonably detailed calculation of the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of demonstrable error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.

(d) If, at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Days’
notice to the Administrative Agent to (a) in the event the funding of the Term
Loans has not occurred prior to such time, either (x) cause such Bank to assign
its Commitment to a bank, finance company, insurance company or other financial
institution, in each case reasonably acceptable to the Administrative Agent,
that will become a Bank hereunder, or obtain the agreement of one more existing
Banks to offer to assume the Commitment of such Bank, which offer such Bank is
hereby required to accept (in which case the assigning Bank shall be entitled to
its accrued portion, if any, of the Delayed Draw Fee accruing prior to the
effective date of such assignment and the assignee Bank shall be entitled to the
portion of the Delayed Draw Fee, if any, accruing thereafter) or (y) cancel the
Commitment of such Bank and pay to such Bank its accrued portion, if any, of the
Delayed Draw Fee and all other amounts due such Bank hereunder or (b) in the
event the funding of the Term Loans has occurred on or prior to such time,
either (x) cause a bank, finance company, insurance company or other financial
institution, in each case reasonably acceptable to the Administrative Agent, to
offer to purchase the Term Loan of such Bank for an amount equal to such Bank’s
outstanding Term Loan and all amounts due such Bank hereunder (including,
without limitation, interest and all amounts payable pursuant to Section 2.11),
and to become a Bank hereunder, or obtain the agreement of one or more existing
Banks to offer to purchase the Term Loan of such Bank for such amount, which
offer such Bank is hereby required to accept or (y) repay in full the Term Loan
then outstanding of such Bank, together with interest thereon, and all other
amounts due such Bank hereunder (including, without limitation, amounts payable
pursuant to Section 2.11). Any Bank subject to this paragraph shall retain the
benefits of Sections 8.3, 8.4 and 9.3 for the period prior to such purchase or
cancellation.

Section 8.4 Taxes.

(a) Any and all payments by the Borrower to or for the account of any Bank or
the Administrative Agent hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Administrative Agent, taxes imposed on its income, and franchise taxes imposed
on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise or similar taxes

 

59



--------------------------------------------------------------------------------

imposed on it, by the jurisdiction of such Bank’s Applicable Lending Office or
any political subdivision thereof or by any other jurisdiction (or any political
subdivision thereof) as a result of a present or former connection between such
Bank or Administrative Agent and such other jurisdiction and any United States
federal withholding taxes imposed pursuant to FATCA (all such non-excluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Non-Excluded Taxes”). If the
Borrower shall be required by law to deduct any Non-Excluded Taxes from or in
respect of any sum payable hereunder or under any Note, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 8.4) such Bank or the Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law and (iv) the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.1, the original or
a certified copy of a receipt evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (hereinafter referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Bank and the Administrative Agent for
the full amount of Non-Excluded Taxes or Other Taxes (including, without
limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.4) paid by such Bank or the
Administrative Agent (as the case may be) and, so long as such Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank or the Administrative Agent (as the case may be) makes demand
therefor.

(d) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, shall
provide the Borrower with an Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
and shall provide the Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower, certifying
(i) in the case of a Form W-8BEN, that such Bank is entitled to benefits under
an income tax treaty to which the United States is a party which reduces the
rate of withholding tax on payments of interest or, in the case of a Form
W-8ECI, certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States, and (ii) in the case of being under Sections 1442(c)(1) and 1442(a) of
the Code, that it is entitled to an exemption from United States backup
withholding tax. If the form provided by a Bank at the time such Bank first
becomes a party to this Agreement indicates a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from “Non-Excluded Taxes” as defined in Section 8.4(a).

 

60



--------------------------------------------------------------------------------

(e) For any period with respect to which a Bank required to do so has failed to
provide the Borrower with the appropriate form pursuant to Section 8.4(d)
(unless such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which a form originally was required to be provided),
such Bank shall not be entitled to indemnification under Section 8.4(c) with
respect to Non-Excluded Taxes imposed by the United States; provided, however,
that should a Bank, which is otherwise exempt from or subject to a reduced rate
of withholding tax, become subject to Non-Excluded Taxes because of its failure
to deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as the Borrower shall incur no cost or liability as a result thereof.

(f) If a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with its obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph (f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(g) Upon reasonable demand by the Borrower to the Administrative Agent or any
Bank, the Administrative Agent or Bank, as the case may be, shall deliver to the
Borrower, or to such government or taxing authority as the Borrower may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower to make a payment to or for
the account of such Bank or the Administrative Agent hereunder or under any
other Loan Document without any deduction or withholding for or on account of
any Non-Excluded Taxes or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to the Borrower and to be executed
and to be delivered with any reasonably required certification.

(h) If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.4, then such Bank will change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.

 

61



--------------------------------------------------------------------------------

(i) If, at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Days’
notice to the Administrative Agent to (a) in the event the funding of the Term
Loans has not occurred prior to such time, either (x) cause such Bank to assign
its Commitment to a bank, finance company, insurance company or other financial
institution reasonably acceptable to the Administrative Agent that will become a
Bank hereunder, or obtain the agreement of one more existing Banks to offer to
assume the Commitment of such Bank, which offer such Bank is hereby required to
accept (in which case the assigning Bank shall be entitled to its accrued
portion, if any, of the Delayed Draw Fee accruing prior to the effective date of
such assignment and the assignee Bank shall be entitled to the portion of the
Delayed Draw Fee, if any, accruing thereafter) or (y) cancel the Commitment of
such Bank and pay to such Bank its accrued portion, if any, of the Delayed Draw
Fee and all other amounts due such Bank hereunder or (b) in the event the
funding of the Term Loans has occurred on or prior to such time, either
(x) cause a bank, finance company, insurance company or other financial
institution reasonably acceptable to the Administrative Agent to offer to
purchase the Term Loan of such Bank for an amount equal to such Bank’s
outstanding Term Loan and all amounts due such Bank hereunder (including,
without limitation, interest and all amounts payable pursuant to Section 2.11),
and to become a Bank hereunder, or obtain the agreement of one or more existing
Banks to offer to purchase the Term Loan of such Bank for such amount, which
offer such Bank is hereby required to accept or (y) repay in full the Term Loan
then outstanding of such Bank, together with interest thereon, and all other
amounts due such Bank hereunder (including, without limitation, amounts payable
pursuant to Section 2.11). Any Bank subject to this paragraph shall retain the
benefits of Sections 8.3, 8.4 and 9.3 for the period prior to such purchase or
cancellation.

Section 8.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall,
by at least five Euro-Dollar Business Days’ prior notice to such Bank through
the Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:

(a) the Borrower shall be deemed to have delivered a Notice of Interest Rate
Election with respect to such affected Euro-Dollar Loans and thereafter all or
any portion of such Bank’s Term Loan which would otherwise be converted into a
Euro-Dollar Loan shall be continued instead as a Base Rate Loan (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead, and

(c) the Borrower will not be required to make any payment which would otherwise
be required by Section 2.11 with respect to such Euro-Dollar Loans converted to
Base Rate Loans pursuant to clause (a) above.

 

62



--------------------------------------------------------------------------------

Section 8.6 Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel
III. Whenever there is a reference in this Article VIII to the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Euro-Dollar Lending Office) with any request or directive (whether or not having
the force of law) made after the Closing Date, notwithstanding anything
contained herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed in each case to have gone into effect and
adopted after the Closing Date, regardless of the date enacted, adopted or
issued.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be given to
such party: (x) in the case of the Borrower or the Administrative Agent, at its
address, or facsimile number set forth on the signature pages hereof with a
duplicate copy thereof, in the case of the Borrower, to the Borrower, at Equity
Residential, Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606,
Attn: General Counsel, and to DLA Piper LLP (US), 203 North LaSalle Street,
Suite 1900, Chicago, Illinois 60601, Attn: James M. Phipps, Esq., (y) in the
case of any Bank, at its address, or facsimile number set forth in its
Administrative Questionnaire or (z) in the case of any party, such other
address, or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Borrower and, if such party is the
Borrower or the Administrative Agent, the Banks. Each such notice, request or
other communication shall be effective (i) if given by facsimile transmission,
when such facsimile is transmitted to the facsimile number specified in this
Section and the appropriate answerback or facsimile confirmation is received,
(ii) if given by certified registered mail, return receipt requested, with first
class postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 24 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II or Article VIII shall not be effective until received.
The Administrative Agent shall promptly notify the Banks of any change in the
address of the Borrower or the Administrative Agent.

Section 9.2 No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

63



--------------------------------------------------------------------------------

Section 9.3 Expenses; Indemnification.

(a) The Borrower shall pay within thirty (30) days after written notice from the
Administrative Agent, (i) all reasonable out-of-pocket costs and expenses of the
Administrative Agent and the Co-Syndication Agents (including reasonable fees
and disbursements of special counsel Kaye Scholer LLP), in connection with the
preparation of this Agreement, the Loan Documents and the documents and
instruments referred to therein, and any waiver or consent hereunder or any
amendment hereof or any Default or Event of Default or alleged Default or Event
of Default, (ii) all reasonable fees and disbursements of special counsel Kaye
Scholer LLP in connection with the syndication of the Term Loans and (iii) if an
Event of Default occurs, all reasonable out-of-pocket expenses incurred by the
Administrative Agent and each Bank (the Administrative Agent shall promptly
submit any expenses of any of the Banks to the Borrower for reimbursement),
including fees and disbursements of counsel for the Administrative Agent and
each of the Banks, in connection with the enforcement of the Loan Documents and
the instruments referred to therein and such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom;
provided, however, that the attorneys’ fees and disbursements for which the
Borrower is obligated under this subsection (a)(iii) shall be limited to the
reasonable non-duplicative fees and disbursements of (A) counsel for
Administrative Agent, and (B) counsel for all of the Banks as a group; and
provided, further, that all other costs and expenses for which the Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable
non-duplicative costs and expenses of Administrative Agent. For purposes of this
Section 9.3(a)(iii), (1) counsel for Administrative Agent shall mean a single
outside law firm representing Administrative Agent, and (2) counsel for all of
the Banks as a group shall mean a single outside law firm representing such
Banks as a group (which law firm may or may not be the same law firm
representing any or all of the Administrative Agent and/or a Co-Syndication
Agent).

(b) The Borrower agrees to indemnify each Co-Syndication Agent, the
Administrative Agent and each Bank, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding that may at any time (including, without limitation, at
any time following the payment of the Obligations) be asserted against any
Indemnitee, as a result of, or arising out of, or in any way related to or by
reason of, (i) any of the transactions contemplated by the Loan Documents or the
execution, delivery or performance of any Loan Document, (ii) any violation by
the Borrower, EQR or the Environmental Affiliates of any applicable
Environmental Law, (iii) any Environmental Claim arising out of the management,
use, control, ownership or operation of property or assets by the Borrower, EQR
or any of the Environmental Affiliates, including, without limitation, all
on-site and off-site activities of the Borrower or any Environmental Affiliate
involving Materials of Environmental Concern, (iv) the breach of any
environmental representation or warranty set forth herein, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH INDEMNITEE, but excluding those
liabilities, losses, damages, costs and expenses (a) for

 

64



--------------------------------------------------------------------------------

which such Indemnitee has been compensated pursuant to the terms of this
Agreement, (b) incurred solely by reason of the gross negligence, willful
misconduct, bad faith or fraud of any Indemnitee as finally determined by a
court of competent jurisdiction, (c) violations of Environmental Laws relating
to a Property which are caused by the act or omission of such Indemnitee after
such Indemnitee takes possession of such Property or (d) any liability of such
Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents. In addition, the indemnification set forth in this
Section 9.3(b) in favor of any director, officer, agent or employee of the
Administrative Agent, any Co-Syndication Agent or any Bank shall be solely in
his or her respective capacity as such director, officer, agent or employee. The
Borrower’s obligations under this Section shall survive the termination of this
Agreement and the payment of the Obligations.

Section 9.4 Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
any Qualified Subsidiary or to any other Person, any such notice being hereby
expressly waived, but subject to the prior consent of the Administrative Agent,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by such Bank (including, without limitation, by branches and
agencies of such Bank wherever located) to or for the credit or the account of
the Borrower or any Qualified Subsidiary against and on account of the
Obligations of the Borrower then due and payable to such Bank under this
Agreement or under any of the other Loan Documents, including, without
limitation, all interests in Obligations purchased by such Bank. Each Bank
agrees that if it shall by exercising any right of set-off or counterclaim or
otherwise (except pursuant to Sections 8.2, 8.3, 8.4 or 9.6), receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Term Loan held by it which is greater than the proportion received by any
other Bank, the Bank receiving such proportionately greater payment shall
purchase such participations in the Term Loans held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Term Loans held by the Banks shall be
shared by the Banks pro rata; provided that nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have to any deposits not received in connection with the Term Loans and to apply
the amount subject to such exercise to the payment of indebtedness of the
Borrower other than its indebtedness in respect of the Term Loans. The Borrower,
for itself and on behalf of any Qualified Subsidiary that is a party to a
Qualifying Guaranty agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Term Loan, whether or
not acquired pursuant to the foregoing arrangements, may exercise rights of
set-off or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the
Borrower or such Qualified Subsidiary in the amount of such participation.
Notwithstanding anything to the contrary contained herein, any Bank may, by
separate agreement with the Borrower or any Qualified Subsidiary, waive its
right to set off contained herein or granted by law and any such written waiver
shall be effective against such Bank under this Section 9.4.

 

65



--------------------------------------------------------------------------------

Section 9.5 Amendments and Waivers. Any provision of this Agreement or the Notes
or other Loan Documents may be amended or waived if, but only if, such amendment
or waiver is in writing and is signed by the Borrower and the Required Banks
(and, if the rights or duties of the Administrative Agent in its capacity as
Administrative Agent are affected thereby, by the Administrative Agent);
provided that no such amendment or waiver with respect to this Agreement, the
Notes or any other Loan Documents shall, unless signed by all the Banks,
(i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation, (ii) reduce the principal of or rate of interest on any Term Loan or
any fees hereunder, (iii) postpone the date fixed for any payment of principal
of or interest on any Term Loan or any fees hereunder or for any reduction or
termination of any Commitment, (iv) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Term Loans, or the number of
Banks, which shall be required for the Banks or any of them to take any action
under this Section or any other provision of this Agreement, (v) release the EQR
Guaranty or, except as provided in Section 5.14, any Qualifying Guaranty or,
except as provided below, any Down REIT Guaranty, (vi) modify the definition of
“Required Banks”, or (vii) modify the provisions of this Section 9.5. At such
time as the Borrower shall sell its interest in any Down REIT Guarantor to an
unaffiliated third party in an arms-length transaction, the Down REIT Guaranty
of such Down REIT Guarantor shall be deemed to have terminated and released, and
the Banks hereby authorize the Administrative Agent to enter into an agreement,
confirming the termination and release of such Down REIT Guaranty, at the
Borrower’s sole cost and expense.

Section 9.6 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of its rights
under this Agreement or the other Loan Documents without the prior written
consent of all Banks and the Administrative Agent and any Bank may not assign or
otherwise transfer any of its interest under this Agreement except as permitted
in subsection (b) and (c) of this Section 9.6.

(b) Any Bank may at any time grant (i) prior to the occurrence of an Event of
Default, to an existing Bank or one or more banks, finance companies, insurance
companies or other financial institutions in minimum amounts of not less than
$5,000,000 (or any lesser amount in the case of participations to an existing
Bank) (it being understood that no Bank may hold a Commitment or Term Loan of
which less than $10,000,000 is for its own account, unless its Commitment or the
amount of the Term Loan thereafter held by it shall have been reduced to zero)
and (ii) after the occurrence and during the continuance of an Event of Default,
to any Person in any amount (in each case, a “Participant”), participating
interests in its Commitment or any or all of its Term Loan, as applicable, with
(and subject to) the consent of, provided that no Event of Default shall have
occurred and be continuing, the Borrower, which consent shall not be
unreasonably withheld or delayed. The Administrative Agent shall be notified by
any such Bank of any such participation prior to the same becoming effective.
Any participation made during the continuation of an Event of Default shall not
be affected by the subsequent cure of such Event of Default. In the event of any
such grant by a Bank of a participating interest to a Participant, whether or
not upon notice to the Borrower and the Administrative Agent, such Bank shall
remain responsible for the performance of its

 

66



--------------------------------------------------------------------------------

obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
clause (i), (ii), (iii), (iv) or (v) of Section 9.5 without the consent of the
Participant. The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
VIII with respect to its participating interest. An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of, and subject to the
restrictions with respect to, a participating interest granted in accordance
with this subsection (b).

(c) Any Bank may at any time assign to (i) prior to the occurrence of an Event
of Default, (A) an existing Bank, (B) one or more banks, finance companies,
insurance or other financial institutions which (1) has (or, in the case of a
bank which is a subsidiary, such bank’s parent has) a rating of its senior debt
obligations of not less than Baa-1 by Moody’s or a comparable rating by a rating
agency acceptable to Administrative Agent and (2) has total assets in excess of
Ten Billion Dollars ($10,000,000,000) (a “Qualified Institution”), or (C) with
the prior consent and approval of the Administrative Agent and the Borrower, a
wholly-owned affiliate of such transferor Bank if such transferor Bank then
meets the requirements of clause (i)(B) or, if such transferor Bank’s parent
then meets the requirements of clause (i)(B), a wholly-owned affiliate of such
parent, in each case in minimum amounts of not less than Ten Million Dollars
($10,000,000) and integral multiples of One Million Dollars ($1,000,000)
thereafter (or any lesser amount in the case of assignments to an existing Bank)
(it being understood that no Bank may hold a Commitment of less than
$10,000,000, unless its Commitment shall have been reduced to zero) and
(ii) after the occurrence and during the continuance of an Event of Default, to
any Person in any amount (in each case, an “Assignee”), all or a proportionate
part of all, of its rights and obligations under this Agreement, the Notes and
the other Loan Documents, and, in either case, such Assignee shall assume such
rights and obligations, pursuant to a Transfer Supplement in substantially the
form of Exhibit C hereto (a “Transfer Supplement”) executed by such Assignee and
such transferor Bank, with (and subject to) the consent of the Administrative
Agent and, provided that no Event of Default shall have occurred and be
continuing, the Borrower, which consents shall not be unreasonably withheld or
delayed; provided that if an Assignee is an affiliate of such transferor Bank
which meets the requirements of clause (i)(B) above or was a Bank immediately
prior to such assignment, no such consent shall be required. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor Bank
of an amount equal to the purchase price agreed between such transferor Bank and
such Assignee, such Assignee shall be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank with a Commitment or Term Loan, as
applicable, as set forth in such instrument of assumption, and no further
consent or action by any party shall be required and the transferor Bank shall
be released from its obligations hereunder to a corresponding extent. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is

 

67



--------------------------------------------------------------------------------

issued to the Assignee. In connection with any such assignment, the transferor
Bank shall pay to the Administrative Agent an administrative fee for processing
such assignment in the amount of $2,500 provided that such fee shall be paid by
the Assignee if such assignment is required by Section 8.2, 8.3 or 8.4. If the
Assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.4. Any assignment made during
the continuation of an Event of Default shall not be affected by any subsequent
cure of such Event of Default.

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Bank from its obligations hereunder.

(e) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.3 or 8.4 than such Bank
would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s prior written consent or by
reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

(f) Notwithstanding anything contained herein to the contrary, no Bank may grant
participations, or assign interests, in the Term Loans to the Borrower, EQR or
any of their respective Subsidiaries or affiliates.

Section 9.7 Collateral. Each of the Banks represents to the Administrative Agent
and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

Section 9.8 Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING EFFECT TO
THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

(b) Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of Illinois or of the United States of
America for the Northern District of Illinois, and, by execution and delivery of
this Agreement, the Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. The Borrower irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the hand delivery, or mailing of copies thereof
by

 

68



--------------------------------------------------------------------------------

registered or certified mail, postage prepaid, to the Borrower at its address
set forth below. The Borrower hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of the Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower in any other jurisdiction.

Section 9.9 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic or other written confirmation from such party of execution of a
counterpart hereof by such party).

Section 9.10 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE CO-SYNDICATION AGENTS AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.11 Survival. All indemnities set forth herein (including, without
limitation, Sections 8.4 and 9.3) shall survive the execution and delivery of
this Agreement and the other Loan Documents and the making and repayment of the
Obligations.

Section 9.12 Domicile of Term Loans. Each Bank may transfer and carry its Term
Loan at, to or for the account of any domestic or foreign branch office,
subsidiary or affiliate of such Bank.

Section 9.13 Limitation of Liability. No claim may be made by the Borrower or
any other Person acting by or through the Borrower against the Administrative
Agent or any Bank or the affiliates, directors, officers, employees, attorneys
or agent of any of them for any special, consequential, indirect or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

Section 9.14 Recourse Obligation. This Agreement and the Obligations hereunder
are fully recourse to the Borrower and to EQR pursuant to the EQR Guaranty and
to any Down REIT Guarantor pursuant to any Down REIT Guaranty and to any
Qualified Subsidiary pursuant to any Qualifying Guaranty. Notwithstanding the
foregoing, no recourse under or upon any obligation, covenant, or agreement
contained in this Agreement shall be had against any officer, director,
shareholder or employee of the Borrower or any officer, director, shareholder or
employee of EQR except in the event of fraud or misappropriation of funds on the
part of such officer, director, shareholder or employee.

 

69



--------------------------------------------------------------------------------

Section 9.15 Confidentiality. The Administrative Agent and each Bank shall use
reasonable efforts to assure that information about the Borrower, EQR and its
Subsidiaries and Investment Affiliates, and the Properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to Administrative Agent or any Bank pursuant to the
provisions hereof or any other Loan Document is used only for the purposes of
this Agreement and shall not be divulged to any Person other than the
Administrative Agent, the Banks, and their affiliates and respective officers,
directors, employees and agents who are actively and directly participating in
the evaluation, administration or enforcement of the Term Loans, this Agreement,
the Loan Documents and the extension of credit hereunder, except: (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
and exercise of any remedies of the Administrative Agent and the Banks hereunder
and under the other Loan Documents, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 9.6, who have agreed in writing to be bound by a
confidentiality agreement substantially equivalent to the terms of this
Section 9.15, and (d) as may otherwise be required or requested by any
regulatory authority or self-regulatory body having jurisdiction over, or
claiming jurisdiction or authority to oversee or regulate, the Administrative
Agent or any Bank or by any applicable law, rule, regulation or judicial
process.

Section 9.16 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender :

(a) if prior to the funding of Term Loans hereunder, the Delayed Draw Fee shall
cease to accrue on the Commitment of such Defaulting Lender;

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether the Required Banks have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.5); except (i) such Defaulting Lender’s Commitment may not
be increased or extended without its consent and (ii) the principal amount of,
or interest or fees payable on, Term Loans may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
(except as otherwise provided herein) without such Defaulting Lender’s consent;

(c) If at any time prior to the funding of the Term Loans any Bank becomes a
Defaulting Lender, then until such time as the Administrative Agent and the
Borrower agree that such Defaulting Lender has adequately remedied all matters
that caused such Bank to be a Defaulting Lender, the Borrower shall have the
right, upon five (5) Business Days’ notice to the Administrative Agent to cause
such Defaulting Lender to assign its Commitment to a bank, finance company,
insurance company or other financial institution, in each case reasonably
acceptable to the Administrative Agent, and to become a Bank hereunder,

 

70



--------------------------------------------------------------------------------

or to obtain the agreement of one or more existing Banks to offer to assume the
Commitment of such Defaulting Lender, which offer such Defaulting Lender is
hereby required to accept. In the event any Defaulting Lender’s Commitment is
assigned pursuant to this Section 9.16(c) or any Bank is a Defaulting Lender on
the Delayed Draw Fee Payment Date, such Defaulting Lender shall not be entitled
to any portion of the Delayed Draw Fee.

(d) Nothing contained in this Section or elsewhere in this Agreement shall be
deemed to reduce the Commitment of any Bank or in any way affect the rights of
Borrower with respect to any Defaulting Lender or, if the Administrative Agent
is a Defaulting Lender, the Administrative Agent. The status of any Bank as a
Defaulting Lender shall not relieve any other Bank of its obligations to fund
its Commitment or otherwise perform its obligations in accordance with the
provisions of this Agreement.

Section 9.17 Down REIT Guaranties.

(a) Notwithstanding any other provision hereof or of any other Loan Document to
the contrary, the Administrative Agent and the Banks agree with the Borrower
that any funds, claims, or distributions actually received by the Administrative
Agent for the account of any Bank as a result of the enforcement of, or pursuant
to, any Down REIT Guaranty, net of the Administrative Agent’s and the Banks’
expenses of collection thereof (such net amount, “Down REIT Guaranty Proceeds”),
shall be made available for distribution equally and ratably (in proportion to
the aggregate amount of principal, interest and other amounts then owed in
respect of the Obligations or of an issuance of Public Debt, as the case may be)
among the Administrative Agent and the Banks and the trustee or trustees of any
Unsecured Debt, not subordinated to the Obligations (or to the holders thereof),
issued by the Borrower, before or after the Closing Date, in offerings
registered under the Securities Act of 1933, as amended, or in transactions
exempt from registration pursuant to rule 144A or Regulation 8 thereunder or
listed on non-U.S. securities exchanges (“Public Debt”), and the Administrative
Agent is hereby authorized by the Borrower, by each Bank and by each Down REIT
Guarantor by its execution and delivery of a Down REIT Guaranty, to make such
Down REIT Guaranty Proceeds so available. No Bank shall have any interest in any
amount paid over by the Administrative Agent to the trustee or trustees in
respect of any Public Debt (or to the holders thereof) pursuant to the foregoing
authorization. This Section 9.17 shall apply solely to Down REIT Guaranty
Proceeds, and not to any payments, funds, claims or distributions received by
the Administrative Agent or any Bank directly or indirectly from the Borrower or
any other Person other than from a Down REIT Guarantor pursuant to a Down REIT
Guaranty. The Borrower is aware of the terms of the Down REIT Guaranties, and
specifically understands and agrees with the Administrative Agent and the Banks
that, to the extent Down REIT Guaranty Proceeds are distributed to holders of
Public Debt or their respective trustees, such Down REIT Guarantor has agreed
that the Obligations will not be deemed reduced by any such distributions and
such Down REIT Guarantor shall continue to make payments pursuant to its Down
REIT Guaranty until such time as the Obligations have been paid in full (and the
Commitments have been terminated), after taking into account any such
distributions of Down REIT Guaranty Proceeds in respect of Indebtedness other
than the Obligations.

 

71



--------------------------------------------------------------------------------

(b) Nothing contained herein shall be deemed (1) to limit, modify, or alter the
rights of the Administrative Agent and the Banks under any Down REIT Guaranty,
(2) to subordinate the Obligations to any Public Debt, or (3) to give any holder
of Public Debt (or any trustee for such holder) any rights of subrogation.

(c) This Section 9.17 and all Down REIT Guaranties, are for the sole benefit of
the Administrative Agent, the Banks and their respective successors and assigns.
Nothing contained herein or in any Down REIT Guaranty shall be deemed for the
benefit of any holder of Public Debt, or any trustee for such holder; nor shall
anything contained herein or therein be construed to impose on the
Administrative Agent or any Bank any fiduciary duties, obligations or
responsibilities to the holders of any Public Debt or their trustees (including,
but not limited to, any duty to pursue any Down REIT Guarantor for payment under
its Down REIT Guaranty).

Section 9.18 USA PATRIOT Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

Section 9.19 Public/Private Information. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Co-Syndication Agents will make
available to the Banks materials and/or information provided by or on behalf of
the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Banks may be “public-side” lenders (i.e.,
Banks that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Borrower shall be
deemed to have authorized the Administrative Agent, the Co-Syndication Agents
and the Banks to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.15); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
marked “PUBLIC” or through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Co-Syndication Agents shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

Section 9.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the

 

72



--------------------------------------------------------------------------------

Administrative Agent and the Joint Lead Arrangers are arm’s-length commercial
transactions between the Borrower, on the one hand, and the Administrative Agent
and the Joint Lead Arrangers, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents, (ii) (A) the Administrative
Agent and each Joint Lead Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for the Borrower or its Affiliates, and (B) neither the Administrative Agent nor
any Joint Lead Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and the
commitment letter; and (iii) the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor either Joint Lead
Arranger has any obligation to disclose any of such interests to the Borrower or
any of its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty arising on or before the date of this
Agreement in connection with any aspect of any transaction contemplated hereby.

Section 9.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

 

ERP OPERATING LIMITED PARTNERSHIP

By: Equity Residential, its general partner

By:    /s/ Mark Parrell   Name: Mark Parrell  

Title:   Executive Vice President and

            Chief Financial Officer

Facsimile number: (312) 454-0039

Address:    Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: Chief Financial Officer

For purposes of agreeing to be bound

by the provisions of Section 5.13 only:

EQUITY RESIDENTIAL

 

By:   /s/ Mark Parrell   Name: Mark Parrell   Title: Executive Vice President
and Chief Financial Officer

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Michael W. Edwards

  Name:   Michael W. Edwards   Title:   Senior Vice President

Address:   Bank of American, N.A.   135 S. LaSalle Street   Mail Code:
IL4-135-06-11   Chicago, Illinois 60603 Attention:   Michael J. Kauffman Phone:
  (312) 828-6723 Facsimile:   (312) 992-0767 Email:  
michael.j.kauffman@baml.com Address:   Bank of American, N.A.   901 Main Street
  Mail Code: TX1-492-14-11   Dallas, Texas 75202-3714 Attention:   Ronaldo Naval
Phone:   (214) 209-1162 Facsimile:   (877) 511-6124 Email:  
ronaldo.naval@baml.com



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Bank By:  

/s/ Michael W. Edwards

  Name:   Michael W. Edwards   Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent and as a Bank By:  

/s/ Mohammad Hasan

  Name:   Mohammad Hasan   Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and as a Bank
By:  

/s/ Winita Lau

  Name:   Winita Lau   Title:   Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation Agent By:  

/s/ Michael King

  Name:   Michael King   Title:   Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Bank By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Co-Documentation Agent and as a Bank By:  

/s/ Chad Hale

  Chad Hale   Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Co-Documentation Agent and as a Bank By:  

/s/ Diane Rolfe

  Name:   Diane Rolfe   Title:   Director



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Documentation Agent and as a Bank By:  

/s/ John C. Rowland

  Name:   John C. Rowland   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Term Loan Credit Agreement dated as of January 11, 2013 to ERP
Operating LP

 

DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agent By:  

/s/ Eric Dobi

  Name:   Eric Dobi   Title:   Managing Director By:  

/s/ James Rolison

  Name:   James Rolison   Title:   Managing Director DEUTSCHE BANK AG, NEW YORK
BRANCH, as a Bank By:  

/s/ James Rolison

  Name:   James Rolison   Title:   Managing Director By:  

/s/ Christine Ruellue

  Name:   Christine Ruellue   Title:   Director



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Bank By:  

/s/ John Murphy

  Name:   John Murphy   Title:   Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Co-Documentation Agent and as a Bank By:  

/s/ Brian Gross

  Name:   Brian Gross   Title:   Authorized Signatory



--------------------------------------------------------------------------------

REGIONS BANK, as Co-Documentation Agent and as a Bank By:  

/s/ Lori Chambers

  Name:   Lori Chambers   Title:   Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as Co-Documentation Agent and as a Bank By:  

/s/ Nancy Richards

  Name:   Nancy Richards   Title:   Senior Vice President



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a

Bank

By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ Joselin Fernandes

  Name:   Joselin Fernandes   Title:   Associate Director



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as

Co-Documentation Agent

By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Attorney-in-Fact By:  

/s/ Joselin Fernandes

  Name:   Joselin Fernandes   Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

UNION BANK, N.A., as

Co-Documentation Agent and as a Bank

By:  

/s/ Andrew Romanosky

  Name:   Andrew Romanosky   Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL

ASSOCIATION, as Co-Documentation

Agent and as a Bank

By:  

/s/ Curt M Steiner

  Name:   Curt M Steiner   Title:   Senior Vice President



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as Senior Managing Agent and as a Bank

By:  

/s/ Helga Blum

  Name:   Helga Blum   Title:   Managing Director



--------------------------------------------------------------------------------

COMPASS BANK, as Senior Managing

Agent and as a Bank

By:  

/s/ Don Byerly

  Name:   Don Byerly   Title:   Senior Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORP., NEW YORK, as Managing Agent

and as a Bank

By:  

/s/ William Karl

  Name:   William Karl   Title:   General Manager



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL

ASSOCIATION, as Managing Agent and

as a Bank

By:  

/s/ Robert Gominiak

  Name:   Robert Gominiak   Title:   Vice President



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.,

as Co-Agent and as a Bank

By:  

/s/ Tenya Mitsuboshi

  Name:   Tenya Mitsuboshi   Title:   Deputy General Manager



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST

COMPANY, as Co-Agent and as a Bank

By:  

/s/ Mark A. Edwards

  Name:   Mark A. Edwards   Title:   Senior Vice President



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as Co-Agent and as

a Bank

By:  

/s/ Frederick H. Denecke

  Name:   Frederick H. Denecke   Title:   Vice President



--------------------------------------------------------------------------------

COMERICA BANK, as a Bank By:  

/s/ Michael T. Shea

  Name:   Michael T. Shea   Title:   Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO

BANKING CORPORATION, as a Bank

By:  

/s/ Michael P. Perillo

  Name:   Michael P. Perillo   Title:   Officer



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Bank By:  

/s/ Blake J Lunt

  Name:   Blake J Lunt   Title:   Second Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Bank

   Commitment  

Bank of America, N.A.

   $ 45,000,000   

Wells Fargo Bank, National Association

   $ 45,000,000   

JPMorgan Chase Bank, N.A.

   $ 45,000,000   

Morgan Stanley Bank, N.A.

   $ 25,000,000   

The Bank of Nova Scotia

   $ 45,000,000   

Barclays Bank PLC

   $ 25,000,000   

Citibank, N.A.

   $ 25,000,000   

Deutsche Bank AG, New York Branch

   $ 25,000,000   

PNC Bank, National Association

   $ 45,000,000   

Royal Bank of Canada

   $ 25,000,000   

Regions Bank

   $ 45,000,000   

SunTrust Bank

   $ 45,000,000   

UBS AG, Stamford Branch

   $ 25,000,000   

Union Bank, N.A.

   $ 45,000,000   

U.S. Bank National Association

   $ 45,000,000   

The Bank of New York Mellon

   $ 30,000,000   

Compass Bank

   $ 30,000,000   

Sumitomo Mitsui Banking Corp., New York

   $ 25,000,000   

HSBC Bank USA, National Association

   $ 25,000,000   

Mizuho Corporate Bank, LTD.

   $ 20,000,000   

Branch, Banking and Trust Company

   $ 20,000,000   

Capital One, N.A.

   $ 15,000,000   

Comerica Bank

   $ 12,500,000   

Fifth Third Bank, an Ohio Banking Corporation

   $ 12,500,000   

The Northern Trust Company

   $ 5,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

Chicago, Illinois             , 20__

For value received, ERP OPERATING LIMITED PARTNERSHIP, an Illinois limited
partnership (the “Borrower”), promises to pay to the order of (the “Bank”), for
the account of its Applicable Lending Office, the unpaid principal amount of the
Term Loan made by the Bank to the Borrower pursuant to the Agreement referred to
below on the Maturity Date (as such term is defined in the Agreement). The
Borrower promises to pay interest on the unpaid principal amount of such Term
Loan on the dates and at the rate or rates provided for in the Agreement. All
such payments of principal and interest shall be made in lawful money of the
United States in Federal or other immediately available funds at the office of
Bank of America, N.A., 135 S. LaSalle Street, Chicago, Illinois 60603.

The Term Loan made by the Bank, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Bank and, if
the Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to such
Term Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Agreement.

This note is one of the Notes referred to in, and is delivered pursuant to and
subject to all of the terms of, the Term Loan Agreement, dated as of January 11,
2013, among the Borrower, the banks party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents, and the other Agents named therein (as
the same may be amended from time to time, the “Agreement”). Terms defined in
the Agreement are used herein with the same meanings. Reference is made to the
Agreement for provisions for the prepayment hereof and the acceleration of the
maturity hereof.

This Note shall be construed in accordance with and be governed by the laws of
the State of Illinois (without giving effect to the principles thereof relating
to conflicts of law).

 

Exhibit A-1



--------------------------------------------------------------------------------

ERP OPERATING LIMITED PARTNERSHIP By: Equity Residential, its general partner
By:       Name:   Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Term Loan    Type of
Term Loan    Amount of
Principal
Repaid    Maturity Date    Notation Made
By

 

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

                ,             

Bank of America, N.A., as Administrative Agent for the Banks party to the Term
Loan Agreement referred to below

Attention:

Ladies and Gentlemen:

Reference is hereby made to that certain Term Loan Agreement dated as of
January 11, 2013 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among ERP Operating Limited
Partnership (the “Borrower”), the banks party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents, and the other Agents named therein.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.1 of
the Credit Agreement that the Borrower hereby requests a Borrowing under the
Credit Agreement and, in that connection, sets forth below the information
relating to the Borrowing (the “Proposed Borrowing”) as required pursuant to the
terms of the Credit Agreement:

 

  1. Amount of Term Loans:             

 

  2. Date of Proposed Borrowing:             

 

  3. Type of Term Loan(check one only):

         Base Rate Loan

 

             Euro-Dollar Loan with Euro-Dollar Interest Period of:

         [1, 2, 3 or 6 months (or shorter but not less than 7 days)]

ending             

Proceeds of such Term Loans are to be credited to Bank of America Account # (or
wired to such other bank and account as instructed) in the amount of
            ).

The Borrower hereby certifies that the conditions precedent contained in
Section 3.2 are satisfied on the date hereof and will be satisfied on the date
of the Proposed Borrowing.

 

Exhibit B-1



--------------------------------------------------------------------------------

ERP OPERATING LIMITED PARTNERSHIP

 

By: Equity Residential, its general partner

By:       Name:   Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT (this “Transfer Supplement”) dated as of         ,
20        between             (the “Assignor”) and              having an
address at         (the “Purchasing Bank”).

W I T N E S S E T H:

WHEREAS, the Assignor has made loans to ERP Operating Limited Partnership, an
Illinois limited partnership (the “Borrower”), pursuant to the Term Loan
Agreement, dated as of January 11, 2013 (as the same may have been amended,
supplemented or otherwise modified through the date hereof, the “Agreement”),
among the Borrower, the banks party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents, and the other Agents named therein. All
capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Agreement; and

WHEREAS, the Purchasing Bank desires to purchase and assume from the Assignor,
and the Assignor desires to sell and assign to the Purchasing Bank, certain
rights, title, interest and obligations under the Agreement.

NOW, THEREFORE, IT IS AGREED:

1. In consideration of the amount set forth in the receipt (the “Receipt”) given
by Assignor to Purchasing Bank of even date herewith, and transferred by wire to
Assignor, the Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from the
Assignor, a % interest (the “Purchased Interest”) of the Assignor’s rights and
obligations under the Agreement as of the Effective Date (as defined below)
including, without limitation, such percentage interest of the Assignor in any
Term Loans owing to the Assignor, the Commitment, if any, of the Assignor and
any other interest of the Assignor under any of the Loan Documents.

2. The Assignor (i) represents and warrants that as of the date hereof [the
aggregate outstanding principal amount of its share of the Term Loans owing to
it] [the amount of its Commitment] (without giving effect to assignments thereof
which have not yet become effective) is $     ; (ii) represents and warrants
that it is the legal and beneficial owner of the interests being assigned by it
hereunder and that such interests are free and clear of any adverse claim;
(iii) represents and warrants that it has not received any notice of Default or
Event of Default from the Borrower, except as disclosed to Purchasing Bank,
(iv) represents and warrants that it has full power and authority to execute and
deliver, and perform under, this Transfer Supplement, and all necessary
corporate and/or partnership action has been taken to authorize, and all
approvals and consents have been obtained for, the execution, delivery and
performance thereof; (v) represents and warrants that this Transfer Supplement
constitutes its legal, valid and

 

Exhibit C-1



--------------------------------------------------------------------------------

binding obligation enforceable in accordance with its terms; (vi) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations (or the truthfulness or accuracy
thereof) made in or in connection with the Agreement or the other Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Agreement, or the other Loan Documents or any other instrument
or document furnished pursuant thereto; and (vii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, EQR, any Down REIT Guarantor or any Qualified Subsidiary or the
performance or observance by the Borrower, EQR, any Down REIT Guarantor or any
Qualified Subsidiary of any of its obligations under the Agreement or the other
Loan Documents or any other instrument or document furnished pursuant thereto.
Except as a result of a material misrepresentation of those representations
specifically set forth in this Paragraph 2, this assignment shall be without
recourse to Assignor.

3. The Purchasing Bank (i) confirms that it has received a copy of the
Agreement, and the other Loan Documents, together with such financial statements
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Transfer Supplement and
to become a party to the Agreement, and has not relied on any statements made by
Assignor or Kaye Scholer LLP; (ii) agrees that it will, independently and
without reliance upon any of the Administrative Agent, the Assignor or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower, EQR, each Down REIT Guarantor and each
Qualified Subsidiary and will make its own credit analysis, appraisals and
decisions in taking or not taking action under the Agreement, and the other Loan
Documents; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Agreement,
and the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; (iv) agrees
that it will be bound by and perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Bank; (v) specifies as its address for notices and lending office, the
office set forth beneath its name on the signature page hereof; (vi) confirms
that it has full power and authority to execute and deliver, and perform under,
this Transfer Supplement, and that all necessary corporate and/or partnership
action has been taken to authorize, and all approvals and consents have been
obtained for, the execution, delivery and performance thereof; (vii) certifies
that this Transfer Supplement constitutes its legal, valid and binding
obligation enforceable in accordance with its terms; and (viii) confirms that
the interest being assigned hereunder is being acquired by it for its own
account, for investment purposes only and not with a view to the public
distribution thereof and without any present intention of its resale in either
case that would be in violation of applicable securities laws.

4. This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred (i) it shall have been
executed and delivered by the parties hereto, (ii) copies hereof shall have been
delivered to the Administrative Agent and the Borrower, (iii) Purchasing Bank
shall have received an original Note, if requested by Purchasing Bank and
(iv) the Purchasing Bank shall have paid to the Assignor the agreed purchase
price as set forth in the Receipt.

 

Exhibit C-2



--------------------------------------------------------------------------------

5. On and after the Effective Date, (i) the Purchasing Bank shall be a party to
the Agreement and, to the extent provided in this Transfer Supplement, have the
rights and obligations of a Bank thereunder and be entitled to the benefits and
rights of the Banks thereunder and (ii) the Assignor shall, to the extent
provided in this Transfer Supplement as to the Purchased Interest, relinquish
its rights (except any rights of the Assignor (collectively, the “Retained
Rights”) under Sections 2.7(a)(to the extent accruing prior to the Effective
Date), 8.3, 8.4 and 9.3 for the period prior to the Effective Date) and be
released from its obligations under the Agreement. Any amounts received by the
Purchasing Bank in respect of any Retained Rights shall be promptly remitted to
the Assignor.

6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Agreement, and the Notes in
respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.

7. This Transfer Supplement may be executed in any number of counterparts which,
when taken together, shall be deemed to constitute one and the same instrument.

8. Assignor hereby represents and warrants to Purchasing Bank that it has made
all payments demanded to date by Bank of America, N.A. (“BofA”) as
Administrative Agent in connection with the Assignor’s Pro Rata Share of the
obligation to reimburse the Agent for its expenses and made all Term Loans
required. In the event BofA, as Administrative Agent, shall demand reimbursement
for fees and expenses from Purchasing Bank for any period prior to the Effective
Date, Assignor hereby agrees to promptly pay BofA, as Administrative Agent, such
sums directly, subject, however, to Paragraph 12 hereof.

9. Assignor will, at the cost of Assignor, and without expense to Purchasing
Bank, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, assignments, notices of assignments, transfers and
assurances as Purchasing Bank shall, from time to time, reasonably require, for
the better assuring, conveying, assigning, transferring and confirming unto
Purchasing Bank the property and rights hereby given, granted, bargained, sold,
aliened, enfeoffed, conveyed, confirmed, assigned and/or intended now or
hereafter so to be, on which Assignor may be or may hereafter become bound to
convey or assign to Purchasing Bank, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement.

10. The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify and defend the other and hold
the other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any broker or finder that such
broker or finder has dealt with said party in connection with this transaction.

11. Subject to the provisions of Paragraph 12 hereof, if, with respect to the
Purchased Interest only, Assignor shall on or after the Effective Date receive
(a) any cash, note, securities, property, obligations or other consideration in
respect of or relating to the Term Loans or the Loan Documents or issued in
substitution or replacement of the Term Loans or the Loan

 

Exhibit C-3



--------------------------------------------------------------------------------

Documents, (b) any cash or non-cash consideration in any form whatsoever
distributed, paid or issued in any bankruptcy proceeding in connection with the
Term Loans or the Loan Documents or (c) any other distribution (whether by means
of repayment, redemption, realization of security or otherwise), Assignor shall
accept the same as Purchasing Bank’s agent and hold the same on behalf of and
for the benefit of Purchasing Bank, and shall deliver the same forthwith to
Purchasing Bank in the same form received, with the endorsement (without
recourse) of Assignor when necessary or appropriate. If the Assignor shall fail
to deliver any funds received by it on the same Business Day of receipt, or such
funds are received by Assignor after 4:00 p.m., Eastern Standard Time, then the
following Business Day after receipt, said funds shall accrue interest at the
federal funds interest rate and in addition to promptly remitting said amount,
Assignor shall remit such interest from the date received to the date such
amount is remitted to the Purchasing Bank.

12. Assignor and Purchasing Bank each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a Bank under the Agreement. Promptly after receipt by
the indemnified party under this Paragraph of notice of the commencement of any
action, such indemnified party shall notify the indemnifying party in writing of
the commencement thereof. If any such action is brought against any indemnified
party and that party notifies the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof, with counsel satisfactory to such indemnified
party, and after receipt of notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Paragraph for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof. In no event shall the
indemnified party settle or consent to a settlement of such cause of action or
claim without the consent of the indemnifying party.

 

Exhibit C-4



--------------------------------------------------------------------------------

13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF ILLINOIS.

Wire Transfer Instructions:                             

 

By:       Name:   Title: By:       Name:   Title:

 

Receipt and Consent acknowledged this

day of    , 20     :

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:       Name:   Title: [IF REQUIRED ADD THE FOLLOWING:] ERP OPERATING LIMITED
PARTNERSHIP By: Equity Residential, its general partner By:       Name:   Title:

 

Exhibit C-5



--------------------------------------------------------------------------------

EXHIBIT D

Equity Residential

Unencumbered Property List

As of September 30, 2012

 

Properties Owned Free and Clear - REIT

   State

1210 Mass

   DC

1210 Mass - Retail

   DC

1401 Joyce on Pentagon Row

   VA

1500 Mass Ave

   DC

1500 Mass Ave - Garage

   DC

1500 Mass Ave - Retail

   DC

1660 Peachtree

   GA

175 Kent

   NY

175 Kent - Retail

   NY

2201 Pershing Drive

   VA

2201 Pershing - Retail

   VA

2300 Elliott

   WA

2400 M St

   DC

2400 M St - Retail

   DC

3rd Square-285 3rd St Retail

   OR

3rd Square-285 3rd Street

   OR

3rd Square-303 3rd Street

   MA

3rd Square-303 3rd Street Retail

   MA

401 Mass

   WA

420 East 80th Street

   NY

425 Mass

   WA

425 Mass - Retail

   WA

51 University - Office

   WA

600 Washington

   NY

600 Washington - Retail

   NY

70 Greene

   NJ

70 Greene - Retail

   NJ

71 Broadway

   NY

71 Broadway - Retail

   NY

77 Bluxome

   CA

777 Sixth

   NY

 

Exhibit D-1



--------------------------------------------------------------------------------

777 Sixth - Retail

   NY

88 Hillside

   FL

88 Hillside - Retail

   FL

Abington Glen

   MA

Acacia Creek

   AZ

Alexandria at Lake Buena Vista

   FL

Alexandria-Parc Vue

   FL

Arches, The

   CA

Arden Villas

   FL

Arlington at Perimeter Center, The

   GA

Artisan on Second

   CA

Ashton, The

   CA

Auvers Village

   FL

Avenue Two

   CA

Avenue Royale

   FL

Ball Park Lofts

   CO

Ball Park Lofts - Retail

   CO

Barrington Place

   FL

Bay Hill

   CA

Beatrice, The

   NY

Bellagio Apartment Homes

   AZ

Bella Terra

   WA

Bella Terra Retail

   WA

Bella Vista I

   CA

Bella Vista I, II, III

   CA

Bella Vista II

   CA

Bella Vista III

   CA

Belle Fontaine

   CA

Bermuda Cove

   FL

Bishop Park

   FL

Bradford Apartments

   CT

Bradley Park

   WA

Briar Knoll Apts

   CT

Bridgewater at Wells Crossing

   FL

Brooklyner, The

   NY

Brooklyner - Garage

   NY

Brooklyner - Retail

   NY

Camellero

   AZ

Canyon Ridge

   CA

Carlyle Mill

   VA

Centennial Court

   WA

 

Exhibit D-2



--------------------------------------------------------------------------------

Centennial Court - Retail

   WA

Centre Club

   CA

Centre Club II

   CA

Chandlers Bay

   WA

Chatelaine Park

   GA

Chestnut Hills

   WA

City View (GA)

   GA

City View (GA) - Retail

   GA

Coconut Palm Club

   FL

Copper Creek

   AZ

Country Club Lakes

   FL

Country Oaks

   CA

Cove at Boynton Beach I

   FL

Cove at Boynton Beach II

   FL

Crown Court

   AZ

Crowntree Lakes

   FL

Cypress Lake at Waterford

   FL

Dartmouth Woods

   CO

Dean Estates

   MA

Deerwood (Corona)

   CA

Defoor Village

   GA

Del Mar Ridge

   CA

Eagle Canyon

   CA

Edgemont at Bethesda Metro

   CA

Ellipse at Government Center

   VA

Emerson Place

   MA

Emerson Place - Commercial/Retail

   MA

Enclave at Lake Underhill

   FL

Enclave at Waterways

   FL

Enclave at Winston Park

   FL

Enclave, The

   AZ

Encore at Sherman Oaks, The

   CA

Estates at Wellington Green

   FL

Four Winds

   MA

Fox Hill Apartments

   CT

Fox Ridge

   CO

Fox Run (WA)

   WA

Fox Run II (WA)

   WA

Gables Grand Plaza

   FL

Gables Grand Plaza - Garage

   FL

Gables Grand Plaza - Retail

   FL

 

Exhibit D-3



--------------------------------------------------------------------------------

Gallery, The

   CA

Gatehouse at Pine Lake

   FL

Gatehouse on the Green

   FL

Gates of Redmond

   WA

Gatewood

   CA

Geary Court Yard

   CA

Governors Green

   MD

Greenfield Village

   CT

Greentree 1

   MD

Greentree 2

   MD

Greentree 3

   MD

Hammocks Place

   FL

Hampshire Place

   CA

Hamptons

   WA

Heritage Ridge

   WA

Heritage, The

   AZ

Heron Pointe

   FL

High Meadow

   CT

Highland Glen

   MA

Highland Glen II

   MA

Highlands at Cherry Hill

   NJ

Highlands at South Plainfield

   NJ

Hikari

   CA

Hikari Retail

   CA

Hudson Crossing

   NY

Hudson Crossing - Retail

   NY

Hudson Pointe

   NJ

Huntington Park

   WA

Indian Bend

   AZ

Iron Horse Park

   CA

Kelvin Court

   CA

Kenwood Mews

   CA

Key Isle at Windermere

   FL

Key Isle at Windermere II

   FL

Key Isle I & II

   FL

Kings Colony (FL)

   FL

La Mirage

   CA

La Mirage IV

   CA

Laguna Clara

   CA

Landings at Pembroke Lakes

   FL

Landings at Port Imperial

   NJ

 

Exhibit D-4



--------------------------------------------------------------------------------

Las Colinas at Black Canyon

   AZ

Legacy at Highlands Ranch

   CO

Legacy Park Central

   CA

Legacy Park Central Solar Panels

   CA

Lexington Farm

   GA

Little Cottonwoods

   AZ

Longacre House

   NY

Longacre House - Retail

   NY

Longfellow Place

   MA

Longfellow Place - Commercial/Retail

   MA

Longwood

   GA

Mantena

   NY

Mantena Retail

   NY

Mariners Wharf

   GA

Mariners Wharf (OLD)

   FL

Marquessa

   CA

Midtown 24

   FL

Midtown 24 Retail

   FL

Milano Lofts

   CA

Milano Lofts-Retail

   CA

Mission Bay

   FL

Moda

   WA

Moda - Retail

   WA

Monterra in Mill Creek

   CA

Morningside

   AZ

Mosaic at Largo Station

   MD

Mountain Park Ranch

   AZ

Mozaic at Union Station

   CA

New River Cove

   FL

Northampton 1

   MD

Northampton 2

   MD

Northglen

   CA

Northlake (MD)

   MD

Northridge

   CA

Northridge Solar Panels

   CA

Oak Mill I

   MD

Oak Park North

   CA

Oak Park South

   CA

Ocean Crest

   CA

Ocean Walk

   FL

Orchard Ridge

   WA

 

Exhibit D-5



--------------------------------------------------------------------------------

Palm Trace Landings

   FL

Panther Ridge

   WA

Paradise Pointe

   FL

Parc 77

   NY

Parc 77 - Retail

   NY

Parc Cameron

   NY

Parc Cameron - Retail

   NY

Parc Coliseum

   NY

Parc Coliseum - Office

   NY

Parc East Towers

   NY

Parc East Towers - Retail

   NY

Parc Vue at Lake Buena Vista

   FL

Parkfield

   CO

Park at Turtle Run, The

   FL

Park West (CA)

   CA

Parkside

   CA

Pegasus

   CA

Pegasus - Retail

   CA

Pegasus - Garage

   CA

Phillips Park

   MA

Playa Pacifica

   CA

Port Royale

   FL

Port Royale - Retail

   FL

Port Royale II

   FL

Port Royale III

   FL

Portofino

   CA

Portofino (Val)

   CA

Portside Towers

   NJ

Portside Towers - Com

   NJ

Preserve at Briarcliff

   GA

Preserve at Deer Creek

   FL

Prime, The

   VA

Promenade at Aventura

   FL

Promenade at Town Center I

   CA

Promenade at Town Center II

   CA

Promenade at Town Center I & II

   CA

Promenade at Wyndham Lakes

   FL

Promenade Terrace

   CA

Promontory Pointe I & II

   AZ

Prospect Towers

   NJ

Prospect Towers II

   NJ

 

Exhibit D-6



--------------------------------------------------------------------------------

Red 160

   WA

Red 160 - Commercial

   WA

Red Road Commons

   WA

Red Road Commons - Retail

   WA

Regency Palms

   CA

Registry

   CO

Renaissance Villas

   CA

Renaissance Villas - Retail

   CA

Reserve at Ashley Lake

   FL

Residences at Bayview

   FL

Residences at Bayview - Retail

   FL

Retreat, The

   AZ

Rianna I

   WA

Rianna I - Retail

   WA

Ridgewood Village

   CA

Ridgewood Village I & II

   CA

Ridgewood Village II

   CA

Riverpark

   WA

Riverpark Retail

   WA

River Tower

   NY

River Tower - Retail

   NY

Rivers Bend (CT)

   CT

Riverview Condominiums

   CT

Rosecliff II

   MA

Royal Oaks (FL)

   FL

Sabal Palm at Lake Buena Vista

   FL

Sabal Palm at Metrowest II

   FL

Sabal Pointe

   FL

Sakura Crossing

   CA

Sakura Crossing Retail

   CA

Sage

   WA

Savannah at Park Place

   GA

Savoy III

   CO

Scarborough Square

   MD

Sedona Ridge

   AZ

Seeley Lake

   WA

Seventh & James

   WA

Shadow Creek

   FL

Sheridan Lake Club

   FL

Sheridan Ocean Club

   FL

Sheridan Ocean Club (Combined)

   FL

 

Exhibit D-7



--------------------------------------------------------------------------------

Siena Terrace

   CA

Skycrest

   CA

Skylark

   CA

Skyline Terrace

   CA

Skyline Terrace Solar Panels

   CA

Skyline Towers

   VA

Skyline Towers - Retail

   VA

Skyview

   CA

Sonoran

   AZ

Southwood

   CA

Springs Colony

   FL

St. Andrews at Winston Park

   FL

Stoney Creek

   WA

Strayhorse at Arrowhead Ranch

   AZ

Summit & Birch Hill

   CT

Surprise Lake Village

   WA

Sycamore Creek

   AZ

Ten23

   NY

Ten23 - Retail

   NY

Terraces, The

   CA

Terraces, The - Retail

   CA

Tortuga Bay

   FL

Toscana

   CA

Townes at Herndon

   VA

Trump Place, 140 Riverside

   NY

Trump Place, 140 Riverside Comm

   NY

Trump Place, 160 Riverside

   NY

Trump Place, 160 Riverside Comm

   NY

Trump Place, 180 Riverside

   NY

Trump Place, 180 Riverside Comm

   NY

Uwajimaya Village

   WA

Valencia Plantation

   FL

Vantage Pointe

   CA

Vantage Pointe - Retail

   CA

Veridian

   MD

Veridian - Garage

   MD

Veridian - Retail

   MD

Versailles (K-Town)

   CA

Victor on Venice

   CA

Victor on Venice - Retail

   CA

Villa Solana

   CA

 

Exhibit D-8



--------------------------------------------------------------------------------

Village at Bear Creek

   CO

Village at Lakewood

   AZ

Vista Del Lago

   CA

Vista Montana - Residential

   CA

Vista on Courthouse

   VA

Walden Park

   MA

Waterford at Deerwood

   FL

Waterford Place (CO)

   CO

Waterside

   VA

Webster Green

   MA

Welleby Lake Club

   FL

West End - Garage

   MA

West End Apartments

   MA

Westerly at Worldgate

   VA

Westgate Pasadena Apartments

   CA

Westgate Block 1

   CA

Westridge

   WA

Westside Villas I

   CA

Westside Villas II

   CA

Westside Villas III

   CA

Westside Villas IV

   CA

Westside Villas V

   CA

Westside Villas VI

   CA

Westside Villas VII

   CA

Wood Creek II

   CA

Wimberly at Deerwood

   FL

Winchester Park

   RI

Winchester Wood

   RI

Windsor at Fair Lakes

   VA

Winston, The (FL)

   FL

Wood Creek I

   CA

Woodbridge (CT)

   CT

Woodleaf

   CA

Woodland Park

   CA

Woodland Park Retail

   CA

 

Exhibit D-9



--------------------------------------------------------------------------------

Properties Owned Free and Clear - Condo

   State

Avon Place, LLC

   CT

Bella Vista

   AZ

Belle Arts Condominium Homes, LLC

   WA

Cleo, The

   CA

Hamilton Villas

   CA

Highlands, The

   AZ

Martine, The

   WA

Oaks at Falls Church

   VA

Verde Condominium Homes

   CA

 

Properties Owned Free and Clear - Land/Devt

   State

1610 2nd Avenue

   WA

170 Amsterdam

   NY

200 N Lemon Street

   CA

204-206 Pine Street

   WA

400 Park Avenue South (EQR)

   NY

400 Park Avenue South (Toll)

   NY

443 - 459 Eye Street

   DC

Berkeley

   CA

Bridford Lakes II

   FL

Butterfield Ranch

   CA

Cascade

   WA

Cascade II

   WA

Jia

   CA

Garden Garage

   MA

Hudson Crossing II

   NY

Hunt Club II

   NC

Market Street Landing

   WA

Millikan

   CA

Millikan II

   CA

Mission Bay-Block 13 West

   CA

Port Royale IV

   FL

Reserve at Town Center II (WA)

   WA

Reserve at Town Center III

   WA

Reunion at Redmond Ridge

   WA

Springbrook Estates

   CA

Summerset Village II

   FL

The Element

   FL

The Madison

   VA

West Seattle

   WA

Westgate Block 2

   CA

Woodland Park Land Parcel

   CA

 

Exhibit D-10



--------------------------------------------------------------------------------

EXHIBIT E

GUARANTY OF PAYMENT

(FORM OF DOWN REIT GUARANTY)

GUARANTY OF PAYMENT (this “Guaranty”), made as of             , 20            ,
between             , a             , having an address at Two North Riverside
Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”), and BANK OF AMERICA,
N.A., having an office at 135 S. LaSalle Street, Chicago, Illinois 60603, as
administrative agent (“Administrative Agent”) for the banks (the “Banks”) party
to the Term Loan Agreement (as the same may be amended, modified, supplemented
or restated, the “Agreement”), dated as of January 11, 2013, among ERP OPERATING
LIMITED PARTNERSHIP (“Borrower”), the Banks, Administrative Agent, JPMorgan
Chase Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication
Agents, and the other Agents named therein.

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions of the Agreement, each of the Banks
has agreed to make a term loan (hereinafter collectively referred to as the
“Term Loan”) to Borrower in an aggregate principal amount not to exceed
$750,000,000;

WHEREAS, this Guaranty is a “Down REIT Guaranty” as referred to in the
Agreement;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement; and

WHEREAS, in order further to induce the Administrative Agent and the Banks to
make or maintain the Term Loan under, or to satisfy one or more conditions
contained in, the Agreement, Guarantor has agreed to enter into this Guaranty;

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Term Loan under the Agreement by the Banks to Borrower,
and in order to induce the Administrative Agent and the Banks to make or
maintain the Term Loan under, or to satisfy one or more conditions contained in,
the Agreement, Guarantor hereby agrees as follows:

1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Agreement and the



--------------------------------------------------------------------------------

other Loan Documents for principal and/or interest as well as any and all other
amounts due thereunder, including, without limitation, all indemnity obligations
of Borrower thereunder, and any and all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Administrative Agent or the Banks in enforcing its or their
rights under this Guaranty (all of the foregoing obligations being the
“Guaranteed Obligations”).

2. It is agreed that the Guaranteed Obligations are primary and this Guaranty
shall be enforceable against Guarantor and its successors and assigns without
the necessity for any suit or proceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against Borrower or its
respective successors or assigns or any other Person or against any security for
the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of the incurrence of any Guaranteed Obligations, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in Borrower’s or any guarantor’s financial condition and any
other fact which might materially increase the risk to Guarantor), all of which
Guarantor hereby expressly waives; and Guarantor hereby expressly agrees that
the validity of this Guaranty and the obligations of Guarantor hereunder shall
in no way be terminated, affected, diminished, modified or impaired by reason of
the assertion of or the failure to assert by the Administrative Agent or any
Bank against Borrower or its respective successors or assigns, any of the rights
or remedies reserved to the Administrative Agent and the Banks pursuant to the
provisions of the Loan Documents. Guarantor agrees that any notice or directive
given at any time to the Administrative Agent which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would decline to execute the
Loan Documents.

3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the

 

2



--------------------------------------------------------------------------------

Administrative Agent of, this Guaranty. Guarantor further covenants and agrees
not to set up or claim any defense, counterclaim, offset, set-off or other
objection of any kind to any action, suit or proceeding at law, in equity or
otherwise, or to any demand or claim that may be instituted or made by the
Administrative Agent other than the defense of the actual timely payment and
performance by Borrower of the Guaranteed Obligations; provided, however, that
the foregoing shall not be deemed a waiver of Guarantor’s right to assert any
compulsory counterclaim, if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their respective successors and permitted assigns, and
nothing herein contained shall impair as between Borrower or Guarantor and the
Administrative Agent and the Banks the obligations of Borrower and Guarantor
under the Loan Documents.

5. This Guaranty shall be a continuing, irrevocable, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, none of which shall require notice or the
further consent of Guarantor:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

(b) any extension of time that may be granted by the Administrative Agent or any
Bank to Borrower, any guarantor, or their respective successors or assigns,
heirs, executors, administrators or personal representatives; or

(c) any action which the Administrative Agent or any Bank may take or fail to
take under or in respect of any of the Loan Documents or by reason of any waiver
of, or failure to enforce, any of the rights, remedies, powers or privileges
available to the Administrative Agent and the Banks under this Guaranty or
available to the Administrative Agent and the Banks at law, in equity or
otherwise, or any action on the part of the Administrative Agent or any Bank
granting indulgence or extension in any form whatsoever; or

 

3



--------------------------------------------------------------------------------

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interest therein; or

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by Borrower to the Administrative Agent and/or the Banks under the
Loan Documents in such manner as the Administrative Agent shall determine in its
sole discretion; or

(g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or

(h) any improper disposition by Borrower of the proceeds of the Term Loan, it
being acknowledged by Guarantor that the Administrative Agent or any Bank shall
be entitled to honor any request made by Borrower for a disbursement of such
proceeds and that neither the Administrative Agent nor any Bank shall have any
obligation to see to the proper disposition by Borrower of such proceeds.

6. Guarantor agrees that if at any time all or any part of any payment in
respect of the Guaranteed Obligations at any time received by the Administrative
Agent or any Bank by or on behalf of Borrower or Guarantor or any other Person
is or must be rescinded or returned by the Administrative Agent or any Bank for
any reason whatsoever (including, without limitation, the

 

4



--------------------------------------------------------------------------------

insolvency, bankruptcy or reorganization of Borrower or Guarantor or such other
Person), then Guarantor’s obligations hereunder shall, to the extent of the
payment rescinded or returned, be deemed to have continued in existence
notwithstanding such previous receipt by such party, and Guarantor’s obligations
hereunder shall continue to be effective or be reinstated, as the case may be,
as to such payment, as though such previous payment had never been made.

7. Until this Guaranty is terminated pursuant to the terms hereof, Guarantor
(i) shall have no right of subrogation against Borrower, any entity comprising
same or any other guarantor by reason of any payments or acts of performance by
Guarantor in compliance with the obligations of Guarantor hereunder, (ii) waives
any right to enforce any remedy which Guarantor now or hereafter shall have
against Borrower, any entity comprising same by reason of any one or more
payments or acts of performance in compliance with the obligations of Guarantor
hereunder and (iii) from and after an Event of Default, subordinates any
liability or indebtedness of Borrower, any entity comprising same or any other
guarantor now or hereafter held by Guarantor or any affiliate of Guarantor to
the obligations of Borrower, such other entity comprising same or such other
guarantor under the Loan Documents.

8. Guarantor represents and warrants to the Administrative Agent and the Banks
with the knowledge that the Administrative Agent and the Banks are relying upon
the same, as follows:

(a) as of the date hereof, Guarantor is a [limited liability
company][corporation][limited partnership] in which Borrower holds a direct or
indirect interest;

(b) based upon such relationship, Guarantor has determined that it is in its
best interests to enter into this Guaranty;

(c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

(d) the benefits to be derived by Guarantor from Borrower’s access to the
proceeds of the Term Loan are at least equal to the obligations undertaken
pursuant to this Guaranty;

(e) Guarantor is solvent and has full power and legal right to enter into this
Guaranty and to perform its obligations under the terms hereof and (i) Guarantor
is organized and validly existing under the laws of the State of [            ],
(ii) Guarantor has complied with all provisions of applicable law in connection
with all aspects of this Guaranty, and (iii) the person executing this Guaranty
has all the requisite power and authority to execute and deliver this Guaranty;

 

5



--------------------------------------------------------------------------------

(f) to the best of Guarantor’s knowledge, there is no action, suit, proceeding,
or investigation pending or threatened against or affecting Guarantor at law, in
equity, in admiralty or before any arbitrator or any governmental department,
commission, board, bureau, agency or instrumentality (domestic or foreign) which
is likely to materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;

(g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

(h) this Guaranty has been duly executed by Guarantor and constitutes the legal,
valid and binding obligation of Guarantor, enforceable against it in accordance
with its terms except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors’ rights generally or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law;

(i) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained;

(j) Guarantor is not an “investment company” as that term is defined in, nor is
it otherwise subject to regulation under, the Investment Company Act of 1940, as
amended; and

 

6



--------------------------------------------------------------------------------

(k) Guarantor is not engaged principally, or as one of its important activities,
in the business of purchasing, carrying, or extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Federal Reserve Board of the United States).

9. Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from Borrower under the provisions of any Loan Document.

10. Subject to the terms and conditions of the Agreement, and in conjunction
therewith, the Administrative Agent may assign any or all of its rights under
this Guaranty. In the event of any such assignment by the Administrative Agent,
the Administrative Agent shall give Guarantor (or Borrower on its behalf) prompt
notice of same. If the Administrative Agent or any Bank elects to sell all of
its portion of the Term Loan or participations in the Term Loan and the Loan
Documents, including this Guaranty, the Administrative Agent or any Bank may
forward to each purchaser and prospective purchaser all documents and
information relating to this Guaranty or to Guarantor, whether furnished by
Borrower or Guarantor or otherwise, subject to the terms and conditions of the
Agreement.

11. Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

12. The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

13. This Guaranty may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent
(acting with the requisite consent of the Banks as provided in the Agreement).

14. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

 

7



--------------------------------------------------------------------------------

15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

 

If to Guarantor:  

c/o Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: Chief Financial Officer

With Copies of Notices to Guarantor to:  

Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: General Counsel

 

and

 

DLA Piper LLP (US)

203 North LaSalle Street

Suite 1900

Chicago, Illinois 60601

Attn: James M. Phipps, Esq.

If to the Administrative Agent:  

Bank of America, N.A.

135 S. LaSalle Street

Mail Code: IL4-135-06-11

Chicago, Illinois 60603

Attn: Michael J. Kauffman

With Copies of Notices to the Administrative Agent to:  

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Ronaldo Naval

 

and

 

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attn: Edmond Gabbay, Esq.

 

8



--------------------------------------------------------------------------------

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
the Administrative Agent and the Banks shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

18. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Administrative Agent and the Banks and
their respective successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative Agent
or any Bank, nor excuse Guarantor from its obligations hereunder. Any waiver of
any such right or remedy to be enforceable against the Administrative Agent and
the Banks must be expressly set forth in a writing signed by the Administrative
Agent (acting with the requisite consent of the Banks as provided in the
Agreement).

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW).

 

9



--------------------------------------------------------------------------------

(a) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of Illinois or of the United States of America for the Northern
District of Illinois, and, by execution and delivery of this Guaranty, Guarantor
hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Guarantor irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Guarantor at its address for notices set forth herein.
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.

(b) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY
ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE TERM LOAN MADE BY THE BANKS IS MADE IN RELIANCE UPON SUCH WAIVER.
GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY
AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A
WRITTEN CONSENT TO A NON-JURY TRIAL.

(c) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connection with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent and the Banks first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against Borrower or its
successors or assigns, as if Guarantor were a party to such action, even though
Guarantor was not joined as a party in such action.

 

10



--------------------------------------------------------------------------------

(d) Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated.

21. Notwithstanding anything to the contrary contained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect upon the full performance and payment of the Guaranteed Obligations
hereunder. Upon termination of this Guaranty in accordance with the terms of
this Guaranty, the Administrative Agent promptly shall deliver to Guarantor such
documents as Guarantor or Guarantor’s counsel reasonably may request in order to
evidence such termination.

22. All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

23. Notwithstanding anything contained herein to the contrary, in no event shall
the Guaranteed Obligations equal or exceed such an amount that, as of the date
hereof, would render, or would be deemed to render, Guarantor insolvent.

24. No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

25. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR: [INSERT SIGNATURE BLOCK] By:       Name:   Title:

 

ACCEPTED: BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT By:       Name:  
Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR GUARANTOR

 

STATE OF ILLINOIS )                                               ) ss.       
COUNTY OF COOK )       

On             , 20__, before me personally came             , to me known to be
the person who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that [s]he is the             of             , and that
[s]he executed the foregoing instrument in the organization’s name, and that
[s]he had authority to sign the same, and [s]he acknowledged to me that [s]he
executed the same as the act and deed of said organization for the uses and
purposes therein mentioned.

[Seal]

 

   Notary Public



--------------------------------------------------------------------------------

EXHIBIT F

GUARANTY OF PAYMENT

(FORM OF QUALIFYING GUARANTY)

GUARANTY OF PAYMENT (this “Guaranty”), made as of             , 20            ,
between             , a             , having an address at Two North Riverside
Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”), and BANK OF AMERICA,
N.A., having an office at 135 S. LaSalle Street, Chicago, Illinois 60603, as
administrative agent (“Administrative Agent”) for the banks (the “Banks”) party
to the Term Loan Agreement (as the same may be amended, modified, supplemented
or restated, the “Agreement”), dated as of January 11, 2013, among ERP OPERATING
LIMITED PARTNERSHIP (“Borrower”), the Banks, Administrative Agent, JPMorgan
Chase Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication
Agents, and the other Agents named therein.

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions of the Agreement, each of the Banks
has agreed to make a term loan (hereinafter collectively referred to as the
“Term Loan”) to Borrower in an aggregate principal amount not to exceed
$750,000,000;

WHEREAS, this Guaranty is a “Qualifying Guaranty” as referred to in the
Agreement;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement; and

WHEREAS, in order further to induce the Administrative Agent and the Banks to
enter into the Agreement and the other Loan Documents, Guarantor has agreed to
enter into this Guaranty;

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Term Loan under the Agreement by the Banks to Borrower,
and in order to induce the Administrative Agent and the Banks to enter into the
Agreement and the other Loan Documents, Guarantor hereby agrees as follows:

1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Agreement and the other Loan
Documents for principal and/or interest as well as any and all other



--------------------------------------------------------------------------------

amounts due thereunder, including, without limitation, all indemnity obligations
of Borrower thereunder, and any and all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Administrative Agent or the Banks in enforcing its or their
rights under this Guaranty (all of the foregoing obligations being the
“Guaranteed Obligations”); provided, however, in no event shall Guarantor’s
obligations hereunder in respect of the Guaranteed Obligations exceed
Guarantor’s Maximum Guaranty Amount.

2. It is agreed that the Guaranteed Obligations are primary and this Guaranty
shall be enforceable against Guarantor and its successors and assigns without
the necessity for any suit or proceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against Borrower or its
respective successors or assigns or any other Person or against any security for
the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of the incurrence of any Guaranteed Obligations, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in Borrower’s or any guarantor’s financial condition and any
other fact which might materially increase the risk to Guarantor), all of which
Guarantor hereby expressly waives; and Guarantor hereby expressly agrees that
the validity of this Guaranty and the obligations of Guarantor hereunder shall
in no way be terminated, affected, diminished, modified or impaired by reason of
the assertion of or the failure to assert by the Administrative Agent or any
Bank against Borrower or its respective successors or assigns, any of the rights
or remedies reserved to the Administrative Agent and the Banks pursuant to the
provisions of the Loan Documents. Guarantor agrees that any notice or directive
given at any time to the Administrative Agent which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would decline to execute the
Loan Documents.

3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the

 

2



--------------------------------------------------------------------------------

performance by Guarantor of its obligations under, or the enforcement by the
Administrative Agent of, this Guaranty. Guarantor further covenants and agrees
not to set up or claim any defense, counterclaim, offset, set-off or other
objection of any kind to any action, suit or proceeding at law, in equity or
otherwise, or to any demand or claim that may be instituted or made by the
Administrative Agent other than the defense of the actual timely payment and
performance by Borrower of the Guaranteed Obligations; provided, however, that
the foregoing shall not be deemed a waiver of Guarantor’s right to assert any
compulsory counterclaim, if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their respective successors and permitted assigns, and
nothing herein contained shall impair as between Borrower or Guarantor and the
Administrative Agent and the Banks the obligations of Borrower and Guarantor
under the Loan Documents.

5. This Guaranty shall be a continuing, irrevocable, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, none of which shall require notice or the
further consent of Guarantor:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

(b) any extension of time that may be granted by the Administrative Agent or any
Bank to Borrower, any guarantor, or their respective successors or assigns,
heirs, executors, administrators or personal representatives; or

(c) any action which the Administrative Agent or any Bank may take or fail to
take under or in respect of any of the Loan Documents or by reason of any waiver
of, or failure to enforce, any of the rights, remedies, powers or privileges
available to the Administrative Agent and the Banks under this Guaranty or
available to the Administrative Agent and the Banks at law, in equity or
otherwise, or any action on the part of the Administrative Agent or any Bank
granting indulgence or extension in any form whatsoever; or

 

3



--------------------------------------------------------------------------------

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interest therein; or

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by Borrower to the Administrative Agent and/or the Banks under the
Loan Documents in such manner as the Administrative Agent shall determine in its
sole discretion; or

(g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or

(h) any improper disposition by Borrower of the proceeds of the Term Loan, it
being acknowledged by Guarantor that the Administrative Agent or any Bank shall
be entitled to honor any request made by Borrower for a disbursement of such
proceeds and that neither the Administrative Agent nor any Bank shall have any
obligation to see to the proper disposition by Borrower of such proceeds.

6. Guarantor agrees that if at any time all or any part of any payment in
respect of the Guaranteed Obligations at any time received by the Administrative
Agent or any Bank by or on behalf of Borrower or Guarantor or any other Person
is or must be rescinded or returned by the Administrative Agent or any Bank for
any reason whatsoever (including, without limitation, the

 

4



--------------------------------------------------------------------------------

insolvency, bankruptcy or reorganization of Borrower or Guarantor or such other
Person), then Guarantor’s obligations hereunder shall, to the extent of the
payment rescinded or returned, be deemed to have continued in existence
notwithstanding such previous receipt by such party, and Guarantor’s obligations
hereunder shall continue to be effective or be reinstated, as the case may be,
as to such payment, as though such previous payment had never been made.

7. Until this Guaranty is terminated pursuant to the terms hereof, Guarantor
(i) shall have no right of subrogation against Borrower, any entity comprising
same or any other guarantor by reason of any payments or acts of performance by
Guarantor in compliance with the obligations of Guarantor hereunder, (ii) waives
any right to enforce any remedy which Guarantor now or hereafter shall have
against Borrower, any entity comprising same by reason of any one or more
payments or acts of performance in compliance with the obligations of Guarantor
hereunder and (iii) from and after an Event of Default, subordinates any
liability or indebtedness of Borrower, any entity comprising same or any other
guarantor now or hereafter held by Guarantor or any affiliate of Guarantor to
the obligations of Borrower, such other entity comprising same or such other
guarantor under the Loan Documents.

8. Guarantor represents and warrants to the Administrative Agent and the Banks
with the knowledge that the Administrative Agent and the Banks are relying upon
the same, as follows:

(a) as of the date hereof, Guarantor is a [limited partnership][limited
liability company][business entity duly organized under the laws of its
jurisdiction of formation], the sole [general partner][managing member] of which
is Borrower (or a Person that is owned and controlled by Borrower);

(b) based upon such relationship, Guarantor has determined that it is in its
best interests to enter into this Guaranty;

(c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

(d) the benefits to be derived by Guarantor from Borrower’s access to the
proceeds of the Term Loan are at least equal to the obligations undertaken
pursuant to this Guaranty;

(e) Guarantor is solvent and has full power and legal right to enter into this
Guaranty and to perform its obligations under the terms hereof and (i) Guarantor
is organized and a validly existing juridical entity under the laws of its
jurisdiction of formation, (ii) Guarantor has complied with all provisions of
applicable law in connection with all aspects of this Guaranty, and (iii) the
person executing this Guaranty has all the requisite power and authority to
execute and deliver this Guaranty;

 

5



--------------------------------------------------------------------------------

(f) to the best of Guarantor’s knowledge, there is no action, suit, proceeding,
or investigation pending or threatened against or affecting Guarantor at law, in
equity, in admiralty or before any arbitrator or any governmental department,
commission, board, bureau, agency or instrumentality (domestic or foreign) which
is likely to materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;

(g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

(h) this Guaranty has been duly executed by Guarantor and constitutes the legal,
valid and binding obligation of Guarantor, enforceable against it in accordance
with its terms except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors’ rights generally or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law;

(i) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained;

 

6



--------------------------------------------------------------------------------

(j) Guarantor is not an “investment company” as that term is defined in, nor is
it otherwise subject to regulation under, the Investment Company Act of 1940, as
amended; and

(k) Guarantor is not engaged principally, or as one of its important activities,
in the business of purchasing, carrying, or extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Federal Reserve Board of the United States).

Guarantor covenants that it will comply or cause compliance with all covenants
in the Agreement which are applicable to it.

9. Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from Borrower under the provisions of any Loan Document.

10. Subject to the terms and conditions of the Agreement, and in conjunction
therewith, the Administrative Agent may assign any or all of its rights under
this Guaranty. In the event of any such assignment by the Administrative Agent,
the Administrative Agent shall give Guarantor (or Borrower on its behalf) prompt
notice of same. If the Administrative Agent or any Bank elects to sell all of
its portion of the Term Loan or participations in the Term Loan and the Loan
Documents, including this Guaranty, the Administrative Agent or any Bank may
forward to each purchaser and prospective purchaser all documents and
information relating to this Guaranty or to Guarantor, whether furnished by
Borrower or Guarantor or otherwise, subject to the terms and conditions of the
Agreement.

11. Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

12. The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

13. This Guaranty may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent
(acting with the requisite consent of the Banks as provided in the Agreement).

 

7



--------------------------------------------------------------------------------

14. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

 

If to Guarantor:  

c/o Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: Chief Financial Officer

With Copies of Notices to Guarantor to:  

Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: General Counsel

 

and

 

DLA Piper LLP (US)

203 North LaSalle Street

Suite 1900

Chicago, Illinois 60601

Attn: James M. Phipps, Esq.

If to the Administrative Agent:  

Bank of America, N.A.

135 S. LaSalle Street

Mail Code: IL4-135-06-11

Chicago, Illinois 60603

Attn: Michael J. Kauffman

With Copies of Notices to the Administrative Agent to:  

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Ronaldo Naval

 

and

 

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attn: Edmond Gabbay, Esq.

 

8



--------------------------------------------------------------------------------

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
the Administrative Agent and the Banks shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

18. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Administrative Agent and the Banks and
their respective successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative Agent
or any Bank, nor excuse Guarantor from its obligations hereunder. Any waiver of
any such right or remedy to be enforceable against the Administrative Agent and
the Banks must be expressly set forth in a writing signed by the Administrative
Agent (acting with the requisite consent of the Banks as provided in the
Agreement).

 

9



--------------------------------------------------------------------------------

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW).

(a) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of Illinois or of the United States of America for the Northern
District of Illinois, and, by execution and delivery of this Guaranty, Guarantor
hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Guarantor irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Guarantor at its address for notices set forth herein.
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.

(b) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY
ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE TERM LOAN MADE BY THE BANKS IS MADE IN RELIANCE UPON SUCH WAIVER.
GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY
AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A
WRITTEN CONSENT TO A NON-JURY TRIAL.

(c) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connection with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the

 

10



--------------------------------------------------------------------------------

Guaranteed Obligations), without the Administrative Agent and the Banks first
pursuing or exhausting any remedy or claim against Borrower or its successors or
assigns. Guarantor also agrees that, in an action brought with respect to the
Guaranteed Obligations in any jurisdiction, it shall be conclusively bound by
the judgment in any such action by the Administrative Agent (wherever brought)
against Borrower or its successors or assigns, as if Guarantor were a party to
such action, even though Guarantor was not joined as a party in such action.

(d) Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated.

(e) 1[If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable law, that the rate of exchange used shall be the spot rate at which
in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.]

21. Notwithstanding anything to the contrary contained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect upon the earlier to occur of (i) full performance and payment of the
Guaranteed Obligations hereunder and (ii) the occurrence of a Release Event with
respect to Guarantor. Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.

22. All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

23. Notwithstanding anything contained herein to the contrary, in no event shall
the Guaranteed Obligations equal or exceed such an amount that, as of the date
hereof, would render, or would be deemed to render, Guarantor insolvent.

 

 

1 

Include if foreign Guarantor.

 

11



--------------------------------------------------------------------------------

24. No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

25. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR: [INSERT SIGNATURE BLOCK] By:       Name:   Title:

 

ACCEPTED: ACCEPTED: BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT By:      
Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR GUARANTOR

 

STATE OF ILLINOIS )                                               ) ss.       
COUNTY OF COOK )       

On             , 20__, before me personally came             , to me known to be
the person who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that [s]he is the             of             , and that
[s]he executed the foregoing instrument in the organization’s name, and that
[s]he had authority to sign the same, and [s]he acknowledged to me that [s]he
executed the same as the act and deed of said organization for the uses and
purposes therein mentioned.

[Seal]

 

   Notary Public



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

Section 1.1

   Definitions      1   

Section 1.2

   Accounting Terms and Determinations      26   

Section 1.3

   Types of Borrowings.      26    ARTICLE II    THE CREDITS   

Section 2.1

   Commitments to Lend      27   

Section 2.2

   Notice of Borrowing      27   

Section 2.3

   Notice to Banks; Funding of Term Loans      27   

Section 2.4

   Notes      28   

Section 2.5

   Method of Electing Interest Rates      29   

Section 2.6

   Interest Rates      30   

Section 2.7

   Fees      31   

Section 2.8

   Termination of Agreement; Maturity Date      31   

Section 2.9

   Optional Prepayments and Optional Decreases and Termination      32   

Section 2.10

   General Provisions as to Payments      33   

Section 2.11

   Funding Losses      34   

Section 2.12

   Computation of Interest and Fees      34   

Section 2.13

   Use of Proceeds      34    ARTICLE III    CONDITIONS   

Section 3.1

   Closing      34   

Section 3.2

   Borrowing      36    ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

Section 4.1

   Existence and Power      37   

Section 4.2

   Power and Authority      38   

Section 4.3

   No Violation      38   

Section 4.4

   Financial Information      39   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 4.5

   Litigation      39   

Section 4.6

   Compliance with ERISA      40   

Section 4.7

   Environmental Matters      40   

Section 4.8

   Taxes      40   

Section 4.9

   Full Disclosure      40   

Section 4.10

   Solvency      40   

Section 4.11

   Use of Proceeds; Margin Regulations      41   

Section 4.12

   Governmental Approvals      41   

Section 4.13

   Investment Company Act      41   

Section 4.14

   Principal Offices      41   

Section 4.15

   REIT Status      41   

Section 4.16

   No Default      41   

Section 4.17

   Compliance With Law      41   

Section 4.18

   Organizational Documents      41   

Section 4.19

   Qualifying Unencumbered Properties      42    ARTICLE V    AFFIRMATIVE AND
NEGATIVE COVENANTS   

Section 5.1

   Information      42   

Section 5.2

   Payment of Obligations      45   

Section 5.3

   Maintenance of Property; Insurance; Leases      45   

Section 5.4

   Conduct of Business and Maintenance of Existence      45   

Section 5.5

   Compliance with Laws      45   

Section 5.6

   Inspection of Property, Books and Records      45   

Section 5.7

   Intentionally Omitted      46   

Section 5.8

   Financial Covenants      46   

Section 5.9

   Restriction on Fundamental Changes      47   

Section 5.10

   Changes in Business      47   

Section 5.11

   Margin Stock      48   

Section 5.12

   Intentionally Omitted      48   

Section 5.13

   EQR Status      48   

Section 5.14

   Qualifying Guaranties; Release Events      48    ARTICLE VI    DEFAULTS   

Section 6.1

   Events of Default      49   

Section 6.2

   Rights and Remedies      51   

Section 6.3

   Notice of Default      52   

Section 6.4

   Distribution of Proceeds after Default      52   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE VII    THE AGENTS   

Section 7.1

   Appointment and Authorization      52   

Section 7.2

   Agency and Affiliates      53   

Section 7.3

   Action by Administrative Agent      53   

Section 7.4

   Consultation with Experts      53   

Section 7.5

   Liability of Agents      53   

Section 7.6

   Indemnification      54   

Section 7.7

   Credit Decision      54   

Section 7.8

   Successor Administrative Agent or Co-Syndication Agent      54   

Section 7.9

   Consents and Approvals      55    ARTICLE VIII    CHANGE IN CIRCUMSTANCES   

Section 8.1

   Basis for Determining Interest Rate Inadequate or Unfair      56   

Section 8.2

   Illegality      56   

Section 8.3

   Increased Cost and Reduced Return      57   

Section 8.4

   Taxes      59   

Section 8.5

   Base Rate Loans Substituted for Affected Euro-Dollar Loans      62   

Section 8.6

   Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III     
63    ARTICLE IX    MISCELLANEOUS   

Section 9.1

   Notices      63   

Section 9.2

   No Waivers      63   

Section 9.3

   Expenses; Indemnification      64   

Section 9.4

   Sharing of Set-Offs      65   

Section 9.5

   Amendments and Waivers      66   

Section 9.6

   Successors and Assigns      66   

Section 9.7

   Collateral      68   

Section 9.8

   Governing Law; Submission to Jurisdiction      68   

Section 9.9

   Counterparts; Effectiveness      69   

Section 9.10

   WAIVER OF JURY TRIAL      69   

Section 9.11

   Survival      69   

Section 9.12

   Domicile of Term Loans      69   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 9.13

   Limitation of Liability      69   

Section 9.14

   Recourse Obligation      69   

Section 9.15

   Confidentiality      70   

Section 9.16

   Defaulting Lenders      70   

Section 9.17

   Down REIT Guaranties      71   

Section 9.18

   USA PATRIOT Act Notice      72   

Section 9.19

   Public/Private Information      72   

Section 9.20

   No Advisory or Fiduciary Responsibility      72   

Section 9.21

   ENTIRE AGREEMENT.      73   

 

Exhibit A - Form of Note

  

Exhibit B- Notice of Borrowing

  

Exhibit C - Transfer Supplement

  

Exhibit D- Qualified Unencumbered Properties

  

Exhibit E - Down REIT Guaranty

  

Exhibit F- Qualifying Guaranty

  

Schedule I- Commitments

  

 

iv